     Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 1 of 133 Page ID #:1



 1    Richard D. McCune, State Bar No. 132124
      rdm@mccunewright.com
 2    David C. Wright, State Bar No. 177468
      dcw@mccunewright.com
 3    Steven A. Haskins, State Bar. No. 238865
      sah@mccunewright.com
 4    Mark I. Richards, State Bar No. 321252
      mir@mccunewright.com
 5    MCCUNE WRIGHT AREVALO LLP
      3281 E. Guasti Road, Suite 100
 6    Ontario, California 91761
      Telephone: (909) 557-1250
 7    Facsimile: (909) 557-1275
 8
      Attorneys for Plaintiffs and the Putative Class
 9
10                        IN THE UNITED STATES DISTRICT COURT
11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13    JASON MEDEIROS and NANCY                  Case No.: 2:20-cv-683
      BENNETT-HAUSER, on behalf of
14    themselves and all others similarly       Judge Assigned:
      situated,                                 Complaint filed: January 22, 2020
15
                   Plaintiffs,                  CLASS ACTION COMPLAINT
16
            v.
17                                                 1. Violations of the Magnuson-Moss
      TOYOTA MOTOR CORPORATION;                       Warranty Act, 15 U.S.C. § 2301, et seq.
18    TOYOTA MOTOR SALES, U.S.A.,                  2. Violations of the Consumer Legal
      INC.; and Does 1 through 50, inclusive,         Remedies Act (“CLRA”), Cal. Civ.
19                                                    Code § 1750, et seq.
                   Defendants.                     3. Violations of California Unfair
20                                                    Competition Law, Cal. Bus. & Prof.
                                                      Code § 17200
21                                                 4. Violation of California False
                                                      Advertising Law, Cal. Bus. & Prof.
22                                                    Code § 17500, et seq.
                                                   5. Breach of Express Warranty
23                                                 6. Breach of Implied Warranty
                                                   7. Common Law Fraudulent Concealment
24                                                 8. Violations of the Song-Beverly Act –
                                                      Breach of Implied Warranty, Cal. Civ.
25                                                    Code §§ 1792, 1791.1, et seq.
26                                              DEMAND FOR JURY TRIAL
27
28


      Class Action Complaint
      Case No. 2:20-cv-683
     Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 2 of 133 Page ID #:2



 1                                                TABLE OF CONTENTS
 2                                                                                                                                  Page
 3    I     INTRODUCTION ..................................................................................................... 1
 4    II    JURISDICTION AND VENUE ................................................................................ 3
 5    III   PARTIES ................................................................................................................... 4
 6                   Plaintiffs .......................................................................................................... 4
 7                   1.        Plaintiff Jason Medeiros ....................................................................... 4
 8                   2.        Plaintiff Nancy Bennett-Hauser ............................................................ 5
 9                   Defendants ....................................................................................................... 6
10                   1.        Toyota Motor Corporation .................................................................... 6
11                   2.        Toyota Motor Sales, U.S.A., Inc........................................................... 6
12    IV    FACTUAL ALLEGATIONS .................................................................................... 8
13                   The Class Vehicles Suffer from a Dangerous Brake Defect........................... 8
14                   Toyota’s Knowledge of the Defect’s Safety Implications ............................ 10
15                   1.        NHTSA Consumer Complaints of Brake Defect Resulting
16                             in Crashes ............................................................................................ 12
17                   2.        NHTSA Consumer Complaints of Brake Defect in the Prius V ........ 80
18                   3.        Toyota’s Warranty-Related Practices ............................................... 112
19    V     TOLLING OF STATUTES OF LIMITATIONS .................................................. 115
20    VI    CLASS ALLEGATIONS ...................................................................................... 115
21    VII   CAUSES OF ACTION .......................................................................................... 118
22                   Claims Brought on Behalf of the Nationwide Class ................................... 118
23                   COUNT I: VIOLATIONS OF THE MAGNUSON-MOSS
24                                      WARRANTY ACT ................................................................ 118
25                   Claims Brought on Behalf of the California Class ..................................... 119
26                   COUNT II: VIOLATIONS OF THE CONSUMER LEGAL REMEDIES
27                                      ACT (“CLRA”) ...................................................................... 119
28

                                                                     -i-
      Class Action Complaint
      Case No. 2:20-cv-683
     Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 3 of 133 Page ID #:3



 1                                        TABLE OF CONTENTS (cont.)
 2                                                                                                                           Page
 3                    COUNT III: VIOLATIONS OF THE CALIFORNIA UNFAIR
 4                                    COMPETITION LAW ........................................................... 122
 5                    COUNT IV: VIOLATION OF CALIFORNIA FALSE ADVERTISING
 6                                    LAW ....................................................................................... 123
 7                    COUNT V: BREACH OF EXPRESS WARRANTY................................ 124
 8                    COUNT VI: BREACH OF IMPLIED WARRANTY ................................ 126
 9                    COUNT VII:               COMMON LAW FRAUDULENT
10                                             CONCEALMENT ........................................................ 127
11                    COUNT VIII:              VIOLATIONS OF THE SONG-BEVERLY ACT –
12                                             BREACH OF IMPLIED WARRANTY ...................... 127
13    VIII PRAYER FOR RELIEF ........................................................................................ 128
14    DEMAND FOR JURY TRIAL ....................................................................................... 130
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                -ii-
      Class Action Complaint
      Case No. 2:20-cv-683
     Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 4 of 133 Page ID #:4



 1                                CLASS ACTION COMPLAINT
 2          Plaintiffs Jason Medeiros and Nancy Bennett-Hauser (“Plaintiffs”), individuals, on
 3    behalf of themselves and a class of other similarly situated individuals, complain of and
 4    allege the following causes of action against Defendants Toyota Motor Corporation and
 5    Toyota Motor Sales, U.S.A., Inc. (collectively referred to herein as “Defendants” or
 6    “Toyota”), and Does 1 through 50, inclusive, as follows:
 7                                    I      INTRODUCTION
 8          1.      This Complaint seeks damages against Toyota for breach of the
 9    manufacturer’s warranty and for unfair or deceptive acts or practices pertaining to
10    Toyota’s design and manufacture of 2010-2015 Prius and Prius PHV, 2012-2015 Prius V,
11    2012-2014 Camry Hybrid, and 2013-2015 Avalon Hybrid vehicles (the “Class
12    Vehicles”).
13          2.      Plaintiffs are informed and believe, and thereon allege, that Toyota and Does
14    1 through 50, manufacture and sell the Class Vehicles throughout the United States,
15    including within the State of California.
16          3.      The Class Vehicles contain a significant design and/or manufacturing defect
17    in their braking systems (the “Toyota Brake Defect”). Plaintiffs are informed and
18    believe, and thereon allege, that Toyota defectively designed and/or manufactured
19    defective break booster pump assemblies in the Class Vehicles, which cause the Class
20    Vehicles’ braking systems to fail. Plaintiffs are informed and believe, and thereon allege,
21    that the Toyota Brake Defect directly affects Plaintiffs’ use, enjoyment, safety, and value
22    of the Class Vehicles.
23          4.      Indeed, this material and dangerous defect has been brought to light by no
24    less than Mr. Roger Hogan, the owner and president of two Toyota dealerships located in
25    Southern California. Mr. Hogan is familiar with the Toyota Brake Defect, as is Toyota,
26    and recently petitioned the National Highway Traffic Safety Administration (NHTSA) to
27    open an investigation. In that petition, Mr. Hogan states that the Toyota Brake Defect is
28    “causing crashes that are injuring people—and Toyota is mishandling it.”
                                                  -1-
      Class Action Complaint
      Case No. 2:20-cv-683
     Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 5 of 133 Page ID #:5



 1          5.     The Toyota Brake Defect poses an obvious and material safety risk to the
 2    operator and passengers of all Class Vehicles. The dangers of a defective brake system
 3    are manifest, including increased risk of injury or death. As discussed further herein,
 4    numerous owners and lessees of the Class Vehicles have experienced the Toyota Brake
 5    Defect already, and Toyota is gambling with the lives and safety of hundreds of
 6    thousands additional drivers and passengers whose brakes are defective, and for whom
 7    failure is only a matter of time.
 8          6.     For years, Toyota concealed the Toyota Brake Defect from owners of the
 9    Class Vehicles, withholding that knowledge because the Toyota Brake Defect, once
10    known to those owners, would diminish the Class Vehicles’ intrinsic and resale value and
11    cause Toyota owners to demand immediate and costly repairs.
12          7.     After several years of dodging, Toyota finally acquiesced to extend its
13    warranty only to those vehicles where the Toyota Brake Defect became manifest by way
14    of certain “diagnostic trouble codes” (or DTCs) registered by the automobile. But Toyota
15    is aware that all of the Class Vehicles have been and are subject to the Toyota Brake
16    Defect, and further knows that the defect will cause at least some material percentage of
17    brake systems to fail. But as Mr. Hogan stated in his NHTSA petition, “Toyota is leaving
18    the owners to helplessly experience the life-threatening brake failure or malfunction
19    before Toyota will provide the replacement brake components needed to make the
20    vehicle safe.”
21          8.     In other words, Toyota has determined that, instead of proactively recalling
22    and replacing the defective brake parts, it will gamble its drivers’ lives and only fix
23    vehicles that have already failed. This sort of risk may satisfy Toyota’s accountants, but
24    Toyota simply cannot ignore hundreds of thousands of vehicles still on the road with a
25    known defect in their brake systems, any of which could fail at any moment with
26    calamitous result.
27          9.     The Toyota Brake Defect not only threatens every passenger in a Class
28    Vehicle, it materially undermines the Class Vehicles’ intrinsic value as well. Plaintiffs
                                                   -2-
      Class Action Complaint
      Case No. 2:20-cv-683
     Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 6 of 133 Page ID #:6



 1    and other Toyota owners would have been less likely to purchase their vehicles had they
 2    known about the Toyota Brake Defect prior to their purchases, or they would have paid
 3    substantially less for them.
 4          10.    Because of Toyota’s unfair, deceptive, and/or fraudulent business practices,
 5    owners and/or lessees of the Class Vehicles, including Plaintiff, have suffered an
 6    ascertainable loss of money and/or property and/or loss in value. Toyota further
 7    conducted the unfair and deceptive trade practices described herein in a manner giving
 8    rise to substantial aggravating circumstances.
 9          11.    As a result of the Toyota Brake Defect, Plaintiffs and the Class Members
10    have suffered injury in fact, incurred damages, and have otherwise been harmed by
11    Toyota’s conduct.
12          12.    Accordingly, Plaintiffs bring this action to redress Toyota’s violations of the
13    consumer protection statutes, and also seek recovery for Toyota’s breach of express
14    warranty, breach of implied warranty, breach of the duty of good faith and fair dealing,
15    and common law fraudulent concealment.
16                              II     JURISDICTION AND VENUE
17          13.    This Court has subject matter jurisdiction of this action pursuant to 28
18    U.S.C. § 1332 of the Class Action Fairness Act of 2005 because: (i) there are 100 or more
19    Class members, (ii) there is an aggregate amount in controversy exceeding $5,000,000,
20    exclusive of interest and costs, and (iii) there is minimal diversity because at least one
21    member of the class of plaintiffs and one defendant are citizens of different States. This
22    court has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C.
23    § 1367.
24          14.    This Court has specific personal jurisdiction over Toyota because it is
25    registered to conduct business in California, has purposefully availed itself of the benefits
26    and protections of California by continuously and systematically conducting substantial
27    business in this judicial district, directing advertising and marketing materials to districts
28    within California, and intentionally and purposefully placing Class Vehicles into the
                                                    -3-
      Class Action Complaint
      Case No. 2:20-cv-683
     Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 7 of 133 Page ID #:7



 1    stream of commerce within the districts of California and throughout the United States
 2    with the expectation and intent that consumers would purchase them. Thousands of Class
 3    Vehicles have been sold in California and are operated within the State and the Central
 4    District.
 5            15.   Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because
 6    Toyota transacts business in this District, is subject to personal jurisdiction in this
 7    District, and therefore is deemed to be a citizen of this District. Additionally, there are
 8    one or more authorized Toyota dealers within this District, Toyota has advertised in this
 9    District, and Toyota has received substantial revenue and profits from its sales and/or
10    leasing of Class Vehicles in this District; therefore, a substantial and material part of the
11    events and/or omissions giving rise to the claims occurred within this District, including
12    the sale of Plaintiff Medeiros’s vehicle.
13                                          III    PARTIES
14            Plaintiffs
15            1.    Plaintiff Jason Medeiros
16            16.   Plaintiff Jason Medeiros is a resident of Oxnard, California.
17            17.   Plaintiff Medeiros owns a 2015 Toyota Prius Hatchback (for the purposes of
18    this section “the Vehicle”), which he purchased as a certified pre-owned vehicle from
19    Toyota of Downtown L.A., located in Los Angeles, California.
20            18.   Plaintiff Medeiros uses the Vehicle for personal, family, and/or household
21    uses.
22            19.   Prior to purchasing the Vehicle, Plaintiff Medeiros reviewed the sticker
23    Toyota placed on the window. The window sticker advertised the Vehicle’s various
24    features (such as the price, specifications, gas mileage, equipment and warranty details
25    and crash test ratings) and Plaintiff Medeiros relied on the advertisements contained
26    within the window sticker when deciding to purchase the Vehicle. The window sticker
27    did not disclose that the Vehicle possessed any defects.
28

                                                    -4-
      Class Action Complaint
      Case No. 2:20-cv-683
     Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 8 of 133 Page ID #:8



 1          20.    Neither Toyota, nor any of its agents, dealers, or other representatives
 2    informed Plaintiff Medeiros of the Toyota Brake Defect’s existence prior to, or any time
 3    after, his purchase.
 4          21.    Plaintiff Medeiros began experiencing the defect within his first 10,000
 5    miles of driving after purchasing the Vehicle. In particular, he noticed that when driving
 6    over dips, railroad tracks, manhole covers, and other bumpy obstacles, the car continued
 7    to travel at previous speeds even when he depressed the brake pedal to slow down the
 8    Vehicle. On several occasions, Plaintiff Medeiros witnessed the Vehicle’s master
 9    warning light, brake system warning light, and/or slip indictor light illuminate in response
10    to these events.
11          22.    Plaintiff Medeiros received a “bulletin letter” making him aware of a
12    potential problem with the brakes, whereupon he took the Vehicle to his local dealership,
13    Ventura Toyota, and told service technicians there about the problem. Ventura Toyota
14    told him the Vehicle was functioning normally.
15          23.    Plaintiff Medeiros has suffered an ascertainable loss as a result of Toyota’s
16    omissions and/or misrepresentations associated with the Toyota Brake Defect and
17    Toyota’s refusal to correct the defect, including, but not limited to, out-of-pocket losses,
18    diminished value to the Vehicle, and other consequential damages.
19          2.     Plaintiff Nancy Bennett-Hauser
20          24.    Plaintiff Nancy Bennett-Hauser is a resident of Santee, California.
21          25.    Plaintiff Bennett-Hauser owns a 2012 Toyota Prius V (for the purposes of
22    this section “the Vehicle”), which she purchased new from Mossy Toyota, located in San
23    Diego, California.
24          26.    Plaintiff Bennett-Hauser uses the Vehicle for personal, family, and/or
25    household uses.
26          27.    Prior to purchasing the Vehicle, Plaintiff Bennett-Hauser saw the sticker
27    Toyota placed on the window. The window sticker advertised the Vehicle’s various
28    features (such as the price, specifications, gas mileage, equipment and warranty details
                                                   -5-
      Class Action Complaint
      Case No. 2:20-cv-683
     Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 9 of 133 Page ID #:9



 1    and crash test ratings) and Plaintiff Bennett-Hauser relied on the advertisements
 2    contained within the window sticker when deciding to purchase the Vehicle. The window
 3    sticker did not disclose that the Vehicle possessed any defects.
 4          28.    Neither Toyota, nor any of its agents, dealers, or other representatives
 5    informed Plaintiff Bennett-Hauser of the Toyota Brake Defect’s existence prior to, or any
 6    time after, his purchase.
 7          29.    Plaintiff Bennett-Hauser learned of Toyota’s “Customer Support Program”
 8    under which Toyota was replacing the brake booster assembly and brake booster pump
 9    assembly on certain Model Year 2010-2015 Prius vehicles through a third-party source
10    on the internet.
11          30.    Plaintiff did not receive a “bulletin letter” informing owners of the Customer
12    Support Program.
13          31.    Plaintiff Bennett-Hauser contacted her local Toyota dealership, El Cajon
14    Toyota, to inquire as to why she did not receive notice of the Customer Support Program.
15    After providing her vehicle identification number to the dealership, she was informed that
16    her vehicle was not included within the Customer Support Program and, therefore, she
17    was not eligible for the replacement of the brake booster assembly and the brake booster
18    pump assembly.
19          32.    Plaintiff Bennett-Hauser has suffered an ascertainable loss as a result of
20    Toyota’s omissions and/or misrepresentations associated with the Toyota Brake Defect,
21    including, but not limited to, out-of-pocket losses, diminished value to the Vehicle, and
22    other consequential damages.
23          Defendants
24          1.     Toyota Motor Corporation
25          33.    Defendant Toyota Motor Corporation (“TMC”) is a Japanese corporation
26    with its principal place of business located at 1 Toyota-Cho, Toyota City, Aichi
27    Prefecture, 471-8571, Japan. TMC is the parent corporation of Toyota Motor Sales,
28    U.S.A., Inc. TMC, through its various entities, designs, manufactures, markets,
                                                  -6-
      Class Action Complaint
      Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 10 of 133 Page ID #:10



 1   distributes and sells Toyota, Lexus and Scion automobiles in California and multiple
 2   other locations in the United States and worldwide.
 3          2.     Toyota Motor Sales, U.S.A., Inc.
 4          34.    Defendant Toyota Motor Sales, U.S.A., Inc. (“TMS”) is incorporated and
 5   headquartered in Plano, Texas. TMS is Toyota’s U.S. sales and marketing arm, which
 6   oversees sales and other operations in 49 states. TMS distributes Toyota, Lexus, and
 7   Scion vehicles and sells these vehicles through its network of dealers. Money received
 8   from the purchase of a Toyota vehicle from a dealer flows from the dealer to TMS.
 9   Money received by the dealer from a purchaser can be traced to TMS and TMC.
10          35.    At all times herein mentioned, Toyota designed, engineered, developed,
11   manufactured, fabricated, assembled, equipped, tested or failed to test, inspected or failed
12   to inspect, repaired, retrofitted or failed to retrofit, failed to recall, labeled, advertised,
13   promoted, marketed, supplied, distributed, wholesaled, and/or sold Toyota vehicles,
14   including the subject vehicle operated by Plaintiff.
15          36.    TMS and TMC sell Toyota vehicles through a network of dealers who are
16   the agents of TMS and TMC.
17          37.    TMS and TMC are collectively referred to in this complaint as “Toyota” or
18   the “Toyota Defendants,” unless identified as TMS or TMC.
19          38.    Toyota manufactured, sold, and warranted the Class Vehicles throughout the
20   United States. Toyota and/or its agents, divisions, or subsidiaries designed,
21   manufactured, and installed the defective braking system on the Class Vehicles.
22          39.    The true names and capacities of the Defendants sued herein as DOES 1
23   through 50, inclusive, are currently unknown to Plaintiffs, who therefore sues such
24   Defendants by such fictitious names. Each Defendant designated herein as a DOE is
25   legally responsible in some manner for the unlawful acts referred to herein. Plaintiffs will
26   seek leave of Court to amend this Complaint to reflect the true names and capacities of
27   any Defendants designated herein as DOES when such identities become known.
28

                                                     -7-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 11 of 133 Page ID #:11



 1         40.    Based upon information and belief, Plaintiffs allege that at all times
 2   mentioned herein, each and every Defendant was acting as an agent and/or employee of
 3   each of the other Defendants, and at all times mentioned was acting within the course and
 4   scope of said agency and/or employment with the full knowledge, permission, and
 5   consent of each of the other Defendants. In addition, each of the acts and/or omissions of
 6   each Defendant alleged herein were made known to, and ratified by, each of the other
 7   Defendant.
 8                             IV     FACTUAL ALLEGATIONS
 9         The Class Vehicles Suffer from a Dangerous Brake Defect
10         41.    The Class Vehicles suffer from a significant brake defect capable of leading
11   to complete failure of their braking systems. The Toyota Brake Defect materially
12   threatens the health and safety of drivers and passengers in the Class Vehicles.
13         42.    Plaintiffs and numerous Class Vehicle owners and lessees have reported that
14   the Toyota Brake Defect has caused brake failures, effectively making their brakes
15   inoperative under normal driving conditions.
16         43.    Mr. Hogan explains the history of the Toyota Brake Defect, and how Toyota
17   has put profits in front of public safety. In June 2013, Toyota undertook a “voluntary
18   safety recall” to “address an issue with the brake booster pump assembly”—Toyota
19   Safety Recall 13V-235. In the Defect Information Report that Toyota sent to the
20   NHTSA, Toyota described the problem as one caused by “brake pressure accumulators
21   consisting of a metal plunger containing brake fluid encased in a metal housing.” Toyota
22   explained that the “plunger is designed with metal pleated bellows to allow for motion,”
23   and that “nitrogen gas is sealed between the plunger and the housing.” The recall was
24   issued because Toyota recognized the “possibility that a fatigue crack could develop in
25   the bellows due to the vertical vibration of the plunger while driving.” Toyota’s concern
26   was that if this occurred, “nitrogen gas could lead into the brake fluid and gradually cause
27   the brake pedal stroke to become longer, resulting in decreased hydraulic pressure.” The
28   condition “could affect stopping distance and increase the risk of a crash.”
                                                 -8-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 12 of 133 Page ID #:12



 1         44.    Toyota investigated this potential flaw from May 2010-October 2011, a
 2   period of nearly 18 months. Toyota determined that one potential cause of the cracking
 3   was that “location of the weld points . . . could create a tendency for cracks to develop
 4   near the weld points.” Toyota did additional testing and ruled out that explanation, but
 5   determined that “some accumulators experienced larger impact forces despite the same
 6   test conditions.” What Toyota found was “variation in the amount of clearance between
 7   the metal housing and the bellows.” Toyota confirmed that the amount of clearance was
 8   related to the variation in impact force being exerted onto the bellows. After additional
 9   testing, Toyota determined that “if the amount of clearance is large, large impact forces
10   may be exerted onto the metal bellows, which could result in gradual damage to the
11   bellows.”
12         45.    While Toyota voluntarily undertook to recall vehicles with this problem, the
13   recall was carefully limited only to certain 2010 Toyota Prius and Lexus HS250h
14   vehicles. Toyota has not recalled any of the Class Vehicles. Instead, on September 4,
15   2019, Toyota issued Technical Service Bulletin (TSB) 0130-19 for 2012-2014 Camry
16   Hybrids and 2013-2015 Avalon Hybrids. TSB 0130-19 states that the covered condition
17   “may be caused by a small internal brake fluid leak in the brake booster assembly with
18   master cylinder,” similar to the circumstances that triggered Toyota’s 2013 recall. This
19   brake fluid leak results in certain diagnostic trouble codes (DTCs) that, when triggered,
20   Toyota will cover the cost of repair under an extended warranty program. A week after
21   Toyota issued TSB 0130-19, Toyota explained that there had been “certain internal
22   malfunctions of the Brake Booster Assembly” in 2012-2014 Camry hybrids and 2013-
23   2015 Avalon hybrids.
24         46.    Just recently, Toyota commenced another safety recall in July 2019 for
25   certain Lexus vehicles with brake problems. In its report to the NHTSA on the recall,
26   Toyota explained that a certain number of Lexus vehicles “had a brake booster pump
27   containing a plastic brush holder produced with an improper shape.” Because of the
28   brush holder’s improper shape, there was a “possibility that the plastic brush holder may
                                                  -9-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 13 of 133 Page ID #:13



 1   have become stuck in the brush holder.” Should that occur, Toyota explained that “the
 2   brush would be unable to maintain an electrical connection within the motor and may
 3   cause the pump motor to stop operating.” And if that happened, Toyota explained, the
 4   result could be a “sudden and complete loss of braking assist,” increasing stopping
 5   distance and, ultimately, the risk of a crash. Toyota deemed this risk sufficient to engage
 6   in a prophylactic safety recall of these vehicles so as to avoid any such potential tragedy.
 7          47.    These recalls involved a relatively small number of vehicles, but the Toyota
 8   Brake Defect alleged herein affects hundreds of thousands of vehicles, and thus Toyota
 9   seeks to avoid the responsibility and expense of making these vehicles sound to drive.
10   But there is very little, if any, difference between the circumstances of the Toyota Brake
11   Defect and the defects that led to both of Toyota’s earlier brake system-related safety
12   recalls. The primary distinguishing characteristic is the scope of the problem: It will be
13   very expensive for Toyota to repair the defect in hundreds of thousands of vehicles.
14          48.    Indeed, Mr. Hogan reports that the DTCs covered by Toyota’s post-failure
15   warranty enhancement plan for the Toyota Brake Defect are the same as those codes
16   which present an unreasonable risk to safety under Toyota’s earlier recalls. In particular,
17   DTC C1256 is triggered when there is a “significant drop in accumulator pressure.” This
18   DTC is being stored at “alarmingly high rates in hybrids” that remain excluded from
19   Toyota’s safety recalls. Toyota knows that these defects implicate basic safety features
20   of the vehicle, and that the defect puts lives at risk. Nevertheless, Toyota refuses to
21   repair these defects until after a failure occurs, instead requiring unsuspecting consumers
22   to bear this risk.
23          Toyota’s Knowledge of the Defect’s Safety Implications
24          49.    An important source of field data is the NHTSA’s Consumer Complaint
25   Database. This publicly available database contains all motor vehicle-related consumer
26   complaints submitted to NHTSA since January 2000. Consumers submit what is called a
27   “Vehicle Owner Questionnaire” in which they asked to provide information that includes,
28   the make, model, and model year of the vehicle, the approximate incident date, the
                                                 -10-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 14 of 133 Page ID #:14



 1   mileage at which the incident occurred, whether the incident involved a crash or a fire,
 2   whether any persons were injured or killed in the incident, the speed of the vehicle at the
 3   time of the incident, and a description of the incident along with a description of the
 4   vehicle components they believe were involved in the incident. The majority of
 5   consumer complaints are submitted online at www.safercar.gov where consumers can
 6   input this information directly into the database through their computer. They can also
 7   submit complaints by telephone through the Auto Safety Hotline, through submitting a
 8   paper Vehicle Owner Questionnaire form, and by mailing consumer letters to NHTSA.
 9   This information is then entered into NHTSA’s ARTEMIS database where it can be
10   searched and reviewed by the general public and vehicle manufacturers alike, by make,
11   model, model year, and component. NHTSA promotes this database as a valuable
12   consumer information tool.
13         50. Excluding the Model Year 2010 Prius vehicles that were the subject of
14   Toyota’s previous voluntary safety recall—there were a staggering 832 complaints in the
15   category of “Service Brakes, Hydraulic” and 315 complaints in the category of “Service
16   Brakes” submitted to NHTSA—there have been an additional combined 289 complaints
17   relating to the Brake Defect submitted to the NHTSA for the Model Year 2011-2015
18   Prius and Prius PHV, 2012-2015 Prius V, 2012-2015 Toyota Camry Hybrid, and 2013-
19   2015 Toyota Avalon Hybrid.
20         51. Of those 289 complaints of brake malfunction, 63 were reported to have
21   resulted in crashes, injuring a combined 22 people. These accident and injury numbers
22   do not include accidents and injuries involving the 2010 Prius and Prius PHV.
23   //
24   //
25   //
26   //
27   //
28   //
                                                 -11-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 15 of 133 Page ID #:15



 1
 2                  Toyota Brake Defect Complaints Submitted to NHTSA
 3                                             Camry            Avalon
            Model Year/Model Prius/V/PHV       Hybrid           Hybrid             Total
 4
                  2011            114            N/A             N/A               114
 5
                  2012             77              8             N/A                85
 6                2013             30              6              2                 38
 7                2014              9              6              3                 18
 8                2015              8             24              2                 34
 9                Total           238             44              7                289

10
           52.    But even more alarming, and the primary reason why Toyota’s Customer
11
     Support Program under which Toyota will only provide the necessary repairs if the Brake
12
     Defect has already manifested in the vehicle, is that of these 289 complaints, 63 were
13
     reported to have resulted in accidents, injuring 22 people.
14
           1.     NHTSA Consumer Complaints of Brake Defect Resulting in Crashes
15
           53.    The following are the consumer complaints submitted to NHTSA regarding
16
     the Toyota Brake Defect in the Class Vehicles that resulted in crashes: 1
17
18   October 9, 2019 NHTSA ID NUMBER: 11267321
19   Components: SERVICE BRAKES
     NHTSA ID Number: 11267321
20
     Incident Date October 8, 2019
21
22
     Consumer Location SAN FRANCISCO, CA

23   Vehicle Identification Number JTDKN3DU3B1****
24
25
     Summary of Complaint

26   CRASHYes

27
     1
28     The following complaints are reproduced as they appear on the NHTSA website. Any
     typographical errors are attributable to the original author of the complaint. Emphasis
     added to original text is denoted by bold and underlining.
                                                 -12-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 16 of 133 Page ID #:16



 1   FIRENo
 2   INJURIES1
 3   DEATHS0
 4   AFTER APPLYING BRAKES CAR CONTINUED TO MOVE FORWARD
     THROUGH GARAGE OPENING CRASHING INTO WALL AT END OF GARAGE
 5
     BEFORE IT STOPPED. BRAKE WAS NOT SLOWING/STOPPING VEHICLE
 6
     1 Affected Product
 7   Vehicle
 8
 9
     MAKE                         MODEL                    YEAR

10
11
     TOYOTA                       PRIUS                    2011
12
13
14
15   November 29, 2018 NHTSA ID NUMBER: 11154783
16   Components: SERVICE BRAKES, ELECTRONIC STABILITY CONTROL,
17   ELECTRICAL SYSTEM
18   NHTSA ID Number: 11154783
19   Incident Date November 29, 2018
20   Consumer Location OXFORD, GA
21   Vehicle Identification Number JTDKN3DU1B0****
22
23   Summary of Complaint
24   CRASHYes
25   FIRENo
26
     INJURIES0
27
     DEATHS0
28

                                          -13-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 17 of 133 Page ID #:17



 1   DRIVING VEHICLE DOWN HIGHWAY, TAPPED BRAKES BUT BRAKES DID
 2   NOT WORK, ALL THE LIGHTS ON MY DASH LIT UP. I LOST TRACTION IN
     BRAKES CAUSING VEHICLE TO LOSE CONTROL.
 3
     1 Affected Product
 4
     Vehicle
 5
 6
     MAKE                          MODEL                   YEAR
 7
 8
 9
     TOYOTA                        PRIUS                   2011
10
11
12
13
     July 11, 2018 NHTSA ID NUMBER: 11110691
14
     Components: SERVICE BRAKES
15
     NHTSA ID Number: 11110691
16
     Incident Date September 12, 2013
17
     Consumer Location WAYNE, NJ
18
     Vehicle Identification Number JTDKN3DU9B1****
19
20
     Summary of Complaint
21
     CRASHYes
22
     FIRENo
23
     INJURIES0
24
25   DEATHS0
     MY BRAKES CONSISTENTLY LOCK AND THE CAR LUNGES FORWARD
26   WHEN I HIT A POTHOLE WHILE BRAKING. THIS CAUSED A CRASH WHEN
27   THE CAR WAS ONLY A COUPLE YEARS OLD WHEN THE BRAKES FAILED
     TO STOP THE VEHICLE AND IT LUNGED FORWARD INTO THE BACK OF A
28
     CAR. THIS IS EXTREMELY DANGEROUS AND I'VE SEEN THIS COMMENT
                                           -14-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 18 of 133 Page ID #:18



 1   OFTEN WITH THIS VEHICLE. I DON'T UNDERSTAND WHY TOYOTA HAS
 2   NOT ADDRESSED THIS ISSUE.
 3   1 Affected Product
 4   Vehicle
 5
 6   MAKE                          MODEL                   YEAR
 7
 8
 9   TOYOTA                        PRIUS                   2011
10
11
12
13   August 24, 2016 NHTSA ID NUMBER: 10898350
14   Components: SERVICE BRAKES
15   NHTSA ID Number: 10898350
16   Incident Date April 1, 2013
17   Consumer Location WAYNE, NJ
18   Vehicle Identification Number N/A
19
20   Summary of Complaint
21   CRASHYes
22   FIRENo
23   INJURIES0
24
     DEATHS0
25   WHEN THE BRAKES ARE PRESSED, IF YOU HIT A BUMP OR POTHOLE, THE
26   BRAKES LOCK AND THE CAR HYDROPLANES FORWARD. I HIT THE BACK
     OF SOMEONE BECAUSE OF THIS DEFECT.
27
     1 Affected Product
28

                                           -15-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 19 of 133 Page ID #:19



 1   Vehicle
 2
 3   MAKE                          MODEL                   YEAR
 4
 5
 6   TOYOTA                        PRIUS                   2011
 7
 8
 9
10   July 22, 2016 NHTSA ID NUMBER: 10887699
11   Components: SERVICE BRAKES
12   NHTSA ID Number: 10887699
13   Incident Date July 20, 2016
14   Consumer Location NOKESVILLE, VA
15   Vehicle Identification Number JTDKN3DU8B1****
16
17   Summary of Complaint
18   CRASHYes
19   FIRENo
20   INJURIES1
21   DEATHS0
22   CAR WAS IN MOTION ABOUT 20MPH. WHEN BRAKES WAS APPLIED, THE
     CAR FAILED TO SLOW DOWN BUT INSTEAD QUICKLY ACCELERATED.
23
     CONTINUOUSLY APPLYING THE BRAKES DID NOTHING. CAR CAME TO A
24   STOP APPLY RUNNING INTO ANOTHER CAR.
25   1 Affected Product
26
     Vehicle
27
28

                                           -16-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 20 of 133 Page ID #:20



 1
     MAKE                           MODEL                  YEAR
 2
 3
 4
     TOYOTA                         PRIUS                  2011
 5
 6
 7
 8
     June 16, 2014 NHTSA ID NUMBER: 10598545
 9
     Components: STRUCTURE, SERVICE BRAKES
10
     NHTSA ID Number: 10598545
11
     Incident Date March 27, 2014
12
     Consumer Location ANACORTES, WA
13
     Vehicle Identification Number JTDKN3DU1B1****
14
15
     Summary of Complaint
16
     CRASHYes
17
     FIRENo
18
19   INJURIES0

20   DEATHS0
     WHILE PULLING INTO A PARKING SLOT IN A PARKING LOT, WHICH WAS
21   ON A SLOPE, I APPLIED THE FOOT BRAKE WITHOUT ANY RESPONSE
22   WHATSOEVER. THE VEHICLE GAINED ENOUGH SPEED TO JUMP THE
     SMALL STOP-CURB AND HIT A CONCRETE WALL NEXT TO IT. THE
23
     DAMAGE TO THE FRONT OF THE CAR WAS JUST OVER $4000. I THOUGHT I
24   HAD MISSED THE PEDAL. ON JUNE 12TH AND 15TH, I HAD TWO MORE
25   INCIDENTS OF THE BRAKE PEDAL GOING ALL THE WAY TO THE FLOOR
     WHILE EITHER AT SLOW SPEED OR STOPPED. MY DEALER SAYS IT WAS A
26   PROBLEM ON THE 2010, BUT HE HAS NOT SEEN IT ON A 2011. MY WIFE
27   NOW REFUSES TO DRIVE THE CAR. *TR
28   1 Affected Product

                                            -17-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 21 of 133 Page ID #:21



 1   Vehicle
 2
 3   MAKE                             MODEL                YEAR
 4
 5
 6   TOYOTA                           PRIUS                2011
 7
 8
 9
10   November 26, 2013 NHTSA ID NUMBER: 10553888
11   Components: SERVICE BRAKES
12   NHTSA ID Number: 10553888
13   Incident Date January 24, 2013
14   Consumer Location DAVIDSONVILLE, MD
15   Vehicle Identification Number N/A
16
17   Summary of Complaint
18   CRASHYes
19   FIRENo
20   INJURIES0
21   DEATHS0
22   CAR LURCHES FORWARD WHEN BRAKES ARE APPLIED ON BUMPY OR
     UNEVEN SURFACES, AS WELL AS SLIPPERY SURFACES SUCH AS METAL
23
     PLATES THAT YOU SOMETIMES FIND COVERING CITY STREETS UNDER
24   CONSTRUCTION. ON ICE, WHEN APPLIED FORCEFULLY, NO BRAKING
25
     ACTION OCCURS WHATSOEVER, EVEN WHEN PUMPED OR RELEASE AND
     REAPPLIED. IN JAN 2013, CAR SLID MORE THAN 150' ON A LIGHTLY
26   SNOWY ROAD INTO A DITCH.
27
     MY SENSE IS ANTI-LOCK BRAKES ARE DEFECTIVE, BUT IT COULD BE
28   SOME OTHER COMPUTER OVERRIDE THAT KICKS IN. WHEN STOPPING
                                              -18-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 22 of 133 Page ID #:22



 1   FOR A TRAFFIC LIGHT ON A BUMPY ROAD, OR OVER ONE OF THOSE
 2   CONSTRUCTION PLATES, IT'S SCARY, AND I FEEL LUCKY I HAVEN'T HIT
     ANYONE. *TR
 3
     1 Affected Product
 4
 5   Vehicle
 6
 7   MAKE                             MODEL                YEAR
 8
 9
     TOYOTA                           PRIUS                2011
10
11
12
13
     October 12, 2013 NHTSA ID NUMBER: 10547701
14
     Components: SERVICE BRAKES
15
     NHTSA ID Number: 10547701
16
17
     Incident Date October 10, 2013

18   Consumer Location KETTERING, OH
19   Vehicle Identification Number JTDKN3DUXB0****
20
21   Summary of Complaint

22   CRASHYes
23   FIRENo
24   INJURIES0
25   DEATHS0
26   LOVE MY PRIUS UNTIL I STARTED TO BECOME SCARED DAILY BY THE
     UNSAFE DRIVING CONDITIONS DUE TO THE CAR'S TENDENCY TO LURCH
27   FORWARD WHILE BRAKING OVER BUMPY GROUND OR POTHOLES WHEN
28   COMING TO A STOP OR SLOWING DOWN TO TURN. IT'S RATHER
     STARTLING AND FORTUNATELY HAS NOT CAUSED AN ACCIDENT YET
                                              -19-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 23 of 133 Page ID #:23



 1   FOR NO OTHER CAR HAS BEEN AROUND WHEN THIS HAPPENS. A
 2   DIFFERENT STORY WITH THE OTHER MORE SERIOUS ISSUE WITH THE
     BRAKING SYSTEM WHEN NEEDING TO COME TO AN IMMEDIATE STOP
 3   DUE TO SUDDEN STOPPING OF THE CAR IN FRONT. ABOUT A MONTH AGO,
 4   I EXPERIENCED THE "NO BRAKE" ISSUE WHEN SUDDENLY NEEDING TO
     PRESS HARD ON THE BRAKE FOR A STOPPED CAR IN FRONT OF ME. I HAD
 5
     PLENTY OF DISTANCE FOR STOPPING BUT BECAUSE OF THE "NO BRAKE"
 6   ISSUE HAD TO STEER OFF TO THE SIDE TO MISS THE CAR. SHOCKED AND
 7   CONFUSED AT WHAT HAPPENED, THOUGHT MAYBE I DID SOMETHING
     WRONG BY NOT PUMPING THE BRAKE. THEN TWO DAYS AGO, I WAS
 8   SITTING AT A RED LIGHT WHEN IT TURNED GREEN, TRAFFIC STARTED
 9   MOVING BUT THEN SUDDENLY STOPPED FOR AN EMERGENCY VEHICLE
     TO GO THROUGH THE INTERCEPTION. I PRESSED ON THE BRAKE HARD
10
     AND JUST KEPT MOVING RIGHT INTO THE REAR OF THE TRUCK IN FRONT.
11   I NOW HAVE ABOUT $1,800 OF DAMAGES FOR THE TRUCK (NO DAMAGE
12
     CAUSED TO IT) HAD AN HITCH WHICH PUNCTURED MY BUMPER AND
     BENT THE AIR CONDENSER. I HAVE DECIDED NOT TO FIX IT FOR IT
13   COULD HAPPEN AGAIN. WHEN I DECIDE WHAT'S MY NEXT SAFE CAR TO
14   PURCHASE, I WILL HAVE IT FIXED AND TRADE IT IN FOR IT AS SOON AS
     POSSIBLE FOR I'M NOW SCARED TO DRIVE IT. THE DEALERSHIP REPLY TO
15   MY CONCERN IS THE SAME AS WITH EVERYONE ELSE'S COMPLAINT AND
16   REVIEW I HAVE READ, THIS IS HOW THE BRAKE SYSTEM WORKS AND NO
     ERROR. THEY DO NOT WANT TO TAKE RESPONSIBILITY OF THIS FAULTY
17
     BRAKE SYSTEM WHICH CREATES UNSAFE DRIVING CONDITIONS.
18   FORTUNATELY IT WAS A TRUCK IN FRONT OF ME THIS TIME. BUT WHAT
19   IF IT'S A PERSON WALKING ACROSS THE ROAD IN FRONT OF ME NEXT
     TIME?? *TR
20
     1 Affected Product
21
22   Vehicle
23
24   MAKE                        MODEL                     YEAR
25
26
     TOYOTA                      PRIUS                     2011
27
28

                                          -20-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 24 of 133 Page ID #:24



 1
 2   February 14, 2013 NHTSA ID NUMBER: 10498096
 3   Components: SERVICE BRAKES, SEATS, AIR BAGS
 4   NHTSA ID Number: 10498096
 5   Incident Date February 10, 2013
 6   Consumer Location KIRKLAND, WA
 7
     Vehicle Identification Number JTDKN3DU2B0****
 8
 9   Summary of Complaint
10   CRASHYes
11
     FIRENo
12
     INJURIES2
13
     DEATHS0
14   I AM AN EXCELLENT DRIVER. I PURCHASED THIS PRIUS IN THE SUMMER
15   OF 2011. WE (MY WIFE AND YOUNG DAUGHTER) WERE PROCEEDING ON
     JUANITA DRIVE N.E. IN KIRKLAND, WA. MY WIFE AND I AGREE THAT OUR
16
     SPEED WAS APPROXIMATELY 30-33 MPH AND THAT THERE WERE
17   APPROXIMATELY 3+ CAR LENGTHS BETWEEN US AND THE VEHICLE IN
18
     FRONT OF US. THE WEATHER WAS DRY AND SUNNY. SUDDENLY, A
     VEHICLE THREE VEHICLES AHEAD OF US STOPPED TO MAKE A LEFT
19   TURN, AND THE TWO VEHICLES BEHIND IT WERE ABLE TO STOP. I
20   IMMEDIATELY APPLIED MY BRAKES TO THE FLOOR AS SOON AS I
     OBSERVED THE STOPPED VEHICLE AHEAD. I FELT NO RESPONSE - NO
21   GRIPPING OF THE BRAKES OR GRIPPING OF THE WHEELS TO THE ROAD,
22   NO SQUEALING, NO SKIDDING, NO SENSE OF THE BRAKES SLOWING THE
     VEHICLE IN THE THREE SECONDS I APPLIED THEM. DUE TO VEHICLES IN
23
     THE OPPOSING LANE, A NARROW ROAD AND NO SHOULDER (A DITCH
24   WITH TELEPHONE POLES ON THE RIGHT), I WAS FORCED TO DESIGN THE
25   LEAST HARMFUL IMPACT - MY FRONT RIGHT CORNER TO THE REAR LEFT
     CORNER OF THE VEHICLE IN FRONT. THE IMPACT TORE OPEN THE RIGHT
26   FRONT OF THE VEHICLE, SHATTERING THE WINDSHIELD NEXT TO MY
27   WIFE AND CAUSING HER LEGS TO FLY UP AND STRIKE THE DASHBOARD,
     INJURING HER LEGS IN SEVERAL PLACES. HER AIRBAG DID NOT DEPLOY.
28
     MY 7-YEAR-OLD WAS IN HER CAR SEAT IN THE BACK SEAT. THE LARGER
                                          -21-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 25 of 133 Page ID #:25



 1   SPLIT BACK WAS BEHIND HER. THE BACK BECAME UNHINGED AT
 2   IMPACT AND FLIPPED FORWARD, FORCING MY DAUGHTER'S UPPER BODY
     FORWARD. SHE SUSTAINED MINOR FACIAL INJURIES. WHILE IT IS
 3   POSSIBLE THAT THE AIRBAG NON-DEPLOYMENT WAS APPROPRIATE (I
 4   AM NOT CERTAIN OF THIS), THERE IS NO QUESTION THAT THE BRAKING
     WAS SOFT, SQUISHY, NON-EXISTENT, AND THE BACK SEAT SHOULD NOT
 5
     HAVE BECOME UNHINGED. *TR
 6
     1 Affected Product
 7
 8   Vehicle

 9
     MAKE                            MODEL                 YEAR
10
11
12
     TOYOTA                          PRIUS                 2011
13
14
15
16
     October 28, 2012 NHTSA ID NUMBER: 10482485
17
     Components: STRUCTURE, SERVICE BRAKES
18
     NHTSA ID Number: 10482485
19
     Incident Date October 5, 2012
20
     Consumer Location MARLBORO, MA
21
22
     Vehicle Identification Number JTDKN3DU0B0****

23
     Summary of Complaint
24
     CRASHYes
25
26
     FIRENo

27   INJURIES0
28   DEATHS0

                                             -22-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 26 of 133 Page ID #:26



 1   WE PURCHASED A 10 MONTH OLD TOYOTA PRIUS ON MARCH 16ND 2012
 2   WITH ONLY 1367 MILES.
 3   THE PRIOR OWNER WHO WAS LEASING THIS CAR RETURNED THE CAR
 4   DUE TO MILEAGE INCONSISTENCY.....
 5
 6
 7   ON OCT 5TH 2012, I WAS DRIVING ON SUNNY DRY DAY AT 22MPH THE
     VEHICLE IN FRONT OF ME SLOWED DOWN. I STEPPED ON THE BRAKE TO
 8   SLOWDOWN BUT THE CAR DID NOT STOP. WHEN I STEPPED ON THE
 9   BRAKE IT DID NOT RESPOND IMMEDIATELY, I APPLIED COMPLETE
     PRESSURE TO THE BRAKE HOWEVER THE CAR STILL DID NOT SLOW
10
     DOWN ENOUGH AND I HIT THE CAR IN FRONT OF ME. PER THE REPORT
11   FROM TOYOTA THE SPEED WENT DOWN FROM 22MPH TO 5MPH AT THE
12
     TIME OF THE IMPACT. I DO NOT AGREE WITH THE TOYOTA REPORT THAT
     I ONLY STEPPED ON THE BRAKE FOR 2 SECONDS AS IT WAS MUCH
13   MORE...
14
     BEFORE THE ACCIDENT THE BRAKE WAS MUCH HARDER AND LESS
15   FORCEFUL PRESSURE MADE THE CAR STOP AFTER THE ACCIDENT THE
16   BRAKE FEELS SOFTER AND MORE PRESSURE IS NEEDED TO MAKE THE
     BRAKE WORK.
17
18
19
     THIS IS AN ALMOST BRAND NEW CAR WITH 7K MILES ON IT HOWEVER I
20   DO FEEL SAFE IN THIS CAR ANYMORE AFTER THIS ACCIDENT AND I FEAR
21   FOR MY LIFE AND PUBLIC SAFETY. WHAT WILL HAPPEN I DRIVE ON A
     HIGHWAY AT 60MPH AND THE BRAKE WILL NOT WORK??
22
23   TOYOTA DENIES ANY TECHNICAL ERROR WITH THE CAR AND BLAMES
24
     THE ACCIDENT ON ME. THERE ARE PLENTY OF REPORTS OF SIMILAR
     ACCIDENTS REPORTED BY CONSUMERS ON THIS SAME ISSUE HERE:
25
26   HTTP://TOWNHALL-TALK.EDMUNDS.COM/DIRECT/VIEW/.F0DB60B. *TR
27   1 Affected Product
28
     Vehicle
                                          -23-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 27 of 133 Page ID #:27



 1
     MAKE                             MODEL                YEAR
 2
 3
 4
     TOYOTA                           PRIUS                2011
 5
 6
 7
 8   October 30, 2013 NHTSA ID NUMBER: 10550179
 9   Components: SERVICE BRAKES, HYDRAULIC
     NHTSA ID Number: 10550179
10
     Incident Date October 30, 2013
11
12
     Consumer Location MINNETONKA, MN

13   Vehicle Identification Number N/A
14
     Summary of Complaint
15
16
     CRASHYes

17   FIRENo
18   INJURIES0
19   DEATHS0
     THE BRAKE DOEN'T WORK WHEN I WAS DRIVING OUT OF THE HIGHWAY.
20
     I PRESSED HARD OF THE BRAKE AND CANNOT STOP THE CAR. AND I
21   CRUSHED INTO A BIG TRUCK. THE CAR CRUSHED ONCE WITH THE TRUCK
22   AND THE MOMENTUM MADE THE CAR TO HIT THE TRAFFIC LIGHT POLE
     AGAIN. TERRIBLE. *TR
23
     1 Affected Product
24
     Vehicle
25
26
27
28

                                              -24-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 28 of 133 Page ID #:28



 1
     MAKE                             MODEL                YEAR
 2
 3
 4   TOYOTA                           PRIUS                2012
 5
 6
 7
     February 18, 2019 NHTSA ID NUMBER: 11180711
 8
     Components: STRUCTURE, SERVICE BRAKES, VEHICLE SPEED CONTROL
 9   NHTSA ID Number: 11180711
10   Incident Date January 24, 2019
11   Consumer Location LOS ANGELES, CA
12   Vehicle Identification Number JTDKN3DU4C1****
13
14   Summary of Complaint
15   CRASHYes
16   FIRENo
17
     INJURIES5
18
     DEATHS0
19   I WAS COMING UP THE FREEWAY OFF RAMP AND MY CAR JUST TURNED
20   OFF I HAD NO BRAKING I HIT SIX OTHER CARS ROLLED OVER AND WAS
     SEVERLY IMJURED IN THE HOSPITAL FORR THREE DAYS
21
     1 Affected Product
22
     Vehicle
23
24   MAKE                             MODEL                YEAR
25
26
     TOYOTA                           PRIUS                2012
27
28

                                              -25-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 29 of 133 Page ID #:29



 1
 2   November 1, 2018 NHTSA ID NUMBER: 11144698
     Components: SERVICE BRAKES
 3   NHTSA ID Number: 11144698
 4
     Incident Date October 28, 2018
 5
     Consumer Location SULLIVAN, IN
 6
     Vehicle Identification Number JTDKN3DU4C1****
 7
 8
     Summary of Complaint
 9
     CRASHYes
10
     FIRENo
11
     INJURIES0
12
     DEATHS0
13
     I WAS TRAVELING NORTH ON THE HIGHWAY. I WAS GOING BETWEEN 50
14   AND 55 MPH WHEN THE TRAFFIC LIGHT TURNED TO YELLOW AND THEN
15
     TO RED. WHEN I APPLIED THE BREAKS NOTHING HAPPENED. MY VEHICLE
     ACTUALLY APPEARED TO SPEED UP. I RELEASED THE BRAKE THEN
16   PUMPED THE BREAK TWICE THEN AGAIN APPLIED THE BREAK, THIS TIME
17   STOMPING HARDER AND WITH BOTH FEET. MY VEHICLE DID NOT STOP
     OR EVEN SLOW. I WENT THROUGH THE LIGHT, RESULTING IN A CAR
18   ACCIDENT. I T BONED ANOTHER CAR.
19
     1 Affected Product
20   Vehicle
21
     MAKE                             MODEL                YEAR
22
23
24   TOYOTA                           PRIUS                2012
25
26
27
     June 18, 2018 NHTSA ID NUMBER: 11102264
28
     Components: SERVICE BRAKES
                                              -26-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 30 of 133 Page ID #:30



 1   NHTSA ID Number: 11102264
 2   Incident Date June 16, 2018
 3   Consumer Location WILMINGTON, NC
 4
     Vehicle Identification Number JTDZN3EU2C3****
 5
 6   Summary of Complaint
 7   CRASHYes
 8
     FIRENo
 9
     INJURIES0
10
     DEATHS0
11   WHILE PULLING INTO A PARKING SPACE (SPEED LESS THAN 5 MPH) AND
12   APPLYING THE BRAKES THE PEDAL WENT TO THE FLOOR AND THE CAR
     SEEMED TO SPEED UP. THE CAR JUMPED THE CURB AND STRUCK A TREE.
13
     A GOOD SAMARITAN ASSISTED AND ACTUALLY GOT IN THE CAR AND
14   FOUND THE BRAKE PEDAL WENT TO THE FLOOR. SHORTLY AFTER THE
15
     ACCIDENT THE BRAKES RETURNED TO NORMAL OPERATION. THIS IS THE
     SECOND TIME THAT THE CAR HAS EXPERIENCED SIMILAR PROBLEMS. IN
16   2014 WHILE PULLING INTO THE DRIVEWAY THE BRAKE PEDAL WENT TO
17   THE FLOOR AND STRUCK THE HOUSE. SHORTLY AFTER THE BRAKES
     RETURNED TO NORMAL OPERATIONS. TOYOTA WAS NOTIFIED AND
18   INSPECTED THE CAR'S COMPUTER AND BRAKING SYSTEM PER CASE
19   NUMBER 1410012557. AFTER THE INSPECTION TOYOTA SAID THAT THERE
     WERE NO BRAKE ISSUES FOUND WITH THE CAR AND STATED THAT IT
20
     WAS SAFE TO DRIVE. OBVIOUSLY THERE IS AN ISSUE WITH THE BRAKING
21   SYSTEM IN THESE CARS.
22   1 Affected Product
23   Vehicle
24
     MAKE                          MODEL                   YEAR
25
26
27   TOYOTA                        PRIUS V                 2012
28

                                             -27-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 31 of 133 Page ID #:31



 1
 2
 3   November 7, 2017 NHTSA ID NUMBER: 11044156
     Components: SERVICE BRAKES
 4
     NHTSA ID Number: 11044156
 5
     Incident Date November 4, 2017
 6
     Consumer Location BENSALEM, PA
 7
     Vehicle Identification Number JTDZN3EU2C3****
 8
 9
     Summary of Complaint
10
     CRASHYes
11
     FIRENo
12
     INJURIES0
13
14
     DEATHS0
     NOVEMBER 4, 2017 - CAR WAS PARKED IN OUR DRIVEWAY. PUT THE CAR
15   IN REVERSE TO BACK OUT OF OUR DRIVEWAY. THE BRAKES FAILED. NO
16   MATTER HOW MANY TIMES THE BRAKE PEDAL WAS REPEATEDLY
     PUSHED DOWN, THE CAR JUST WOULD NOT STOP. IT ACTUALLY FELT
17   LIKE THE CAR WAS ACCELERATING!
18
     THE CAR RAN OVER OUR MAILBOX AT THE END OF OUR DRIVEWAY. THE
19
     MAILBOX GOT DRAGGED UNDER THE CAR AND THE CAR ROLLED OUT
20   ONTO THE STREET. FINALLY, WE PUSHED IN THE POWER BUTTON AND
21   THAT WAS HOW WE WERE ABLE TO GET THE CAR TO STOP.
22   OUR MAILBOX GOT TOTALED AND DAMAGE WAS DONE TO THE
23   UNDERCARRIAGE OF OUR CAR, AS THERE IS TWISTED METAL HANGING
     DOWN SCRAPING THE GROUND. THE BRAKES STARTED TO WORK AGAIN
24
     A FEW MINUTES LATER, AS I WAS ABLE TO PULL IT BACK INTO THE
25   DRIVEWAY OFF OF THE STREET.
26
     ON SEPTEMBER 19, 2017 – CAR WAS PARKED IN A PARKING LOT. WHEN
27   REVERSING OUT OF THE PARKING SPACE, THE BRAKES DID NOT WORK.
28   AFTER REPEATEDLY PUMPING THE BRAKES, THEY FINALLY ENGAGED

                                          -28-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 32 of 133 Page ID #:32



 1   JUST BEFORE IT HIT A CAR PARKED BEHIND US. WE THOUGHT THIS WAS
 2   A FREAK ONE-TYPE EVENT, SO WE DIDN'T REPORT IT.
 3   1 Affected Product
     Vehicle
 4
 5   MAKE                          MODEL                   YEAR
 6
 7
 8   TOYOTA                        PRIUS V                 2012

 9
10
11   August 12, 2017 NHTSA ID NUMBER: 11014797
12   Components: STRUCTURE, SERVICE BRAKES, ELECTRONIC STABILITY
     CONTROL
13   NHTSA ID Number: 11014797
14
     Incident Date July 28, 2017
15
     Consumer Location FREDERICA, DE
16
     Vehicle Identification Number JTDKN3DU7C5****
17
18
     Summary of Complaint
19
     CRASHYes
20
     FIRENo
21
     INJURIES0
22
     DEATHS0
23
     ON JULY 28, 2017, I WAS DRIVING ALONG WITH MY THREE CHILDREN. I
24   PULLED INTO A DRIVEWAY TO PARK MY VEHICLE BEHIND A PARKED
25   VEHICLE. THERE WAS APPROXIMATELY A 2 FOOT SPAN BETWEEN THE
     BACK OF THE VEHICLE AND THE FRONT OF MY 2012 TOYOTA PRIUS. TO
26   THE RIGHT OF THE PARKED VEHICLE WAS A PARKED TRUCK. BEING
27   THAT I WAS PULLING INTO A SPACE TO PARK MY VEHICLE, I WAS
     TRAVELING EXTREMELY SLOWLY. I BEGAN TO PRESS ON MY BRAKE TO
28
     PARK THE VEHICLE AND INSTANTLY KNEW THERE WAS A PROBLEM.
                                             -29-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 33 of 133 Page ID #:33



 1   UPON DEPRESSING THE BRAKE, SEVERAL LIGHTS BEGAN TO FLASH
 2   WITHIN THE DASH TO INCLUDE BUT NOT LIMITED TO THE ABS, WARNING
     LIGHT, AND THE LIGHT WITH VEHICLE SWERVE LINES. OTHER LIGHTS
 3   WERE ALSO FLASHING, BUT I DO NOT RECALL EACH ONE. THE BRAKE
 4   PAD INSTANTLY WENT STRAIGHT TO THE FLOOR WITH NO PRESSURE.
     THE VEHICLE WOULD NOT STOP AND CONTINUED TO TRAVEL FORWARD
 5
     WITH ACCELERATION. TO AVOID HITTING THE VEHICLE IN FRONT OF ME
 6   I BEGAN TO TURN MY WHEEL TO THE RIGHT. THE VEHICLE CONTINUED
 7   TO ACCELERATE AND CAME INTO CONTACT WITH THE TRUCK THAT WAS
     TO MY FRONT-RIGHT. MY PRIUS FAILED TO SLOW OR STOP. IT
 8   CONTINUED TO ACCELERATE AND BEGAN PUSHING THE TRUCK UP THE
 9   DRIVEWAY AND INTO THE METAL GARAGE DOOR WITH THE BRAKE
     PEDAL BEING DEPRESSED THE ENTIRE TIME. EVENTUALLY, THE CAR
10
     CAME TO A STOP AND THE LIGHTS CONTINUED TO FLASH PRIOR,
11   DURING, AND AFTER THE INCIDENT. AFTER THE CAR WAS TOWED TREAD
12
     WHEEL MARKS WERE FOUND ON THE DRIVEWAY WHERE THE WHEELS
     SPUN AND LEFT AN IMPRINT IN THE ASPHALT. I AND MY CHILDREN
13   WERE UNINJURED HOWEVER, THE INCIDENT WAS INCREDIBLY
14   TRAUMATIC. THE VEHICLE WAS DEEMED A TOTAL LOSS BY MY
     INSURANCE COMPANY AND AS OF YET TO BE PROCESSED FOR
15   DIAGNOSTIC TESTING BY TOYOTA. THE TOYOTA CARE SERVICE WAS
16   INFORMED OF THE ACCIDENT. TOYOTA BELIEVES IT TO BE ASSOCIATED
     WITH THE INTELLIGENCE COMPONENT OF THE VEHICLE, HOWEVER
17
     DETERMINATION IS CURRENTLY UNKNOWN UNTIL DIAGNOSTIC IS
18   PERFORMED.
19   1 Affected Product
20   Vehicle
21
     MAKE                        MODEL                     YEAR
22
23
24   TOYOTA                      PRIUS                     2012
25
26
27
     June 21, 2016 NHTSA ID NUMBER: 10875625
28   Components: SERVICE BRAKES
                                          -30-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 34 of 133 Page ID #:34



 1   NHTSA ID Number: 10875625
 2   Incident Date May 24, 2016
 3   Consumer Location SMITHTOWN, NY
 4
     Vehicle Identification Number JTDKN3DU8A0****
 5
 6   Summary of Complaint
 7   CRASHYes
 8
     FIRENo
 9
     INJURIES0
10
     DEATHS0
11   TL* THE CONTACT OWNS A 2012 TOYOTA PRIUS. WHILE DRIVING 20 MPH,
12   THE BRAKE PEDAL WAS DEPRESSED, BUT FAILED TO ENGAGE. AS A
     RESULT, THE CONTACT'S VEHICLE CRASHED INTO THE REAR OF
13
     ANOTHER VEHICLE. THE AIR BAGS FAILED TO DEPLOY. A POLICE REPORT
14   WAS NOT FILED AND THERE WERE NO INJURIES. THE CONTACT WAS
15
     ABLE TO DRIVE THE VEHICLE AWAY FROM THE CRASH SCENE. THE
     VEHICLE WAS NOT DIAGNOSED OR REPAIRED. THE CONTACT STATED
16   THAT THE FAILURE RECURRED INTERMITTENTLY. THE MANUFACTURER
17   WAS NOTIFIED OF THE FAILURE. THE APPROXIMATE FAILURE MILEAGE
     WAS 135,000.
18
     1 Affected Product
19
     Vehicle
20
21   MAKE                         MODEL                    YEAR
22
23
     TOYOTA                       PRIUS                    2012
24
25
26
27   August 18, 2015 NHTSA ID NUMBER: 10749388
     Components: SERVICE BRAKES
28
     NHTSA ID Number: 10749388
                                          -31-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 35 of 133 Page ID #:35



 1   Incident Date August 14, 2015
 2   Consumer Location BETHLEHEM, PA
 3   Vehicle Identification Number JTDKN3DU2C1****
 4
 5   Summary of Complaint
 6   CRASHYes
 7   FIRENo
 8
     INJURIES0
 9
     DEATHS0
10   VEHICLE HAD LITTLE OR NO BRAKING POWER IN A PANIC STOP
11   SITUATION. THIS WAS LIKELY CAUSE BY A DELAY SWITCHING FROM
     REGENERATIVE BRAKING TO MECHANICAL BRAKES.
12
     1 Affected Product
13
     Vehicle
14
15   MAKE                            MODEL                 YEAR
16
17
     TOYOTA                          PRIUS                 2012
18
19
20
21   July 24, 2014 NHTSA ID NUMBER: 10616134
     Components: STRUCTURE, STEERING, SERVICE BRAKES
22
     NHTSA ID Number: 10616134
23
     Incident Date June 17, 2014
24
     Consumer Location NEWPORT BEACH, CA
25
     Vehicle Identification Number JTDKN3DU3C5****
26
27
     Summary of Complaint
28
     CRASHYes
                                             -32-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 36 of 133 Page ID #:36



 1   FIRENo
 2   INJURIES0
 3   DEATHS0
 4   I WAS DRIVING ON MY RESIDENTIAL STREET AND STEPPED ON THE
     BRAKE TO SLOW DOWN TO MAKE A LEFT TURN INTO MY DRIVEWAY.
 5
     THE CAR FAILED TO SLOW DOWN OR STOP, AND INSTEAD WENT OVER
 6   THE CURB, VEERING TO THE RIGHT AND SIDE SWIPED THE LEFT SIDE OF
 7   MY NEIGHBOR'S CAR, NARROWLY MISSING HIS GARAGE.THE CAR THEN
     SIDE SWIPED A TREE ON MY LEFT (ON PROPERTY BETWEEN MY AND
 8   NEIGHBOR'S PROPERTY.) THE FRONT END OF THE CAR CRASHED INTO A
 9   TREE, SAVING ME FROM ROLLING ABOUT 900 FEET TO THE STREET
     BELOW. THE ENTIRE TIME OF THIS INCIDENT THE BRAKES NEVER
10
     ENGAGED (PEDAL WAS DOWN TO FLOOR) AND I FRANTICALLY TRIED TO
11   STEER TO AVOID HITTING ANYTHING. A WITNESS, STANDING ON THE
12
     STREET, CONFIRMED MY BRAKE LIGHTS WERE ON. CAR WAS SERVICED
     BY TOYOTA (WORLD CLASS INSPECTION) 15 DAYS BEFORE THE
13   INCIDENT. INSPECTION REPORT INDICATED BRAKE FLUID LEVEL AND
14   BRAKE LINING WERE "CHECKED AND OK." AFTER THE INCIDENT THE
     CAR WAS TOWED TO A REPAIR SITE WHERE THE OPERATOR
15   DEMONSTRATED TO ME THAT THE BRAKES WERE NONEXISTENT AND
16   THE BRAKE FLUID LEVEL WAS STILL APPROPRIATE. CAR WAS DEEMED
     TOTALED. *TR
17
18   1 Affected Product
     Vehicle
19
20   MAKE                           MODEL                  YEAR
21
22
     TOYOTA                         PRIUS                  2012
23
24
25
26   April 24, 2014 NHTSA ID NUMBER: 10584723
27
     Components: SERVICE BRAKES
     NHTSA ID Number: 10584723
28
     Incident Date April 21, 2014
                                            -33-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 37 of 133 Page ID #:37



 1   Consumer Location CAMPBELL, CA
 2   Vehicle Identification Number JTDKN3DUXC0****
 3
 4   Summary of Complaint
 5   CRASHYes
 6   FIRENo
 7   INJURIES0
 8
     DEATHS0
 9   I WAS TRAVELING ABOUT 20 MILES AN HOUR DURING TRAFFIC HOUR
10   WHEN I SAW THE CAR STOPPED IN FRONT OF ME. I HAD AT LEAST 4 CAR
     DISTANCE WHEN I APPLIED BRAKES. NORMALLY, I CAN FEEL THE SEAT
11   BELT TIGHTEN, CARS JERKING OR SHAKE DUE TO ANTI-LOCK BRAKE
12   WHEN YOU STEP ON THE BRAKE HARD. BUT THIS TIME, I DID NOT FEEL
     THE CAR SLOW DOWN WHEN I STEPPED ON BRAKE ALL THE WAY DOWN,
13
     IT CONTINUE TO CRUISE A LITTLE BEFORE IT SLOW DOWN, BUT BY THEN,
14   I HAVE ALREADY HIT THE CAR IN FRONT OF ME.
15
     THIS CAR WAS SERVICED REGULARLY, DURING MY LAST VISIT 3 WEEKS
16   AGO, I WAS NOTIFIED THAT MY CAR IS ON THE RECALL LIST FOR
17   SOFTWARE UPDATE. *TR
18   1 Affected Product
     Vehicle
19
20   MAKE                           MODEL                  YEAR
21
22
23   TOYOTA                         PRIUS                  2012
24
25
26   April 11, 2014 NHTSA ID NUMBER: 10579128
27   Components: SERVICE BRAKES, AIR BAGS
     NHTSA ID Number: 10579128
28
     Incident Date March 29, 2014
                                            -34-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 38 of 133 Page ID #:38



 1   Consumer Location PHOENIX, AZ
 2   Vehicle Identification Number N/A
 3
 4   Summary of Complaint
 5   CRASHYes
 6   FIRENo
 7   INJURIES0
 8
     DEATHS0
 9   CAR IN FRONT SLOWED THEN STOPPED QUICKLY AS THE CAR AHEAD OF
10   IT ATTEMPTED TO USE THE MIDDLE LANE IMPROPERLY (NOT A TURN
     LANE AT THAT TIME), NOT MOVING FULLY NOR QUICKLY INTO THE
11   LANE. CAR IN FRONT STOPPED. APPLIED BRAKES IMMEDIATELY TO THE
12   PRIUS C TO SLOW, THEN ADDED ONE RAPID PUMP, AND ULTIMATELY
     PUSHED THE PEDAL TO THE FLOOR. THE PRIUS DID LITTLE MORE THAN
13
     SLOW (WITHOUT EVEN A JOLT FROM THE FIRM APPLICATION OF THE
14   BRAKES), CAUSING A CRASH INTO THE REAR OF THE CAR IN FRONT AND
15
     SIGNIFICANT DAMAGE TO THE ENTIRE FRONT END. NO AIRBAG
     DEPLOYMENT. *JS
16
     1 Affected Product
17   Vehicle
18
19   MAKE                          MODEL                   YEAR
20
21
     TOYOTA                        PRIUS C                 2012
22
23
24
25
     April 10, 2014 NHTSA ID NUMBER: 10578888
     Components: SERVICE BRAKES, AIR BAGS
26   NHTSA ID Number: 10578888
27   Incident Date April 4, 2014
28
     Consumer Location ARMONK, NY
                                             -35-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 39 of 133 Page ID #:39



 1   Vehicle Identification Number N/A
 2
 3   Summary of Complaint
 4   CRASHYes
 5   FIRENo
 6   INJURIES0
 7   DEATHS0
 8   TL* THE CONTACT OWNS A 2012 TOYOTA PRIUS. THE CONTACT STATED
     THAT WHILE DRIVING 25 MPH, THE VEHICLE WAS CRASHED INTO FROM
 9
     THE REAR. THE DRIVER ATTEMPTED TO ENGAGE THE BRAKES HOWEVER,
10   THE BRAKES BECAME UNRESPONSIVE. AS A RESULT, THE DRIVER
11   CRASHED INTO ANOTHER VEHICLE AND THE AIR BAGS FAILED TO
     DEPLOY. A POLICE REPORT WAS FILED AND NO INJURIES WERE
12   REPORTED. THE VEHICLE WAS TOWED TO THE DEALER AND THE
13   MANUFACTURER WAS NOT MADE AWARE OF THE FAILURE. THE VEHICLE
     WAS NOT REPAIRED. THE VIN WAS NOT AVAILABLE. THE FAILURE AND
14
     CURRENT MILEAGE WAS 60,000.
15
     1 Affected Product
16   Vehicle
17
18
     MAKE                         MODEL                    YEAR

19
20
     TOYOTA                       PRIUS                    2012
21
22
23
     January 18, 2014 NHTSA ID NUMBER: 10560460
24
     Components: VEHICLE SPEED CONTROL, SERVICE BRAKES
25   NHTSA ID Number: 10560460
26   Incident Date December 19, 2013
27   Consumer Location SANTA MONICA, CA
28
     Vehicle Identification Number JTDZN3EU3C3****
                                          -36-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 40 of 133 Page ID #:40



 1   Summary of Complaint
 2   CRASHYes
 3   FIRENo
 4
     INJURIES0
 5
     DEATHS0
 6   I BOUGHT PRIUS V IN FEBRUARY 2012. I'VE NOTICED FEW TIMES ISSUES
 7   WITH BRAKES. WHILE DECELERATING WITH MY FOOT ON THE BRAKE
     PEDAL TO SLOW THE CAR TO A STOP AND IF THE CAR GOES OVER A
 8   POTHOLE OR SLIGHT BUMP ON THE ROAD THEN CAR ACCELERATES
 9   FORWARD BEFORE COMING TO A STOP. THIS IS SAFETY HAZARD SINCE IT
     ALMOST LED TO HITTING THE OTHER CAR'S REAR BUMPER.
10
11   ALSO, I'VE GOTTEN INTO AN ACCIDENT IN DECEMBER 2013 WHERE
12   THERE WAS ANOTHER BRAKE ISSUE. I STOPPED MY CAR IN THE INCLINE
     ROAD BY PUTTING MY FOOT ON THE BRAKE PEDAL. THEN, I CHANGED
13   THE GEAR SHIFT TO REAR AND SLOWLY TOOK MY FOOT OFF THE BRAKE
14   PEDAL SO THAT I CAN BACK INTO THE STREET PARKING WHICH WAS
     ONLY ABOUT 4 TO 5 FEET AWAY. SUDDENLY, CAR SPED DOWN THE ROAD
15
     GOING REAR DIRECTION TO THE DIRECTLY OPPOSITE STREET AND HIT
16   TWO PARKED CARS. I HAD PUT THE FOOT DOWN ON THE BRAKE PEDAL
     WHEN I NOTICED THE CAR GOING REAR FAST BUT IT WOULD NOT STOP
17
     THE CAR FROM GOING DOWN THE ROAD. I HAD NO CONTROL OVER THE
18   CAR OR THE SPEED. THIS IS MAJOR SAFETY HAZARD SINCE SOMEONE
19   COULD HAVE BEEN SERIOUSLY INJURED WITH LOSING CONTROL OF THE
     BRAKE AND ACCELERATION. I'VE OWNED OTHER TOYOTA CAR (CAMRY)
20   BEFORE BUT NEVER HAD THIS ISSUE UNTIL THIS PRIUS V. MY CAR HAS
21   BEEN IN BODY SHOP FOR OVER A MONTH WITH REPAIRS. I PLAN TO TAKE
     THE CAR TO THE TOYOTA DEALER TO CHECK OUT THIS BRAKE ISSUE.
22
     *TR
23
     1 Affected Product
24   Vehicle
25
26
27
28

                                          -37-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 41 of 133 Page ID #:41



 1
     MAKE                          MODEL                   YEAR
 2
 3
 4   TOYOTA                        PRIUS V                 2012
 5
 6
 7
     September 6, 2013 NHTSA ID NUMBER: 10542291
 8
     Components: SERVICE BRAKES, VEHICLE SPEED CONTROL, AIR BAGS
 9   NHTSA ID Number: 10542291
10   Incident Date September 5, 2013
11   Consumer Location Unknown
12   Vehicle Identification Number JTDKN3DU965****
13
14   Summary of Complaint
15   CRASHYes
16   FIRENo
17
     INJURIES0
18
     DEATHS0
19   WHILE TRAVELING IN A RAIN STORM AT 17MPH, I TRIED TO ENGAGE THE
20   BRAKES TO PREVENT FROM CRASHING INTO AN 18 WHEELER AND THE
     BRAKES DID NOT WORK. I REPEATEDLY TRIED TO STOP THE CAR AND
21   THE CAR WAS ACCELERATING EVEN THOUGHT I WAS APPLYING THE
22   BRAKES NOT THE GAS. THE CAR WOULD NOT SHUT DOWN, GO INTO
     PARK OR NEUTRAL. I DID CRASH INTO THE 18 WHEELER BECAUSE THE
23
     ENGINE WAS ACCELERATING AND I WANTED TO STOP.WHEN I CRASHED
24   THE AIRBAGS DID NOT DEPLOY. EVEN AFTER IMPACT THE CAR WAS
25
     STILL ACCELERATING LIKE IT WAS TRYING TO PUSH THE 18 WHEELER.
     EVENTUALLY THE CAR POWERED DOWN AFTER REPEATEDLY PUSHING
26   EVERY BUTTON POSSIBLE. I HAD THE CAR TOWED TO A TOYOTA
27   DEALERSHIP. I PHONED YOUR HOTLINE BUT THE VIN NUMBER I GAVE
     HAD A NUMBER THAT WAS WRONG MY PRIOR CONFIRMATION NUMBER
28

                                             -38-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 42 of 133 Page ID #:42



 1   IS 10542285. TOYOTA IS AWARE AND I AM WAITING FOR THEM TO CALL
 2   ME BACK.
 3   1 Affected Product
     Vehicle
 4
 5   MAKE                           MODEL                  YEAR
 6
 7
 8   TOYOTA                         PRIUS                  2012

 9
10
11   April 2, 2013 NHTSA ID NUMBER: 10505322
12   Components: SERVICE BRAKES
     NHTSA ID Number: 10505322
13
     Incident Date March 30, 2013
14
     Consumer Location HUDSON, FL
15
16   Vehicle Identification Number JTDZN3EU6C3****

17
     Summary of Complaint
18
19
     CRASHYes

20   FIRENo
21   INJURIES0
22   DEATHS0
     SLOWED FOR RED LIGHT THAT WAS VISIBLE FOR A GREAT DISTANCE SO
23
     COASTING AND APPLIED BRAKES AND THEY WEREN'T THERE....I HIT THE
24   CAR IN FRONT OF ME, HE HIT THE CAR IN FRONT OF HIM....MOSTLY
25   DINGS IN FENDERS....MY HOOD WAS UP ON ONE SIDE, AND FRONT PANEL
     MOVED....NOBODY WAS HURT
26
27   POLICE CAME AND SAT IN THE CAR AND APPLIED BRAKE AND IT WENT
     TO THE FLOOR. HE SAID "YOU HAVE NO BRAKES; DO NOT DRIVE THE
28
     CAR, HAVE IT TOWED". *TR
                                            -39-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 43 of 133 Page ID #:43



 1   1 Affected Product
 2   Vehicle
 3
     MAKE                         MODEL                    YEAR
 4
 5
 6   TOYOTA                       PRIUS V                  2012
 7
 8
 9
     May 15, 2012 NHTSA ID NUMBER: 10458505
10   Components: SERVICE BRAKES
11   NHTSA ID Number: 10458505

12   Incident Date May 14, 2012
13   Consumer Location PORTLAND, OR
14   Vehicle Identification Number JTDKDTB36C1****
15
16   Summary of Complaint
17   CRASHYes
18   FIRENo
19   INJURIES0
20   DEATHS0
21   AS I WAS APPROACHING A TURN I BEGAN TO BRAKE AND THE BRAKES
     FAILED. I TRIED PRESSING THE BRAKE PEDAL HARDER AND MAKING
22
     SURE THAT I HAD PROPER FOOT PLACEMENT AND IT FELT LIKE THE CAR
23   ACCELERATED AT THAT POINT. SINCE THE CAR WAS NOT SLOWING
     DOWN I WAS UNABLE TO MAKE THE TURN AND ENDED UP CROSSING
24
     THE ROAD DIAGONALLY AND GOING UP ONTO THE CURB. ONCE THE CAR
25   WAS OVER THE CURB AND IN THE GRASS THE BRAKES FINALLY
26   ENGAGED AND THE VEHICLE CAME TO A STOP. *JS
27   1 Affected Product
     Vehicle
28

                                            -40-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 44 of 133 Page ID #:44



 1
     MAKE                           MODEL                  YEAR
 2
 3
 4   TOYOTA                         PRIUS                  2012
 5
 6
 7
     August 12, 2019 NHTSA ID NUMBER: 11243249
 8
     Components: SERVICE BRAKES, VEHICLE SPEED CONTROL
 9   NHTSA ID Number: 11243249
10   Incident Date August 7, 2019
11   Consumer Location ENNIS, TX
12   Vehicle Identification Number N/A
13
14   Summary of Complaint
15   CRASHYes
16   FIRENo
17
     INJURIES1
18
     DEATHS0
19   TL* THE CONTACT OWNED A 2013 TOYOTA PRIUS. THE CONTACT STATED
20   THAT WHILE DRIVING APPROXIMATELY 10 MPH, THE DRIVER PRESSED
     THE BRAKE PEDAL TO STOP THE VEHICLE BUT THE VEHICLE
21   ACCELERATED FORWARD AND CRASHED INTO A SECOND VEHICLE.
22   DURING THE CRASH THE DRIVER SUSTAINED MULTIPLE CONTUSIONS TO
     THE BODY INCLUDING THE CHEST AREA WHICH REQUIRED MEDICAL
23
     TREATMENT. THE VEHICLE WAS DESTROYED AND TOWED AWAY. A
24   POLICE REPORT #159681-2019 WAS TAKEN AT THE SCENE. THE LOCAL
25
     DEALER TOYOTA OF RICHARDSON (1221 N. CENTRAL EXPY. RICHARDSON
     TX.) THE MANUFACTURER WAS NOT NOTIFIED OF THE FAILURE. THE VIN
26   WAS NOT AVAILABLE. THE FAILURE MILEAGE WAS 120,000.
27   1 Affected Product
28   Vehicle

                                            -41-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 45 of 133 Page ID #:45



 1
     MAKE                          MODEL                   YEAR
 2
 3
 4   TOYOTA                        PRIUS                   2013
 5
 6
 7
     March 14, 2019 NHTSA ID NUMBER: 11186947
 8
     Components: SERVICE BRAKES
 9   NHTSA ID Number: 11186947
10   Incident Date March 6, 2019
11   Consumer Location SARASOTA, FL
12   Vehicle Identification Number JTDKN3DU6D5****
13
14   Summary of Complaint
15   CRASHYes
16   FIRENo
17
     INJURIES0
18
     DEATHS0
19   SOMETHING STARTED BUZZING EVERY FEW SECONDS IN ENGINE
20   COMPARTMENT TOWARD DRIVERS SIDE FIREWALL. AT SLOW SPEEDS,
     BRAKES PULSATED WITH UNEVEN BRAKING. AS TIME WENT ON,
21   BUZZING WAS MORE FREQUENT. WARNING LIGHTS FLASHED ONCE BUT
22   WENT OUT. AFTER THAT, WHEN PARKING CAR, THE BRAKES WENT ALL
     THE WAY TO THE FLOOR AND I HIT ANOTHER CAR AT PARKING SPEEDS.
23
     DEALER SAYS 'BRAKE ACTUATOR PUMP' AND WILL COST NEARLY $3000
24   TO FIX. THIS PUMP ALSO WENT OUT ON MY 2005 PRIUS! BUT THAT WAS
25
     COVERED BY A 'HIDDEN' WARRANTY THAT I FOUND WHILE GOOGLING
     THE ISSUE. WOULD HAVE PAID FULL PRICE FOR THAT REPAIR IF I HAD
26   NOT RUN ACROSS THAT TSB. THIS IS OBVIOUSLY A BIG MONEY MAKER
27   FOR TOYOTA FIXING THESE BUT IS A HUGE DANGER TO THE MANY
     DRIVERS THIS HAS HAPPENED TO OVER THE YEARS. PLEASE DO
28
     SOMETHING ABOUT IT BEFORE SOMEONE GETS HURT. IT IS A RECURRING
                                           -42-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 46 of 133 Page ID #:46



 1   AND SUBSTANTIAL THREAT TO DRIVER SAFETY THAT MANY DRIVERS
 2   WILL OVERLOOK BECAUSE OF THE INFLATED COST OF THE PARTS.
     THANK YOU.
 3
     1 Affected Product
 4
     Vehicle
 5
 6   MAKE                             MODEL                YEAR
 7
 8
     TOYOTA                           PRIUS                2013
 9
10
11
12   November 2, 2016 NHTSA ID NUMBER: 10923921
     Components: AIR BAGS, SERVICE BRAKES, SEAT BELTS
13   NHTSA ID Number: 10923921
14
     Incident Date October 17, 2016
15
     Consumer Location TUCSON, AZ
16
     Vehicle Identification Number JTDKN3DP4D3****
17
18
     Summary of Complaint
19
     CRASHYes
20
     FIRENo
21
     INJURIES1
22
     DEATHS0
23
     I WAS DRIVING STRAIGHT ON A CITY ROAD WITH THE FLOW OF HEAVY
24   TRAFFIC AT ABOUT 40 MILES PER HOUR WHEN THE CAR IN FRONT OF ME
25   CAME TO A SUDDEN STOP. I IMMEDIATELY SLAMMED ON MY BRAKES
     VERY HARD. AT THE TIME I DID THIS I HAD PLENTY OF SAFE DISTANCE
26   BETWEEN US. BUT, THE BRAKES NEVER CAME ON AND I ENDED UP
27   RUNNING INTO THE REAR END OF AN SUV AT APPARENTLY FULL SPEED
     WITHOUT ANY NOTICEABLE SLOWDOWN. THE BRAKES DID NOT COME
28
     ON. THEY DIDN'T GRAB, AND THEY DIDN'T MAKE ANY SCREECHING
                                              -43-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 47 of 133 Page ID #:47



 1   NOISE AND THERE WERE NO TIRE MARKS ON THE ROAD. ALSO ALL OF
 2   THE AIRBAGS DEPLOYED AND THIS WAS A FRONTAL IMPACT, WHICH
     WAS VERY SURPRISING AND SUFFOCATING. A CLOUD OF DUST FILLED
 3   THE CABIN OF THE CAR AND I COULD NOT BREATHE. I WAS LITERALLY
 4   SUFFOCATING UNTIL I WAS ABLE TO OPEN THE DOOR AND GET OUT OF
     THE VEHICLE. I DIDN'T EVEN FEEL THE SEAT BELT TIGHTEN UP BEFORE
 5
     THE CRASH. THE BRAKES NEVER FELT LIKE THEY CAME ON AT ALL. *TR
 6   *JS
 7   1 Affected Product
 8   Vehicle
 9
     MAKE                            MODEL                 YEAR
10
11
12   TOYOTA                          PRIUS                 2013
13
14
15
     October 29, 2016 NHTSA ID NUMBER: 10919990
16   Components: SERVICE BRAKES
17   NHTSA ID Number: 10919990
18   Incident Date October 5, 2016
19   Consumer Location LINCOLN, CA
20   Vehicle Identification Number JTDKN3DU0D0****
21
22   Summary of Complaint
23   CRASHYes
24   FIRENo
25   INJURIES0
26   DEATHS0
27   I WAS TRAVELING LESS THAN 25 MPH ON A CITY STREET WHEN THE CAR
     IN FRONT SUDDENLY STOPPED. I PANIC STOPPED - MOVING MY FOOT OFF
28
     THE GAS PEDAL AND I BELIEVE THAT I HIT THE BRAKE PEDAL. THE
                                             -44-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 48 of 133 Page ID #:48



 1   BRAKES DID NOT APPLY, AND I REAR-ENDED THE CAR IN FRONT. I LEFT
 2   NO SKID MARKS. OBVIOUSLY I COULD HAVE NOT ACTUALLY PUSHED
     THE BRAKE PEDAL, BUT I SINCERELY BELIEVE THAT I DID. THE CAR
 3   BRAKES SEEM TO BE FINE, SO IF THE CAR FAILED TO STOP THE PROBLEM
 4   HAD TO BE IN THE COMPUTER. *TR
 5   1 Affected Product
 6
     Vehicle

 7
     MAKE                           MODEL                  YEAR
 8
 9
10   TOYOTA                         PRIUS                  2013
11
12
13   April 14, 2016 NHTSA ID NUMBER: 10855586
14   Components: SERVICE BRAKES
     NHTSA ID Number: 10855586
15
16
     Incident Date April 14, 2016

17   Consumer Location AUSTIN, TX
18   Vehicle Identification Number N/A
19
20   Summary of Complaint

21   CRASHYes
22   FIRENo
23   INJURIES0
24   DEATHS0
25   WHEN THE DRIVER HAS TO SLAM ON THE BRAKES REALLY QUICKLY THE
     CAR DOES NOT SLOWDOWN AT ALL. THE SKID LIGHT COMES ON THE
26   DASH BOARD, BUT OTHERWISE THE CAR DOES NOT STOP. THIS HAPPENS
27   EVEN ON A DRY SURFACE, WITH NO MOISTURE ON THE SURFACE, AT
     SPEEDS AS LOW AS 20-30 MILES PER HOUR. IT ALMOST ALWAYS DOES IT.
28
     IF THE DRIVER LIGHTLY TAP THE BREAKS, THEN THE CAR WILL
                                            -45-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 49 of 133 Page ID #:49



 1   DECELERATE, BUT NOT IF THE DRIVER HAS TO ABRUPTLY STOPPED. THIS
 2   IS QUILT A PROBLEM GIVEN THAT SOMETIMES YOU NEED THE CAR TO
     STOP SUDDENLY IT IT SIMPLY WON'T AT SPEEDS OF 20 MORE. THE CAR
 3   JUST STARTS TO SKID. IT WILL NOT STOP OR GAIN TRACTION WITH THE
 4   SURFACE THAT IT IS ON. THIS MEANS THAT IN A SITUATION WHERE THE
     DRIVER NEEDS TO HIT THE BREAKS ALL THE WAY DOWN, THE CAR STILL
 5
     WON'T STOP. THIS PROBLEM IS MUCH WORSE IF ON WET OR NEGATIVE
 6   SLOPING ROADS. HOWEVER, IT CAN HAPPEN EVEN ON COMPLETE DRY
 7   SURFACE.

 8   1 Affected Product
     Vehicle
 9
10   MAKE                           MODEL                  YEAR
11
12
     TOYOTA                         PRIUS                  2013
13
14
15
16   March 28, 2016 NHTSA ID NUMBER: 10851950
17   Components: AIR BAGS, SERVICE BRAKES
     NHTSA ID Number: 10851950
18
     Incident Date March 24, 2016
19
     Consumer Location AUSTIN, TX
20
21
     Vehicle Identification Number JTDKN3DU1D5****

22
     Summary of Complaint
23
     CRASHYes
24
25
     FIRENo

26   INJURIES1
27   DEATHS0
     TL* THE CONTACT OWNS A 2013 TOYOTA PRIUS. WHILE DRIVING
28
     APPROXIMATELY 25 MPH ON A ROADWAY, THE BRAKE PEDAL WAS
                                            -46-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 50 of 133 Page ID #:50



 1   APPLIED AND MADE AN ABNORMAL NOISE. ANOTHER VEHICLE CRASHED
 2   INTO THE FRONT PASSENGER SIDE OF THE CONTACT'S VEHICLE WHILE
     THE CONTACT WAS MAKING A TURN. WHEN THE BRAKE PEDAL WAS
 3   APPLIED, THE VEHICLE SURGED FORWARD AT A HIGH RATE OF SPEED.
 4   THE FRONT AND REAR DRIVER SIDE AND THE REAR PASSENGER SIDE
     CURTAIN AIR BAGS DID NOT DEPLOY. THE FRONT AND REAR PASSENGER
 5
     SIDE AIR BAGS DEPLOYED. THE VEHICLE WAS TOWED TO A YARD AND
 6   THEN TOWED TO A REPAIR SHOP FOR FURTHER INSPECTION BY THE
 7   INSURANCE COMPANY. THE MANUFACTURER WAS NOTIFIED OF THE
     FAILURE. THE CONTACT WAS WAITING TO DETERMINE IF AN
 8   INVESTIGATOR WOULD BE SENT. A POLICE REPORT WAS FILED. THE
 9   DRIVER SUSTAINED A HEAD INJURY THAT REQUIRED MEDICAL
     TREATMENT AND WAS HAVING DIFFICULTY WITH VISIBILITY DUE TO
10
     THE IMPACT OF THE CRASH AND NO AIR BAG DEPLOYMENT. THE
11   APPROXIMATE FAILURE MILEAGE WAS 64,000.
12   1 Affected Product
13   Vehicle

14
     MAKE                         MODEL                    YEAR
15
16
17   TOYOTA                       PRIUS                    2013
18
19
20
     January 11, 2016 NHTSA ID NUMBER: 10819439
21   Components: SERVICE BRAKES
22   NHTSA ID Number: 10819439

23   Incident Date December 29, 2015
24   Consumer Location SHERMAN OAKS, CA
25   Vehicle Identification Number JTDKN3DU6D1****
26
27   Summary of Complaint
28   CRASHYes

                                          -47-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 51 of 133 Page ID #:51



 1   FIRENo
 2   INJURIES1
 3   DEATHS0
 4   I WAS DRIVING HOME IN MY 2013 TOYOTA PRIUS ON TUESDAY,
     DECEMBER 29, 2015, AT APPROXIMATELY 4:30P.M. WHILE TURNING RIGHT
 5
     FROM THE STREET ON WHICH I LIVE INTO MY DRIVEWAY, THE CAR,
 6   AFTER I APPLIED THE BRAKES, SUDDENLY SURGED FORWARD. IN SPITE
 7   OF CONTINUOUSLY PUSHING DOWN ON THE BRAKES, THE CAR WOULD
     NOT STOP. THE DRIVEWAY SHOWS SKID MARKS FROM MY ATTEMPTS TO
 8   STOP THE CAR. THE CAR DID NOT STOP. THE BRAKES FAILED.
 9
     THE CAR SHOT FORWARD, CRASHING INTO THE CLOSED WOODEN
10
     GARAGE DOOR AND THE WALL TO THE LEFT OF THE GARAGE DOOR. THE
11   GARAGE DOOR BROKE AND ONE HALF OF THE GARAGE DOOR SPLIT AND
12
     WAS PUSHED INTO THE GARAGE. THE GARAGE DOOR COLLAPSED ON MY
     CAR AS WELL AS ITEMS STORED IN THE GARAGE INCLUDING PARTS OF
13   THE GARAGE STRUCTURE AND LARGE SECTIONS OF A STORAGE UNIT,
14   WHICH WAS BOLTED TO THE WALL. APPROXIMATELY 90% OF MY CAR
     WAS INSIDE THE GARAGE. I TRIED TO EXIT THE CAR THROUGH THE
15   DRIVER’S SIDE BUT THE DOOR WOULD NOT OPEN. I CRAWLED TO THE
16   TRUNK AREA AND COULD NOT FIND A MECHANICAL RELEASE FOR THAT
     DOOR. FINALLY I FORCED OPENED THE DRIVER’S SIDE REAR DOOR AND
17
     EXITED THE CAR THROUGH THE BROKEN WALL.
18
19   IF THE BRAKES HAD NOT FAILED THIS WOULD HAVE NOT HAVE
     HAPPENED. AS A RESULT OF THE BRAKE FAILURE, I HAVE INCURRED
20   SUBSTANTIAL LOSS, INCLUDING THE GARAGE DOOR (A TOTAL LOSS),
21   DAMAGE TO STRUCTURAL SUPPORT TO THE GARAGE WALL, A BUILT-IN
     GARAGE STORAGE UNIT, CONTENTS STORED IN THE GARAGE AND
22
     SUBSTANTIAL DAMAGE TO THE CAR. FORTUNATELY, I DID NOT SUFFER
23   ANY MAJOR PHYSICAL INJURIES, ALTHOUGH FOLLOWING THE
24   COLLISION I EXPERIENCED AND CONTINUE TO EXPERIENCE MUSCLE,
     JOINT, HIP, NECK AND BACK PAIN AND DISCOMFORT. IN ADDITION, I
25   CONTINUE TO EXPERIENCE EMOTIONAL DISTRESS FROM THIS INCIDENT.
26
     I WANT TOYOTA TO PERFORM A COMPLETE DIAGNOSTIC SAFETY CHECK
27
     OF ALL SYSTEMS INCLUDING THE BRAKES AND ANY SOFTWARE THAT
28   CONTROLS THE BRAKING SYSTEM.

                                          -48-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 52 of 133 Page ID #:52



 1   1 Affected Product
 2   Vehicle
 3
     MAKE                          MODEL                   YEAR
 4
 5
 6   TOYOTA                        PRIUS                   2013
 7
 8
 9
     August 28, 2014 NHTSA ID NUMBER: 10629088
10   Components: ENGINE, FUEL/PROPULSION SYSTEM, SERVICE BRAKES
11   NHTSA ID Number: 10629088

12   Incident Date July 27, 2014
13   Consumer Location EDGEWATER, FL
14   Vehicle Identification Number JTDKN3DU8D5****
15
16   Summary of Complaint
17   CRASHYes
18   FIRENo
19   INJURIES0
20   DEATHS0
21   THE RENTED 2013 TOYOTA PRIUS WITH ONE PASSENGER AND THE
     DRIVER, PULLED INTO A DIAGONAL PARKING SPACE IN FRONT OF A
22
     STRIP MALL STORE. TRAVELING AT MAYBE 5 MPH TO PARK, THE CAR'S
23   BRAKE PEDAL GAVE WAY AND HIT THE FLOOR FLAT, PROVIDING NO
     BRAKING AT ALL. THE CAR KEPT ROLLING TOWARD THE CORNER OF THE
24
     BRICK BUILDING. THE CAR THEN SUDDENLY SURGED AHEAD, SMASHING
25   INTO THE CORNER OF THE ENTRY TO THE BRICK BUILDING AT SUCH A
26   SUDDEN FORCE THAT THE DOORS TO THE BUILDING WERE WEDGED
     SHUT. AFTER EMERGENCY VEHICLE TOOK THE DRIVER AND PASSENGER
27   TO THE HOSPITAL, THE POLICEMAN ON THE JOB, AS WELL AS THE
28   WRECKER SERVICE THAT CAME TO EXTRACT THE VEHICLE, COULD NOT
     MOVE THE CAR BECAUSE THERE WERE NO BRAKES, AS STATED IN THE
                                           -49-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 53 of 133 Page ID #:53



 1   POLICE REPORT. THE WRECKER DRIVER COULD NOT LOAD THE VEHICLE
 2   TO TOW USING THE CAR'S POWER BECAUSE THERE WERE NO BRAKES. NO
     AIRBAGS DEPLOYED, BUT THE CONDITION OF THE CORNER SHOWS
 3   DAMAGE THAT A VEHICLE MOVING FASTER THAN 5 MPH WOULD INCUR.
 4   THE POLICEMAN CAME TO THE HOSPITAL TO INFORM THE DRIVER THAT
     THERE INDEED WERE NO BRAKES ON THE CAR AND THE DRIVER WAS
 5
     NOT AT FAULT - THE VEHICLE'S BRAKING AND ACCELERATION SYSTEMS
 6   HAD FAILED.
 7   1 Affected Product
 8   Vehicle
 9
     MAKE                             MODEL                YEAR
10
11
12   TOYOTA                           PRIUS                2013
13
14
15
     May 19, 2014 NHTSA ID NUMBER: 10592400
16   Components: SERVICE BRAKES, VEHICLE SPEED CONTROL
17   NHTSA ID Number: 10592400
18   Incident Date October 25, 2011
19   Consumer Location Unknown
20   Vehicle Identification Number JTDKN3DU6C1****
21
22   Summary of Complaint
23   CRASHYes
24   FIRENo
25   INJURIES0
26   DEATHS0
27   TL * THE CONTACT OWNS A 2013 TOYOTA PRIUS. WHILE DRIVING 40 MPH,
     THE CONTACT DEPRESSED THE BRAKE PEDAL AND THE VEHICLE
28
     ACCELERATED. THE VEHICLE RESUMED TO 40 MPH ONCE THE BRAKE
                                              -50-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 54 of 133 Page ID #:54



 1   PEDAL WAS DEPRESSED AGAIN. THE CONTACT DEPRESSED THE BRAKE
 2   PEDAL AGAIN AND THE VEHICLE ACCELERATED. A CRASH OCCURRED.
     THERE WERE NO INJURIES AND A POLICE REPORT WAS FILED. THE
 3   FAILURE RECURRED ON THREE SEPARATE OCCASIONS. THE
 4   MANUFACTURER WAS NOTIFIED. THE VEHICLE WAS TAKEN TO A
     MECHANIC WHO STATED THAT THERE WAS A DELAY IN THE BRAKING
 5
     SYSTEM. THE FAILURE MILEAGE WAS 12,000.
 6
     1 Affected Product
 7   Vehicle
 8
 9
     MAKE                          MODEL                   YEAR

10
11
     TOYOTA                        PRIUS                   2013
12
13
14
     March 19, 2014 NHTSA ID NUMBER: 10573591
15
     Components: STRUCTURE, SERVICE BRAKES, WHEELS
16   NHTSA ID Number: 10573591
17   Incident Date March 6, 2014
18   Consumer Location HOUSTON, TX
19
     Vehicle Identification Number JTDKN3DU8D5****
20
21   Summary of Complaint
22   CRASHYes
23
     FIRENo
24
     INJURIES0
25
     DEATHS0
26   WHILE THE CAR WAS GOING DOWN THE RAMP TO THE PARKING
27   BASEMENT, THE BRAKE IN OUR PRIUS DIDN'T FUNCTION EVEN THOUGH
     THE DRIVER SLAMMED ON IT AND THE CAR CONTINUED TO PICKED UP
28
     ACCELERATION. NONE OF THE AIRBAGS DEPLOYED EITHER,
                                           -51-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 55 of 133 Page ID #:55



 1   AMAZINGLY. THE DRIVER WAS ABLE TO MAKE A RIGHT TURN AND
 2   MISSED THE WALL/CONCRETE PILLAR, BUT THE DRIVER HIT A PARKED
     CAR AND THAT'S WHAT STOPPED THE PRIUS FROM MOVING FURTHER.
 3   *TR
 4
     1 Affected Product
 5   Vehicle
 6
     MAKE                         MODEL                    YEAR
 7
 8
 9   TOYOTA                       PRIUS                    2013
10
11
12
     December 19, 2013 NHTSA ID NUMBER: 10556587
13   Components: SERVICE BRAKES, VEHICLE SPEED CONTROL
14   NHTSA ID Number: 10556587
15   Incident Date December 16, 2013
16   Consumer Location CLEVELAND, TN
17   Vehicle Identification Number JTDKDTB38D1****
18
19   Summary of Complaint
20   CRASHYes
21   FIRENo
22
     INJURIES0
23
     DEATHS0
24   2013 PRIUS C TWO, BOUGHT BRAND NEW WITH 15 MILES ON IT 5 WEEKS
25   AGO. A FEW TIMES WHEN DRIVING, I NOTICED THE BRAKES SEEMED
     WEAK, LIKE THEY WEREN'T STOPPING THE CAR VERY WELL EVEN AT
26   LOW SPEEDS. MY DRIVING IS MOSTLY IN TOWN ON RESIDENTIAL
27   STREETS, SO I'M RARELY GOING OVER 35 MPH. EVEN SO, I'D HAVE TO
     REALLY MASH THE PEDAL ALL THE WAY TO THE FLOOR TO GET THE
28
     CAR TO COME TO A COMPLETE STOP, OTHERWISE IT WOULD KEEP
                                          -52-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 56 of 133 Page ID #:56



 1   MOVING FORWARD. SEVERAL TIMES I ENDED UP ABOUT 5-10 FEET PAST
 2   THE LINE, STICKING THE FRONT BUMPER INTO CROSS TRAFFIC. LUCKILY
     NO ONE HIT ME. I CHALKED IT UP TO THE QUIRKS OF A DIFFERENT CAR
 3   THAN THE ONE I WAS USED TO, AND FIGURED IF IT KEPT HAPPENING I'D
 4   TAKE IT TO THE DEALERSHIP.
 5
     ON MONDAY, MY WIFE WAS STOPPED AT A RED LIGHT. THE LIGHT
 6   TURNED GREEN AND THE CAR IN FRONT OF HER STARTED TO MOVE
 7   FORWARD. AFTER A FEW HUNDRED FEET, HE SUDDENLY SLAMMED ON
     HIS BRAKES. SHE SAID HER BRAKE PEDAL WENT ALL THE WAY TO THE
 8   FLOOR, AND THE PRIUS DIDN'T SLOW DOWN AT ALL. SHE HIT HIM GOING
 9   ABOUT 25 MPH AND TOTALED THE PRIUS. SHE'S AN EXCELLENT DRIVER
     AND I'VE BEEN WITH HER BEFORE WHEN SHE'S HAD TO PANIC-STOP.
10
     SHE'S NEVER DRIVEN A CAR WITHOUT ABS, SO SHE IS USED TO PUSHING
11   THE PEDAL HARD AND KEEPING HER FOOT ON IT. SHE WOULDN'T EVEN
12
     KNOW HOW TO "PUMP" THE PEDAL. SHE SWEARS THE PEDAL JUST WENT
     ALL THE WAY TO THE FLOOR AND THE CAR DIDN'T SLOW DOWN AT ALL.
13   THANKFULLY, SHE'S OKAY AND NO ONE WAS INJURED. *TR
14   1 Affected Product
15   Vehicle
16
     MAKE                         MODEL                    YEAR
17
18
19   TOYOTA                       PRIUS                    2013
20
21
22
     November 29, 2018 NHTSA ID NUMBER: 11154835
23   Components: SERVICE BRAKES
24   NHTSA ID Number: 11154835
25   Incident Date November 21, 2018
26   Consumer Location SANTA CLARITA, CA
27   Vehicle Identification Number JTDKN3DU4E0****
28

                                          -53-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 57 of 133 Page ID #:57



 1   Summary of Complaint
 2   CRASHYes
 3   FIRENo
 4
     INJURIES3
 5
     DEATHS0
 6   BRAKES COMPLETELY FAILED AND I REAR ENDED A CAR. I WAS
 7   STOPPING NORMALLY ON A CITY STREET. ACCORDING TO DASHCAM I
     WAS TRAVELING AT ABOUT 25MPH. THE CAR SLOWED TO ABOUT 12MPH
 8   WHEN THE BRAKES WENT DOWN TO THE FLOOR AND THE CAR
 9   ACCELERATED.
10   1 Affected Product
     Vehicle
11
12
     MAKE                         MODEL                    YEAR
13
14
15   TOYOTA                       PRIUS                    2014
16
17
18   November 13, 2018 NHTSA ID NUMBER: 11151142
19   Components: SERVICE BRAKES, ELECTRONIC STABILITY CONTROL,
     ELECTRICAL SYSTEM
20
     NHTSA ID Number: 11151142
21
     Incident Date November 12, 2018
22
     Consumer Location NORTH CHARLESTON, SC
23
     Vehicle Identification Number JTDKN3DU0E1****
24
25
     Summary of Complaint
26
     CRASHYes
27
     FIRENo
28

                                          -54-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 58 of 133 Page ID #:58



 1   INJURIES0
 2   DEATHS0
 3   THE CAR BRAKES FAILED AT LOW SPEEDS (10-15 MPH) AND BUMPED
     INTO THE CAR IN FRONT IN A STOP-AND-GO TRAFFIC ON THE WET
 4
     FREEWAY AFTER A RECENT RAIN. THE BRAKE PEDAL WENT ALL THE
 5   WAY DOWN TO TOUCH THE FLOOR, AS IF THE BRAKE PEDAL WAS
 6
     DISENGAGED FROM THE BRAKING SYSTEM AND THE ABS LIGHT DID NOT
     TURN ON AT THE TIME OF BRAKING. THE CAR WAS DRIVING IN THE
 7   STRAIGHT LINE AND IMMEDIATELY BEFORE THIS I WAS ABLE TO
 8   SUCCESSFULLY BRAKE THE CAR ON THE VERY SAME TRIP. SO THE
     PROBLEM IS INTERMITTENT. THIS IS THE SECOND TIME WITH THIS CAR,
 9   AS MY SPOUSE ALSO EXPERIENCED THE SIMILAR BRAKE FAILURE AT
10   EVEN LOWER SPEEDS (<10 MPH) RESULTING IN TOUCHING THE CAR IN
     FRONT AND MINOR SCRATCH ON THE BUMPER. IT WAS A DRY DAY THEN
11
     AND ALMOST SIMILAR CIRCUMSTANCES. ASSOCIATED GEICO CLAIM
12   NUMBER IS 0423477190101054. WE OPENED A CASE WITH TOYOTA TO
13   CHECK THE DATA RECORDER. ASSOCIATED TOYOTA CASE NUMBER IS
     181112370.
14
     1 Affected Product
15   Vehicle
16
17   MAKE                             MODEL                YEAR
18
19
     TOYOTA                           PRIUS                2014
20
21
22
23   January 23, 2018 NHTSA ID NUMBER: 11064519
     Components: STRUCTURE, SERVICE BRAKES, VEHICLE SPEED CONTROL
24   NHTSA ID Number: 11064519
25
     Incident Date January 22, 2018
26
     Consumer Location CALEDONIA, MI
27
     Vehicle Identification Number JTDKN3DU0E0****
28

                                              -55-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 59 of 133 Page ID #:59



 1   Summary of Complaint
 2   CRASHYes
 3   FIRENo
 4
     INJURIES0
 5
     DEATHS0
 6   ON A WINTER DAY MY CAR SLID DOWN A STEEP ROAD AND WOULD NOT
 7   STOP WHILE BREAKING, BOTH FRONT FENDER FLARES BROKE OFF
     CAUSING THE CAR TO ACT LIKE IT WAS ON A SLED. THE CAR
 8   EVENTUALLY STOPPED AFTER I PLACED IT IN NEUTRAL AND THEN SLID
 9   AGAIN AND THEN IT FINALLY STOPPED. I ALMOST KILLED MYSELF.
10   1 Affected Product
     Vehicle
11
12
     MAKE                            MODEL                 YEAR
13
14
15   TOYOTA                          PRIUS                 2014
16
17
18   December 16, 2016 NHTSA ID NUMBER: 10935859
19   Components: FUEL/PROPULSION SYSTEM, SERVICE BRAKES
     NHTSA ID Number: 10935859
20
21
     Incident Date October 9, 2016

22   Consumer Location LAKE WORTH, FL
23   Vehicle Identification Number JTDKN3DU1E1****
24
25   Summary of Complaint

26   CRASHYes
27   FIRENo
28   INJURIES0

                                             -56-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 60 of 133 Page ID #:60



 1   DEATHS0
 2   WHILE I WAS DOING A SLOW TURN IN A DRIVEWAY, MY BRAKE FAILED
     AND THE CAR CONTINUED TO ACCELERATE IN A FORWARD MOTION.
 3   WHEN I SHIFTED INTO REVERSE, THE CAR REVVED AND ROARED
 4   ACCELERATING AT FULL TILT. IT RACED ACROSS A ROAD INTO
     ANOTHER DRIVEWAY ONLY STOPPING WHEN WEDGED BETWEEN A
 5
     GARAGE DOOR AND A TREE. TOYOTA TOOK THE TOTALED CAR AND HAD
 6   IT INSPECTED BY ENGINEERING ASSOCIATES AND INSURANCE AUTO
 7   AUCTIONS. THEIR RESPONSE IS THAT "THERE WAS NO SERIOUS DEFECTS
     IDENTIFIED." OBVIOUSLY, THE MOMENTARY MECHANICAL OR
 8   ELECTRONIC FAILURE OF MY CAR COULD NEVER BE DETECTED, SO
 9   ACCORDING TO TOYOTA, THERE WAS NOTHING TO CAUSE THE FAILURE.
     I FEEL TOTALLY VICTIMIZED AND BELIEVE TOYOTA SHOULD TAKE
10
     RESPONSIBILITY AND COMPENSATE ME FOR THE LOSS OF MY CAR.
11
     1 Affected Product
12   Vehicle
13
     MAKE                          MODEL                   YEAR
14
15
16   TOYOTA                        PRIUS                   2014
17
18
19
     July 15, 2015 NHTSA ID NUMBER: 10734278
20
     Components: SERVICE BRAKES, AIR BAGS
21   NHTSA ID Number: 10734278
22   Incident Date July 15, 2015
23   Consumer Location ROMEOVILLE, IL
24   Vehicle Identification Number JTDKDTB31E1****
25
26   Summary of Complaint
27   CRASHYes
28
     FIRENo
                                           -57-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 61 of 133 Page ID #:61



 1   INJURIES0
 2   DEATHS0
 3   TL* THE CONTACT OWNS A 2014 TOYOTA PRIUS. WHILE DRIVING
     APPROXIMATELY 25 MPH, THE CONTACT ATTEMPTED TO DEPRESS THE
 4
     BRAKE PEDAL, BUT THE VEHICLE DID NOT STOP. AS A RESULT, A CRASH
 5   OCCURRED AND THE AIR BAGS DID NOT DEPLOY. THERE WERE NO
 6
     WARNING INDICATORS ILLUMINATED. THE CONTACT WAS NOT INJURED
     AND A POLICE REPORT WAS FILED. THE MANUFACTURER WAS MADE
 7   AWARE OF THE ISSUE. THE APPROXIMATE FAILURE MILEAGE WAS 3,200.
 8   1 Affected Product
 9   Vehicle
10
     MAKE                            MODEL                 YEAR
11
12
13   TOYOTA                          PRIUS                 2014
14
15
16
     April 8, 2015 NHTSA ID NUMBER: 10704553
17   Components: SERVICE BRAKES
18   NHTSA ID Number: 10704553
19   Incident Date August 28, 2014
20   Consumer Location PARADISE, CA
21   Vehicle Identification Number JTDKN3DU1E1****
22
23   Summary of Complaint
24   CRASHYes
25   FIRENo
26   INJURIES0
27   DEATHS0
28

                                             -58-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 62 of 133 Page ID #:62



 1   I PULLED MY 2014 TOYOTA PRIUS SLOWLY OUT OF A PARKING SLOT IN A
 2   SMALL PARKING LOT TURNING IT THE DIRECTION I WANTED TO GO ON A
     VERY SLIGHT SLANT DOWNHILL. BEFORE I COULD PUT IT IN DRIVE FROM
 3   REVERSE IT STARTED ROLLING DOWNWARD ON ITS OWN. WHEN I WENT
 4   TO APPLY THE BRAKES, THEY WERE SQUISHY AND DID NOT ENGAGE. I
     TRIED SEVERAL TIMES TO GET THEM TO ENGAGE BUT THEY NEVER DID. I
 5
     WENT TO PUT THE EMERGENCY BRAKE ON BUT IT IS LOCATED SO HIGH
 6   UP IT WAS DIFFICULT TO GET MY FOOT UP THERE QUICKLY. MEANWHILE
 7   THERE WAS A TRUCK PARKED ACROSS THE END OF THE PARKING LOT
     LANE SO MY CAR ROLLED INTO THE TRUCK CREATING DENTS IN THE
 8   FRONT DOOR PANEL AND REAR DOOR PANEL. THIS WAS OBVIOUS BRAKE
 9   FAILURE. I WENT TO THE LOCAL TOYOTA REPAIR AND DEALERSHIP AND
     SPOKE WITH A SHOP EMPLOYEE. HE TOLD ME THAT THIS CAN ACTUALLY
10
     HAPPEN WHERE YOU CAN BACK A CAR UP AND TURN IT AND IT WILL GO
11   ON ITS OWN (BUT IT SEEMS HE IMPLIED THAT THE "READY" LIGHT
12
     MIGHT NOT HAVE ENGAGED) AND THAT HE "HAD SEEN IT HAPPEN
     HIMSELF". IF THE TRUCK HAD NOT BEEN THERE, MY CAR WOULD HAVE
13   ROLLED DIRECTLY OUT INTO ONCOMING TRAFFIC ON THE MAIN
14   THOROUGHFARE THROUGH TOWN WHICH HAD THE HUGE POTENTIAL OF
     CAUSING A MAJOR ACCIDENT WITH INJURIES. I DID TRY TO RECREATE
15   THE EVENT IN A NONPOPULATED AREA IN A VERY SAFE MANNER AND
16   WAS UNABLE TO DO SO. THAT EVEN SCARES ME MORE!!! AS YOU HAVE
     NO IDEA IF IT CAN OR WILL HAPPEN AGAIN. I SPENT $20,000 PLUS FOR A
17
     NEW CAR THAT I AM ALWAYS HYPER-CAUTIOUS IN BECAUSE NO ONE
18   WILL FESS UP TO PROBLEMS. IF I SELL THE CAR IT WILL BE AT A GREAT
19   LOSS WHICH I CANNOT AFFORD! IN THE INTERNET I NOTE THAT THERE
     WERE SIMILAR PROBLEMS WITH THE BRAKES, ESPECIALLY AROUND 2007
20   - MANY WERE DOCUMENTED BUT TOYOTA WAS NEVER TAKEN TO TASK
21   RE: THESE CONSUMER COMPLAINTS AS I SUPPOSE THE CONSUMERS JUST
     COULDN'T "PROVE" THEM. AS USUAL MONEY TRUMPS HUMAN LIVES
22
     AND SAFETY. TOYOTA SHOULD BE ASHAMED OF THEMSELVES. *TR
23
     1 Affected Product
24   Vehicle
25
26
27
28

                                          -59-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 63 of 133 Page ID #:63



 1
     MAKE                             MODEL                YEAR
 2
 3
 4   TOYOTA                           PRIUS                2014
 5
 6
 7
     February 1, 2015 NHTSA ID NUMBER: 10680404
 8
     Components: SERVICE BRAKES
 9   NHTSA ID Number: 10680404
10   Incident Date January 31, 2015
11   Consumer Location CUPERTINO, CA
12   Vehicle Identification Number JTDKN3DU5E0****
13
14   Summary of Complaint
15   CRASHYes
16   FIRENo
17
     INJURIES0
18
     DEATHS0
19   I WAS CROSSING THE TRAIN TRACKS IN PALO ALTO ON CHARLESTON ST
20   NEAR ALMA AND TRIED TO STOP AT A STOP LIGHT RIGHT AFTER THE
     TRACKS. WHEN I STEPPED HARD ON THE BRAKES, THE BRAKES DID NOT
21   WORK AT ALL. MY CAR DID NOT SLOW DOWN AT ALL AND I HIT THE CAR
22   IN FRONT OF ME. *TR
23   1 Affected Product
     Vehicle
24
25
26
27
28

                                              -60-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 64 of 133 Page ID #:64



 1
     MAKE                          MODEL                   YEAR
 2
 3
 4   TOYOTA                        PRIUS                   2014
 5
 6
 7
     June 21, 2016 NHTSA ID NUMBER: 10875685
 8
     Components: SERVICE BRAKES, VEHICLE SPEED CONTROL
 9   NHTSA ID Number: 10875685
10   Incident Date June 17, 2016
11   Consumer Location GIG HARBOR, WA
12   Vehicle Identification Number JTDKN3DUXF1****
13
14   Summary of Complaint
15   CRASHYes
16   FIRENo
17
     INJURIES0
18
     DEATHS0
19   TL* THE CONTACT OWNS A 2015 TOYOTA PRIUS. WHILE DRIVING
20   APPROXIMATELY 5 TO 10 MPH AND APPROACHING THE DRIVEWAY, THE
     BRAKES FAILED. THE VEHICLE ACCELERATED AND CRASHED INTO A
21   GATE. THE BRAKE PEDAL WAS RE-APPLIED AND THE VEHICLE STOPPED.
22   THE CONTACT STATED THAT THE VEHICLE TRAVELED 20 FEET BEFORE IT
     STOPPED. A POLICE REPORT WAS NOT FILED AND THERE WERE NO
23
     INJURIES. THE AIR BAG FAILED TO DEPLOY. THE VEHICLE WAS TOWED
24   TO THE DEALER FOR DIAGNOSTIC TESTING AND REPAIR. THE VEHICLE
25
     WAS NOT REPAIRED. THE FAILURE MILEAGE WAS 17,000.

26   1 Affected Product
     Vehicle
27
28

                                           -61-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 65 of 133 Page ID #:65



 1
     MAKE                             MODEL                YEAR
 2
 3
 4   TOYOTA                           PRIUS                2015
 5
 6
 7
     November 19, 2015 NHTSA ID NUMBER: 10794873
 8
     Components: SERVICE BRAKES
 9   NHTSA ID Number: 10794873
10   Incident Date October 16, 2015
11   Consumer Location COVINGTON, LA
12   Vehicle Identification Number JTDKN3DU1F0****
13
14   Summary of Complaint
15   CRASHYes
16   FIRENo
17
     INJURIES0
18
     DEATHS0
19   I HAVE NOTICED THAT THE BRAKES SOMETIMES DO NOT APPEAR TO
20   WORK PROPERLY, AND ONCE I WAS INVOLVED IN AN ACCIDENT DUE TO
     THE POOR BRAKING PERFORMANCE. ONCE I QUICKLY TRANSITIONED
21   FROM THROTTLE TO FULL BRAKING AND THE CAR DIDN'T SEEM LIKE IT
22   WAS APPLYING FULL BRAKING. IT DIDN'T SEEM TO DECELERATE LIKE IT
     SHOULD HAVE. I REAR ENDED A VEHICLE BECAUSE OF THE BRAKING
23
     PERFORMANCE. ANOTHER TIME I HAD TO SLAM ON THE BRAKES
24   COMING OFF AN INTERSTATE AND THE BRAKES ALSO DIDN'T SEEM
25
     POWERFUL ENOUGH. IT'S AS IF THE BRAKES DON'T FULLY "CATCH"
     UNTIL THE LAST MINUTE. BOTH TIMES WEATHER CONDITIONS WERE
26   DRY.
27   1 Affected Product
28   Vehicle

                                              -62-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 66 of 133 Page ID #:66



 1
     MAKE                          MODEL                   YEAR
 2
 3
 4   TOYOTA                        PRIUS                   2015
 5
 6
 7
     August 13, 2016 NHTSA ID NUMBER: 10895714
 8
     Components: SERVICE BRAKES, VEHICLE SPEED CONTROL
 9   NHTSA ID Number: 10895714
10   Incident Date July 28, 2016
11   Consumer Location LIVERMORE, CA
12   Vehicle Identification Number 4T1BD1FKXCU****
13
14   Summary of Complaint
15   CRASHYes
16   FIRENo
17
     INJURIES0
18
     DEATHS0
19   I WAS IN MY GYM'S PARKING LOT AND HAD JUST TURNED LEFT INTO A
20   PARKING SPACE. I PLACED MY FOOT ON THE BRAKE TO SLOW THE CAR
     TO A STOP AS IT MOVED FORWARD INTO THE PARKING SPACE.
21   HOWEVER, THE BRAKE PEDAL DID NOT RESPOND. INSTEAD, THE CAR
22   CONTINUED DRIVING FORWARD ON ITS OWN, AND THEN I HEARD A
     SOUND OF ACCELERATION, AS IF THE CAR WAS REVVING ITSELF UP TO A
23
     HIGHER SPEED. THINKING THAT THE BRAKE HAD NOT ENGAGED, I TOOK
24   MY FOOT OFF THE PEDAL AND PLACED IT BACK ON THE BRAKE PEDAL,
25
     STEPPING HARDER, BUT THERE WAS NO RESPONSE.

26   AT THIS POINT, WITH MY FOOT STILL ON THE BRAKE PEDAL, THE CAR
27   JUMPED UP ONTO THE CURB WHILE STILL ACCELERATING ON ITS OWN,
     RAN OVER THE SIDEWALK. ROLLED UP AND OVER A TWO-FOOT HEDGE
28
     THAT RAN PARALLEL TO THE SIDEWALK, THEN CRASHED INTO THE
                                           -63-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 67 of 133 Page ID #:67



 1   BRICK ENFORCED CONCRETE COLUMN AT THE CORNER OF THE GYM
 2   BUILDING. THE BRICK COLUMN STOPPED THE FORWARD MOMENTUM OF
     THE CAR, BUT LEFT A LARGE DENT IN THE RIGHT SIDE OF THE CAR’S
 3   BUMPER THAT WAS EMBEDDED WITH CHUNKS OF CONCRETE. IT ALSO
 4   DENTED THE HOOD OF THE CAR, PUSHING IT OUT OF ALIGNMENT. THE
     AIRBAGS IN THE CAR DID NOT DEPLOY.
 5
 6   I HAD THE CAR TOWED TO THE LOCAL TOYOTA DEALER AND HAVE
 7   REPORTED MY ACCIDENT TO TOYOTA HEADQUARTERS. I AUTHORIZED
     THEIR REVIEW OF MY CAR'S EVENT DATA RECORDER AND AM AWAITING
 8   THEIR INVESTIGATION REPORT.
 9
     THIS FRIGHTENING ACCIDENT LEFT ME VERY SHAKEN. IT FELT AS IF I
10
     HAD NO CONTROL OVER THE CAR AT ALL. IT SEEMED AS IF SOMETHING
11   HAD TAKEN CONTROL OF THE ACCELERATION OF THE CAR AND MY
12
     ATTEMPTS TO STOP THE CAR'S FORWARD MOMENTUM BY STEPPING ON
     THE BRAKE HAD ZERO IMPACT. THANK GOD NO ONE WAS ON THE
13   SIDEWALK OR I WOULD HAVE KILLED THEM. THESE CARS NEED TO BE
14   RECALLED TO FIND OUT WHAT IS CAUSING THIS POTENTIALLY DEADLY
     MALFUNCTION. THEY ARE LETHAL WEAPONS ON OUR CITY STREETS!
15
     1 Affected Product
16
     Vehicle
17
18   MAKE                     MODEL                            YEAR
19
20
     TOYOTA                   CAMRY HYBRID                     2012
21
22
23
24   April 27, 2018 NHTSA ID NUMBER: 11090508
     Components: SERVICE BRAKES, AIR BAGS
25
     NHTSA ID Number: 11090508
26
     Incident Date April 26, 2018
27
     Consumer Location Unknown
28
     Vehicle Identification Number 4T1BD1FK5CU****
                                          -64-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 68 of 133 Page ID #:68



 1   Summary of Complaint
 2   CRASHYes
 3   FIRENo
 4
     INJURIES1
 5
     DEATHS0
 6   TL* THE CONTACT OWNS A 2012 TOYOTA CAMRY HYBRID. WHILE
 7   DRIVING 20 MPH, THE BRAKES MALFUNCTIONED. THE CONTACT
     ATTEMPTED TO MAKE A SUDDEN STOP BY DEPRESSING THE BRAKE
 8   PEDAL, BUT THE VEHICLE WOULD NOT STOP. AS A RESULT, THE
 9   CONTACT CRASHED INTO THE REAR OF ANOTHER VEHICLE. THE AIR
     BAGS DID NOT DEPLOY. A POLICE REPORT WAS NOT FILED. THE
10
     CONTACT SPRAINED HER RIGHT ANKLE FROM THE PRESSURE OF
11   DEPRESSING THE BRAKE PEDAL CONTINUALLY. MEDICAL ATTENTION
12   WAS REQUIRED. THE VEHICLE WAS TOWED TO NORTH HOLLYWOOD
     TOYOTA IN NORTH HOLLYWOOD, CALIFORNIA TO HAVE THE DAMAGES
13   ASSESSED. IT HAD NOT BEEN DETERMINED YET WHETHER OR NOT THE
14   VEHICLE WAS DESTROYED. THE MANUFACTURER WAS NOTIFIED AND
     PROVIDED THE CONTACT WITH CLAIM NUMBER: 180-427-0700. THE
15
     FAILURE MILEAGE WAS APPROXIMATELY 65,000.
16
     1 Affected Product
17   Vehicle
18
     MAKE                     MODEL                            YEAR
19
20
21   TOYOTA                   CAMRY HYBRID                     2012
22
23
24
25
     April 10, 2017 NHTSA ID NUMBER: 10971542
26
     Components: SERVICE BRAKES
27   NHTSA ID Number: 10971542
28   Incident Date April 6, 2017
                                          -65-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 69 of 133 Page ID #:69



 1   Consumer Location KENT, WA
 2   Vehicle Identification Number 4T1BD1FKXDU****
 3
 4   Summary of Complaint
 5   CRASHYes
 6   FIRENo
 7   INJURIES0
 8
     DEATHS0
 9   AROUND 11:30 AM, I WAS DRIVING SOUTH ON A TWO LANE ROAD, AT
10   APPROX. 25 MPH. THE BLACK VEHICLE IN FRONT OF ME APPLIED THE
     BRAKES AND STOPPED. I WAS ABOUT 4 CAR LENGTHS BEHIND THE
11   BLACK VEHICLE WHEN I QUICKLY APPLIED THE BRAKE PEDAL. THE
12   BRAKE PEDAL WENT TO THE FLOOR AND MY CAR DID NOT STOP NOR
     EVEN SLOWED DOWN. I PUMPED THE BRAKE PEDAL TWO MORE TIMES,
13
     AGAIN, AND THE CAR DID NOT STOP NOR SLOWED DOWN UNTIL I HIT
14   THE BLACK VEHICLE IN FRONT OF ME.
15   1 Affected Product
16   Vehicle
17
     MAKE                     MODEL                            YEAR
18
19
20   TOYOTA                   CAMRY HYBRID                     2013
21
22
23
     November 26, 2015 NHTSA ID NUMBER: 10807100
24   Components: SERVICE BRAKES
25
     NHTSA ID Number: 10807100

26   Incident Date February 12, 2015
27   Consumer Location SHERWOOD, OR
28   Vehicle Identification Number 4T1BD1FK1DU****

                                          -66-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 70 of 133 Page ID #:70



 1   Summary of Complaint
 2   CRASHYes
 3   FIRENo
 4
     INJURIES0
 5
     DEATHS0
 6   I WAS ENTERING FREEWAY ON RAMP. HEAVY TRAFFIC. BEAUTIFUL DAY,
 7   DRY ROADS. VEHICLE IN FRONT OF ME MADE BRAKED SUDDENLY. I
     QUICKLY APPLIED MY BRAKES. MY BRAKES DID NOT ENGAGE. I WAS
 8   APPROXIMATELY 2-3 CAR LENGTHS BEHIND VEHICLE IN FRONT OF ME
 9   AND TRAVELING 25 MPH.
10
     WHEN I APPLIED BRAKES, MY CAR DID NOT EVEN TRY TO STOP, IT
11   BASICALLY SLID 2 1/2 CAR LENGTHS INTO REAR OF VEHICLE. MY
12   VEHICLE ONLY STOPPED MOVING BECAUSE IT WAS STOPPED BY
     VEHICLE IN FRONT.
13
     1 Affected Product
14   Vehicle
15
16   MAKE                     MODEL                            YEAR
17
18
     TOYOTA                   CAMRY HYBRID                     2013
19
20
21
22   November 19, 2015 NHTSA ID NUMBER: 10794987
     Components: SERVICE BRAKES
23   NHTSA ID Number: 10794987
24   Incident Date November 17, 2015
25
     Consumer Location SHERWOOD, OR
26
     Vehicle Identification Number 4T1BD1FK1DU****
27
28
     Summary of Complaint
                                          -67-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 71 of 133 Page ID #:71



 1   CRASHYes
 2   FIRENo
 3   INJURIES0
 4
     DEATHS0
 5   I WAS DRIVING TO WORK IN MY 2013 TOYOTA CAMRY HYBRID LE. IT WAS
 6
     EARLY MORNING RUSH HOUR TRAFFIC. ROADS WERE WET. TRAFFIC WAS
     STOP AND GO. I WAS PROBABLY GOING ABOUT 20 MPH WHEN VEHICLE
 7   IN FRONT OF ME STOPPED. I APPLIED MY BRAKES BUT MY VEHICLE DID
 8   NOT STOP. I HIT REAR OF VEHICLE IN FRONT OF ME. I DID NOT FEEL MY
     BRAKES ENGAGE. I WAS MORE THAN A SAFE STOPPING DISTANCE FROM
 9   VEHICLE IN FRONT OF ME.
10
     1 Affected Product
11   Vehicle
12
     MAKE                     MODEL                            YEAR
13
14
15   TOYOTA                   CAMRY HYBRID                     2013
16
17
18
     July 11, 2016 NHTSA ID NUMBER: 10883971
19
     Components: SERVICE BRAKES
20   NHTSA ID Number: 10883971
21   Incident Date May 21, 2016
22   Consumer Location ATLANTA, GA
23   Vehicle Identification Number N/A
24
25   Summary of Complaint
26   CRASHYes
27   FIRENo
28
     INJURIES1
                                          -68-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 72 of 133 Page ID #:72



 1   DEATHS0
 2   TL* THE CONTACT OWNS A 2014 TOYOTA CAMRY HYBRID. WHILE
     DRIVING VARIOUS SPEEDS AND DEPRESSING THE BRAKE PEDAL
 3   ATTEMPTING TO STOP, THE CONTACT'S VEHICLE WOULD NOT STOP AND
 4   REAR ENDED ANOTHER DRIVER. THE CONTACT SUFFERED MINOR
     INJURIES TO THE NECK THAT REQUIRED MEDICAL ATTENTION. A POLICE
 5
     REPORT WAS FILED. THE AIR BAGS FAILED TO DEPLOY. THE VEHICLE
 6   WAS TOWED TO A COLLISION SHOP WHERE THE CONTACT WAS
 7   INFORMED THAT THE BRAKES WERE NOT FUNCTIONING. THE VEHICLE
     WAS THEN TAKEN TO A DEALER WHERE IT WAS CONFIRMED THAT THE
 8   HYDRAULIC BRAKING SYSTEM FAILED AND WOULD NEED TO BE
 9   REPAIRED. THE VEHICLE WAS NOT REPAIRED. THE MANUFACTURER WAS
     NOTIFIED OF THE FAILURE. THE APPROXIMATE FAILURE MILEAGE WAS
10
     20,000. THE VIN WAS NOT AVAILABLE.
11
     1 Affected Product
12   Vehicle
13
     MAKE                     MODEL                            YEAR
14
15
16   TOYOTA                   CAMRY HYBRID                     2014
17
18
19
     May 13, 2015 NHTSA ID NUMBER: 10716169
20
     Components: UNKNOWN OR OTHER, SERVICE BRAKES
21   NHTSA ID Number: 10716169
22   Incident Date May 15, 2014
23   Consumer Location BROOKLYN, NY
24   Vehicle Identification Number 4T1BD1FK5EU****
25
26   Summary of Complaint
27   CRASHYes
28
     FIRENo
                                          -69-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 73 of 133 Page ID #:73



 1   INJURIES0
 2   DEATHS0
 3   AFTER ONE YEAR DRIVING THIS CAR AS YELLOW TAXI NYC CAB ITS NOT
     GOOD FOR THIS TYPE OF HEAVY DUTY WITH MILESI PUT ON MOST OF
 4
     DASH PORT LIGHT ARE ON BREAK BECOME SO LOOSE CAUSING ATWICE
 5   CAR ACCIDENT AND ONE OF THEM WAS SO SERIOUS PLEASR YOU
 6
     SHOULD RECALL THIS CAR TO FIX THIS COMMAN PRABLEM AS SOON AS
     PASSIBLE
 7
     1 Affected Product
 8   Vehicle
 9
10   MAKE                     MODEL                            YEAR
11
12
     TOYOTA                   CAMRY HYBRID                     2014
13
14
15
16
17
     February 4, 2015 NHTSA ID NUMBER: 10681105
     Components: SERVICE BRAKES
18   NHTSA ID Number: 10681105
19   Incident Date December 19, 2014
20
     Consumer Location STRATFORD, CT
21
     Vehicle Identification Number 4T1BD1FK3EU****
22
23   Summary of Complaint
24
     CRASHYes
25
     FIRENo
26
     INJURIES0
27
     DEATHS0
28

                                          -70-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 74 of 133 Page ID #:74



 1   TL* THE CONTACT OWNS A 2014 TOYOTA CAMRY HYBRID. THE CONTACT
 2   STATED THAT WHILE PULLING INTO A PARKING SPACE AT
     APPROXIMATELY 2 MPH, THE BRAKES SUDDENLY MALFUNCTIONED. THE
 3   CONTACT INDICATED THAT WHEN ENGAGING THE BRAKES, THE PEDAL
 4   FAILED TO DEPRESS AND THE VEHICLE CRASHED INTO A POLE. THE
     CONTACT DID NOT SUSTAIN ANY INJURIES AND A POLICE REPORT WAS
 5
     NOT FILED. THE VEHICLE WAS TAKEN TO THE DEALER WHO WAS
 6   UNABLE TO DUPLICATE THE FAILURE. THE VEHICLE WAS NOT REPAIRED.
 7   THE MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE FAILURE
     MILEAGE WAS 7,400.
 8
     1 Affected Product
 9   Vehicle
10
11   MAKE                     MODEL                            YEAR
12
13
     TOYOTA                   CAMRY HYBRID                     2014
14
15
16
17   July 30, 2019 NHTSA ID NUMBER: 11240671
     Components: AIR BAGS, STRUCTURE, SERVICE BRAKES
18   NHTSA ID Number: 11240671
19   Incident Date July 14, 2019
20
     Consumer Location GLEN HEAD, NY
21
     Vehicle Identification Number 4T1BD1FK1FU****
22
23
     Summary of Complaint
24
     CRASHYes
25
     FIRENo
26
     INJURIES0
27
     DEATHS0
28

                                          -71-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 75 of 133 Page ID #:75



 1   WHILE PULLING INTO MY DRIVEWAY AT APPROXIMATELY 0-5 MPH I PUT
 2   MY FOOT ON THE BRAKE PEDAL TO PARK IN FRONT OF MY GARAGE
     DOOR/BRICK WALL AND I WAS UNABLE TO STOP. THE PEDAL WENT
 3   DIRECTLY TO THE FLOOR AND THE CAR ACCELERATED FORWARD INTO
 4   THE BRICK WALL. AFTER HITTING THE BRICK WALL, THE CAR BOUNCED
     BACK OFF THE WALL A FEW INCHES. ALL AIRBAGS DEPLOYED AND I
 5
     BECAME HYSTERICAL. THE FUMES FROM THE AIR BAGS WERE
 6   THROUGHOUT THE CAR. I WAS SCREAMING AND CRYING AT THE SAME
 7   TIME. I WAS ABLE TO PUT THE CAR INTO PARK AND FOUND MY CELL
     PHONE ON THE FLOOR WHICH FELL FROM MY PURSE AND CALLED 911. I
 8   WAS UNABLE TO REACH THE DOOR HANDLE TO GET OUT OF THE CAR. I
 9   WAS ABLE TO OPEN THE SUN ROOF AND STARTED SCREAMING FOR
     HELP. AFTER A FEW MINUTES MY NEIGHBOR CAME RUNNING AND
10
     OPENED THE DRIVER'S DOOR FROM THE OUTSIDE AND I SLID OUT UNDER
11   THE AIRBAG AND DROPPED TO THE CEMENT ON MY BEHIND. *DT *TR
12   1 Affected Product
13   Vehicle

14
     MAKE                             MODEL                YEAR
15
16
17   TOYOTA                           CAMRY                2015
18
19
20
     October 12, 2017 NHTSA ID NUMBER: 11033161
21   Components: SERVICE BRAKES, SUSPENSION
22   NHTSA ID Number: 11033161

23   Incident Date October 30, 2015
24   Consumer Location NEWPORT BEACH, CA
25   Vehicle Identification Number 4T1BF1FK4FU****
26
27   Summary of Complaint
28   CRASHYes

                                              -72-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 76 of 133 Page ID #:76



 1   FIRENo
 2   INJURIES1
 3   DEATHS0
 4   BRAKE DID NOT HOLD WHILE AT STOP LIGHT - VEHICLE WAS IN MOTION
     AT LIGHT
 5
 6
     1 Affected Product
     Vehicle
 7
 8   MAKE                          MODEL                   YEAR
 9
10
     TOYOTA                        CAMRY                   2015
11
12
13
14   September 6, 2017 NHTSA ID NUMBER: 11021710
     Components: SERVICE BRAKES
15
     NHTSA ID Number: 11021710
16
     Incident Date September 3, 2017
17
     Consumer Location SACRAMENTO, CA
18
     Vehicle Identification Number N/A
19
20
     Summary of Complaint
21
     CRASHYes
22
     FIRENo
23
24
     INJURIES0

25   DEATHS0
     OTHER DAY WHEN I CAME TO A STOP ON THE STOPLIGHT AFTER 2
26   SECONDS MY CAR START ROLLING SO I PRESS A LITTLE HARDER AND
27   AFTER 2 SECONDS IT START ROLLING AGAIN SO I PRESS HARDER AND
     AFTER 2 SECONDS IT STARTED ROLLING SO I HAVE TO BE PRESSED
28
     FULLY TO THE BOTTOM FOR THE CAR TO STAY IN ONE SPOT
                                           -73-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 77 of 133 Page ID #:77



 1   1 Affected Product
 2   Vehicle
 3
     MAKE                           MODEL                  YEAR
 4
 5
 6   TOYOTA                         CAMRY                  2015
 7
 8
 9
     August 2, 2017 NHTSA ID NUMBER: 11012247
10   Components: SERVICE BRAKES
11   NHTSA ID Number: 11012247

12   Incident Date August 1, 2017
13   Consumer Location WASHINGTON, DC
14   Vehicle Identification Number 4T1BF1FK8FU****
15
16   Summary of Complaint
17   CRASHYes
18   FIRENo
19   INJURIES0
20   DEATHS0
21   TL* THE CONTACT OWNS A 2015 TOYOTA CAMRY. WHILE THE VEHICLE
     WAS APPROACHING A STOP AT AN INTERSECTION, THE BRAKES FAILED.
22
     THE CONTACT DEPRESSED THE BRAKE PEDAL EXCESSIVELY, BUT THE
23   VEHICLE WOULD NOT STOP. AS A RESULT, THE CONTACT WAS INVOLVED
     IN A SIDE IMPACT COLLISION. A POLICE REPORT WAS NOT FILED AND
24
     THERE WERE NO INJURIES. THE DEALER AND MANUFACTURER WERE
25   NOT CONTACTED. THE VEHICLE WAS OPERABLE AFTER THE VEHICLE
26   WAS DEPOWERED AND RESTARTED. THE APPROXIMATE FAILURE
     MILEAGE WAS 42,999.
27
     1 Affected Product
28
     Vehicle
                                            -74-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 78 of 133 Page ID #:78



 1
     MAKE                             MODEL                YEAR
 2
 3
 4   TOYOTA                           CAMRY                2015
 5
 6
 7
     November 7, 2016 NHTSA ID NUMBER: 10924785
 8
     Components: STRUCTURE, SERVICE BRAKES
 9   NHTSA ID Number: 10924785
10   Incident Date October 15, 2016
11   Consumer Location PALM CITY, FL
12   Vehicle Identification Number 4T1BF1FKXFU****
13
14   Summary of Complaint
15   CRASHYes
16   FIRENo
17
     INJURIES0
18
     DEATHS0
19   MY SON HAD DIFFICULTY BRAKING WHEN A CAR IN FRONT OF HIM
20   STEPPED ON HIS BRAKES TO AVOID HITTING A CAR IN FRONT OF HIM.
     CONSEQUENTLY, MY SON HIT THE CAR IN FRONT OF HIM CAUSING
21   BUMPER DAMAGE TO THAT CAR, A TOYOTA. MY SON'S CAR WAS
22   TOTALED DUE TO THE IMPACT. ALSO, THE DRIVER AND PASSENGER
     AIRBAGS DID NOT DEPLOY. HE WAS DRIVING ON INTERSTATE 85 AT LESS
23
     THAN THE POSTED SPEED LIMIT.
24
     1 Affected Product
25   Vehicle
26
27
28

                                              -75-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 79 of 133 Page ID #:79



 1
     MAKE                           MODEL                  YEAR
 2
 3
 4   TOYOTA                         CAMRY                  2015
 5
 6
 7
     March 28, 2016 NHTSA ID NUMBER: 10851918
 8
     Components: ELECTRICAL SYSTEM, SERVICE BRAKES, AIR BAGS
 9   NHTSA ID Number: 10851918
10   Incident Date March 21, 2016
11   Consumer Location BOYNTON BEACH, FL
12   Vehicle Identification Number 4T1BF1FK0FU****
13
14   Summary of Complaint
15   CRASHYes
16   FIRENo
17
     INJURIES2
18
     DEATHS0
19   TL* THE CONTACT OWNS A 2015 TOYOTA CAMRY. THE CONTACT STATED
20   THAT WHILE DRIVING OVER A CURB AT 5 MPH, THE VEHICLE SPUN OUT
     OF CONTROL AS THE BRAKES NOT WORKING WARNING MESSAGE
21   DISPLAYED. IN ADDITION, CONTACT STATED THAT THE VEHICLE
22   ATTEMPTED TO PARK ITSELF INDEPENDENTLY AND CRASHED INTO A
     TREE. THE AIR BAGS FAILED TO DEPLOY. A POLICE REPORT WAS FILED.
23
     THE CONTACT SUSTAINED A FRACTURED THUMB AND BRUISES AND THE
24   FRONT SEAT PASSENGER SUSTAINED BODY BRUISING THAT REQUIRED
25
     MEDICAL ATTENTION. THE VEHICLE WAS TOWED TO AN INDEPENDENT
     MECHANIC BUT WAS NOT DIAGNOSED OR REPAIRED. THE
26   MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE FAILURE
27   MILEAGE WAS 12,000.
28   1 Affected Product
     Vehicle
                                            -76-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 80 of 133 Page ID #:80



 1
     MAKE                             MODEL                YEAR
 2
 3
 4   TOYOTA                           CAMRY                2015
 5
 6
 7
     November 3, 2015 NHTSA ID NUMBER: 10788090
 8
     Components: SERVICE BRAKES
 9   NHTSA ID Number: 10788090
10   Incident Date October 31, 2015
11   Consumer Location CARROLLTON, GA
12   Vehicle Identification Number 4T1BF1FK4FU****
13
14   Summary of Complaint
15   CRASHYes
16   FIRENo
17
     INJURIES0
18
     DEATHS0
19   I PULLED UP TO A FAST FOOD DRIVE THRU AND APPLIED MY BRAKES.
20   THE BRAKE PEDAL WENT TO THE FLOOR AND IN DESPERATION I PUT THE
     VEHICLE IN PARK ONLY TO HEAR 5-6 LOUD CLICKS AS I BUMPED THE
21   CAR IN FRONT OF ME. THIS WAS A 1 OR 2 MPH COLLISION RESULTING IN
22   VERY LITTLE DAMAGE TO BOTH VEHICLES. HOWEVER, THIS IS THE
     THIRD TIME THIS HAS HAPPENED TO ME IN THIS NEW CAMRY WITH 7200
23
     MILES ON IT. THE FIRST TIME WAS WHEN I WAS BACKING OUT OF MY
24   DRIVEWAY TWO MONTHS AGO. THIS TIME THE BRAKE PEDAL WENT TO
25
     THE FLOOR AND I BACKED OVER A CEMENT RETAINING WALL IN MY
     NEIGHBOR'S YARD. I CALLED A TOW TRUCK TO PULL ME OUT BECAUSE
26   THE REAR WHEELS WERE HANGING IN MID AIR AND IT WAS IMPOSSIBLE
27   TO GET ENOUGH TRACTION TO GET MY CAR RIGHTED UP. THE OTHER
     TIME WAS ANOTHER LOW SPEED EVENT AT ANOTHER DRIVE THROUGH.
28
     NO ONE WAS IN FRONT OF ME AND ALL WAS OKAY . I FILED A CASE
                                              -77-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 81 of 133 Page ID #:81



 1   WITH TOYOTA CORPORATE WILL NOT PAY FOR TOWING OR RENTAL AND
 2   THE DEALERSHIP HAS NOT RETURNED ANY OF MY PHONE CALLS
 3   1 Affected Product
     Vehicle
 4
 5   MAKE                         MODEL                    YEAR
 6
 7
 8   TOYOTA                       CAMRY                    2015

 9
10
11   December 23, 2019 NHTSA ID NUMBER: 11290892
12   Components: AIR BAGS, SERVICE BRAKES, UNKNOWN OR OTHER
     NHTSA ID Number: 11290892
13
     Incident Date November 29, 2019
14
     Consumer Location PENSACOLA, FL
15
16   Vehicle Identification Number 4T1BK13BXFU****

17
     Summary of Complaint
18
19
     CRASHYes

20   FIRENo
21   INJURIES1
22   DEATHS0
     I WAS HEADING DOWN SNOW GEESE SOUTH IN DUCK N.C. TO TURN LEFT
23
     ONTO WOOD DUCK DRIVE. AS I APPROACHED THE TURN, MY BRAKES
24   FAILED AND I WENT INTO THE PARKING AREA OF 1324 DUCK ROAD. I
25   COULD HIT A PARKED TRUCK OR HOUSE. I HIT THE TRUCK. THE AIRBAGS
     DIDNT DEPLOY. NONE OF THEM. IT WAS A HEAD ON COLLISION. MY CAR
26   WAS TOTALED. THE POLICE SHOWED UP AND WERE SUPRISED THAT
27   THERE WERE NO AIRBAGS. THIS CONCERNS ME GREATLY. THE BRAKES
     FAILING WAS SCARY ENOUGH, BUT ABSOLUTELY NO AIRBAGS! *DSY
28

                                          -78-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 82 of 133 Page ID #:82



 1   1 Affected Product
 2   Vehicle
 3
     MAKE                          MODEL                   YEAR
 4
 5
 6   TOYOTA                        AVALON                  2015
 7
 8
 9
     September 17, 2019 NHTSA ID NUMBER: 11256270
10   Components: SERVICE BRAKES, VEHICLE SPEED CONTROL
11   NHTSA ID Number: 11256270

12   Incident Date July 26, 2019
13   Consumer Location SAN BERNARDINO, CA
14   Vehicle Identification Number 4T1BK1EB8DU****
15
16   Summary of Complaint
17   CRASHYes
18   FIRENo
19   INJURIES0
20   DEATHS0
21   MY VEHICLE WHILE HOLDING THE BRAKE (STATIONARY) AT A STOP
     SIGH, THE VEHICLE ACCELERATED AND HIT THE BACK OF THE CAR IN
22
     FRONT.. FOR 5 DAYS IT WORKED AND THE FOLLOWING WEDNESDAY IT
23   ACCELERATED AGAIN ( IN MOTION) WHILE PARKING IN THE HANDICAP
     SPACE AT IDLE SPEED AND BRAKES. TOYOTA MOTOR NORTH AMERICA,
24
     INC. SENT ME A LETTER THAT STATED THAT THEY COULD NOT FIND ANY
25   PROBLEM WITH THE VEHICLE. THEIR INSPECTOR CALLED ME AND TOLD
26   ME THE CAR WORKED GREAT AND THE MASTER WARNING SIGNAL WAS
     NOT FLASHING NOR BUZZING AND HE WOULD SEND ME A COPY OF THE
27   COMPUTER PRINT OUT BUT IT WAS NEVER SENT. I DID GET SOME KIND
28   OF A RECORD BUT IT COULD NOT BE COPIED, I TOOK A PICTURE OF IT
     BUT IT IS IN SOME TYPE CODE( A COMPUTER FILE) THE TEST CONSISTED
                                            -79-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 83 of 133 Page ID #:83



 1   OF A ACCELERATION AND STOPPING TEST 22 DAYS AFTER THE 1ST
 2   INCIDENT, THE CAR WORKED WELL FOR THE DAYS BETWEEN THE
     INCIDENTS. THE MASTER WARNING SIGNAL WAS FLASHING AND
 3   BUZZING, INSTRUCTIONS WAS TO STOP THE CAR AND HAVE IT TOWED
 4   TO A DEALER THEY DESCRIBED ONE INCIDENT , I DON'T KNOW WHICH
     INCIDENT THEY CHECKED FOR THERE WERE TWO INCIDENTS 5 DAYS
 5
     APART. THE REPORT IS A SHAM I CAN SEND YOU A COPY OF THEIR
 6   LETTER. TEXT A COPY OF THIS COMPUTER INFO OR FORWARD THE E-
 7   MAIL WITH THE COMPUTER INFO THAT I COULD NOT COPY WITH MY
     COPIER. I DON'T UNDERSTAND ANY OF THE COMPUTER INFO..
 8
 9   *JS
10   1 Affected Product
     Vehicle
11
12   MAKE                             MODEL                           YEAR
13
14
15   TOYOTA                           AVALON                          2013
16
17
18         2.     NHTSA Consumer Complaints of Brake Defect in the Prius V
19         54.    Based on information and belief, Plaintiffs allege, in addition to Toyota’s
20   Customer Support Program being in inadequate based on Toyota’s refusal to replace
21   defective brake parts unless and until the braking system registers a malfunction, it is
22   insufficient because it does not extend to Prius V vehicles.
23         55.    It is evident from the complaints submitted to the NHTSA by Prius owners,
24   that the Brake Defect extends to the Prius V vehicles. Of the 238 NHTSA brake system
25   complaints submitted to the NHTSA by Prius owners, 28 of the complaints—12% of all
26   Prius complaints—related to Prius V vehicles. Based on information and belief,
27   Plaintiffs allege that this complaint rate is roughly consistent with the percentage of
28   overall Prius U.S. sales comprised of Prius V sales during that same time period.

                                                 -80-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 84 of 133 Page ID #:84



 1         56.    The following are the consumer complaints submitted to NHTSA regarding
 2   the Toyota Brake Defect in Prius V vehicles: 2
 3
 4   December 4, 2019 NHTSA ID NUMBER: 11286843
     Components: SERVICE BRAKES, UNKNOWN OR OTHER
 5   NHTSA ID Number: 11286843
 6
     Incident Date November 15, 2019
 7
     Consumer Location HONOLULU, HI
 8
     Vehicle Identification Number JTDZN3EU8C3****
 9
10
     Summary of Complaint
11
     CRASHNo
12
     FIRENo
13
     INJURIES0
14
     DEATHS0
15
     11/15/19 ORIGINALLY THE CAR SHOWED BRAKE, ABS, ANTISKID AND
16   ENGINE IDIOT LIGHTS WENT TO THE DEALER WITH A CODE C1391. THEY
17
     SAID I NEED TO REPLACE THE MASTER CYLINDER AND THE POWER
     BOOSTER FOR $2600. THEN THEY SAID IT WAS POLICY TO ALSO REPLACE
18   THE BRAKE BOOSTER PUMP ASSEMBLY FOR AN ADDITIONAL $2,000 OR A
19   TOTAL OF $4600. AFTER I COMPLAINED THAT THEY HAD RECALLED
     972,000 OTHER PRIUS BUT DIDN'T INCLUDE THE PRIUS V THEY SAID I
20   ONLY NEEDED TO REPLACE THE MASTER CYLINDER AND POWER
21   BOOSTER AND SAID THEY WOULD DO IT FOR $1,516.89. SO THEN I GO TO
     TAKE THE CAR TO THE SERVICE DEPARTMENT TODAY 12/4/19 AND WHILE
22
     SITTING THERE THE IDIOT LIGHTS ALL TURN OFF AND THE BRAKE START
23   TO FUNCTION NORMALLY OWN ITS OWN... I ASK THE SERVICE
24   REPRESENTATIVE WHAT HIS THOUGHTS WERE AND HE SAID I SHOULD
     STILL MAKE THE REPAIRS, BUT HE COULDN'T SAY WHAT THEY WOULD
25   DO IT CAME BACK. SO I'M GOING TO DRIVE THE CAR FOR A WEEK TO SEE.
26   WHILE I'M WAITING CAN YOU PLEASE DO A RECALL ON THE BRAKE
27
     2
28     The following complaints are reproduced as they appear on the NHTSA website. Any
     typographical errors are attributable to the original author of the complaint. Emphasis
     added to original text is denoted by bold and underlining.
                                                -81-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 85 of 133 Page ID #:85



 1   PUMP ASSEMEBLY SINCE THESE FOLKS DONT EVEN KNOW WHAT THE
 2   HECK IS GOING ON WITH THIS CAR. IT APPEARS ITS NOT EITHER DEVICE
     AND ITS A COMPUTER GLITCH THAT THEY HAVEN'T RESOLVED...HELP US
 3   PRIUS OWNERS PLEASE!!!
 4
     1 Affected Product
 5   Vehicle
 6
     MAKE                         MODEL                    YEAR
 7
 8
 9   TOYOTA                       PRIUS V                  2012
10
11
12
     December 4, 2019 NHTSA ID NUMBER: 11286822
13   Components: SERVICE BRAKES
14   NHTSA ID Number: 11286822
15   Incident Date December 1, 2019
16   Consumer Location WILMINGTON, NC
17   Vehicle Identification Number JTDZN3EU1C3****
18
19   Summary of Complaint
20   CRASHNo
21   FIRENo
22
     INJURIES0
23
     DEATHS0
24   MY ENTIRE BREAKING SYSTEM WENT OUT WHILE DRIVING TO WORK ON
25   A BUSY ROAD, WHERE I HAD TO PULL OVER TO THE SIDE TO SEE WHAT
     WAS WRONG, AS I HAD NEVER SEEN THOSE FIVE LIGHTS LIGHT UP EVER,
26   AS THIS IS NOT A TYPICAL ISSUE THAT WOULD EVER BREAK WITHOUT A
27   MANUFACTURING ISSUE. I WAS NEVER NOTIFIED OF A SPECIFIC ISSUE
     WITH CERTAIN 2011-2015 PRIUS VEHICLES THAT ARE INVOLVED IN A
28
     CUSTOMER SUPPORT PROGRAM ZJB. I HAVE NOW PAID $100 TO TOYOTA
                                            -82-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 86 of 133 Page ID #:86



 1   TO DIAGNOSE THIS PROBLEM, WHICH WAS NOT NECESSARY, AS IT IS
 2   OBVIOUSLY THE EXACT ISSUE (5 LIGHTS LUMINATED) FROM THE
     CUSTOMER SUPPORT PROGRAM, AND THEY HAVE TOLD ME THAT I WAS
 3   NOT NOTIFIED OF THE ISSUE BECAUSE MY VIN IS NOT INCLUDED IN THE
 4   PROGRAM. IT HAS BEEN DIAGNOSED WITH THE EXACT BREAK BOOSTER
     ISSUE LISTED IN THE LETTER SENT TO OTHER VIN NUMBERS. I DRIVE
 5
     CHILDREN AROUND IN THIS CAR, AND THIS ISSUE IS SEVERE AND
 6   SHOULD CLEARLY BE FOR A LARGER NUMBER OF CARS THAN THEY ARE
 7   ADMITTING. I HAVE NOW BEEN TOLD THAT THEY WILL NOT PAY FOR
     THE $3,000 IN REPAIRS BECAUSE IT IS NOT INCLUDED. THIS IS
 8   UNACCEPTABLE. THIS IS A SAFETY HAZARD ON THE ROAD AND
 9   UNBELIEVABLE THAT I WOULD PAY EXTRA MONEY FOR A TOYOTA
     BECAUSE IT IS SUPPOSED TO BE A SAFE AND RELIABLE CAR, ONLY TO
10
     FIND OUT THEY WILL NOT ADMIT WHEN THEY HAVE A WIDESPREAD
11   BREAK MANUFACTURING ISSUE WITH THEIR VEHICLES. MY ONLY
12
     RECOURSE THOUGH TOYOTA I AM TOLD IS TO MAKE A CASE NUMBER
     AND IF MY VIN HAPPENS TO BE ADDED TO THE LIST, THEY MAY
13   REIMBURSE ME. THIS IS UNACCEPTABLE. TOYOTA NEEDS TO RECALL
14   ALL VINS FOR THIS ISSUE, SO CONSUMERS ARE AWARE THAT THEIR
     BREAKS MAY FAIL AT ANY MOMENT.
15
     1 Affected Product
16
     Vehicle
17
18   MAKE                         MODEL                    YEAR
19
20
     TOYOTA                       PRIUS V                  2012
21
22
23
24   November 18, 2019 NHTSA ID NUMBER: 11280705
     Components: SERVICE BRAKES, ELECTRICAL SYSTEM, UNKNOWN OR
25
     OTHER
26   NHTSA ID Number: 11280705
27   Incident Date November 15, 2019
28   Consumer Location HONOLULU, HI
                                            -83-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 87 of 133 Page ID #:87



 1   Vehicle Identification Number JTDZN3EU8C3****
 2
 3   Summary of Complaint
 4   CRASHNo
 5   FIRENo
 6   INJURIES0
 7   DEATHS0
 8   MY 2012 PRIUS V STARTED SHOWING THE WARNING LIGHTS FOR
     BRAKES, ABS, ANTI-SKID AND ENGINE LIGHTS. THIS HAPPENED WHILE
 9
     DRIVING ON A REGULAR ROAD. BRAKES STILL WORK BUT FEEL SPONGY.
10   SCANNED FOR CODES AND IT SAYS C1391 WHICH REQUIRES REPLACING
11   ALL THE MAIN BRAKE COMPONENTS. THE COST IS OVER $3000 BECAUSE
     SO MANY PARTS INVOLVED. THERE?S SEEMS TO HAVE BEEN A RECALL
12   FOR OTHER MODELS OF PRIUS BUT THE ?V? NOT INCLUDED. MANY V
13   OWNERS HAVE EXPERIENCED THIS PROBLEM. ALL THE PARTS SHOWN IN
     THE ATTACHED PICTURE NEED TO BE REPLACE CAUSE TOYOTA DOESN?T
14
     KNOW OR CAN?T FIGURE OUT WHERE THE PROBLEM IS. CAR ONLY HAS
15   68,000 MILES ON IT
16   1 Affected Product
17   Vehicle
18
     MAKE                         MODEL                    YEAR
19
20
21   TOYOTA                       PRIUS V                  2012
22
23
24
     November 16, 2019 NHTSA ID NUMBER: 11280476
25   Components: SERVICE BRAKES
26   NHTSA ID Number: 11280476
27   Incident Date November 6, 2019
28   Consumer Location FALLS CHURCH, VA

                                            -84-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 88 of 133 Page ID #:88



 1   Vehicle Identification Number JTDZN3EU6C3****
 2
 3   Summary of Complaint
 4   CRASHNo
 5   FIRENo
 6   INJURIES0
 7   DEATHS0
 8   THE BRAKE LOSES ITS GRIP OVER A ROUGH ROAD BUMP WHILE PULLING
     IN FOR A STOP. VERY VERY NOT SAFE, I ALMOST REAR ENDED A CAR IN
 9
     FRONT OF ME A COUPLE OF TIMES. CREATES EXTREMELY UNSAFE
10   FEELING. BRAKE LOSS HAPPENS ALL THE TIME OVER BUMPY ROAD
11   ONLY.
12   1 Affected Product
     Vehicle
13
14   MAKE                             MODEL                YEAR
15
16
17   TOYOTA                           PRIUS V              2012

18
19
20   November 9, 2019 NHTSA ID NUMBER: 11279162
21   Components: SERVICE BRAKES
     NHTSA ID Number: 11279162
22
     Incident Date October 29, 2019
23
     Consumer Location ISABELA, PR
24
25   Vehicle Identification Number JTDZN3EU6C3****

26
     Summary of Complaint
27
28
     CRASHNo

                                                -85-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 89 of 133 Page ID #:89



 1   FIRENo
 2   INJURIES0
 3   DEATHS0
 4   THE BRAKES FAILED WHILE DRIVING. ALL THE ABS, BRAKE LIGHTS AND
     A CONTINUOUS BEEP SOUND TURNED ON. I ALMOST HAD A CRASH. IT
 5
     WAS THE BRAKE ACTUATOR PUMP AND I READ ABOUT MULTIPLE
 6   OWNERS HAD COMPLAINS WITH IT.
 7   1 Affected Product
 8   Vehicle
 9
     MAKE                             MODEL                YEAR
10
11
12   TOYOTA                           PRIUS V              2012
13
14
15
     October 26, 2019 NHTSA ID NUMBER: 11271144
16   Components: SERVICE BRAKES, ELECTRONIC STABILITY CONTROL
17   NHTSA ID Number: 11271144
18   Incident Date October 10, 2019
19   Consumer Location TALLAHASSEE, FL
20   Vehicle Identification Number JTDZN3EU6C3****
21
22   Summary of Complaint
23   CRASHNo
24   FIRENo
25   INJURIES0
26   DEATHS0
27   MY 2012 PRIUS V IS ONLY 90K MILES. STARTING FROM ABOUT 2 WEEKS
     AGO, THE WARNING LIGHTS INCLUDING BRAKE SYSTEM WARNING
28
     LIGHT, ABS WARNING LIGHT AND SLIP INDICATOR LIGHT WERE
                                                -86-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 90 of 133 Page ID #:90



 1   SUDDENLY LIT ON WHEN I WAS DRIVING, THEN I FOUND THE
 2   REGENERATE BRAKE BECOME VERY HARD AND DIFFICULT TO STOP
     WHICH WAS MALFUNCTIONING. THESE WARNING LIGHTS WERE KEPT ON
 3   ALL THE TIME WHEN I DRIVE THE CAR. THE CAR THREW OUT CODE C1391
 4   WHEN GIVEN A DIAGNOSIS. AFTER SOME ONLINE WORK, I FOUND THIS IS
     A VERY COMMON PROBLEM FOR PRIUS V. I WENT TO THE DEALERSHIP
 5
     HOWEVER THE DEALERSHIP STATES THAT MY CAR, BASED ON ITS VIN, IS
 6   NOT IN ONE OF THE CERTAIN CARS COVERED BY ZJB PHASE 2 WHICH
 7   COVERS BRAKE BOOSTER AND BRAKE BOOSTER PUMP ASSEMBLIES FOR
     CERTAIN 2011-2015 MODEL YEAR PRIUS VEHICLES.
 8
 9   THE FAILURE OF THE BRAKE COULD BE A DEADLY DEFICIENCY TO ALL
     THE PEOPLE IN THE CAR WHEN DRIVING. NOW I HAVE TO THINK TO STOP
10
     USING THIS CAR BECAUSE OF THE SEVERE SECURITY RISK. TOYOTA
11   SHOULD TAKE ACTION TO SOLVE ALL THIS PROBLEM FOR ALL
12
     INVOLVED CARS, NOT CERTAIN CARS. MY CAR IS MADE IN 2012, THE
     DIAGNOSIS CODE C1391 GIVEN BY MY CAR ARE FALLING INTO ONE OF
13   THE FOUR CODES ASSOCIATED WITH THE BRAKE PROBLEM COVERED BY
14   ZJB PHASE 2. IT IS RIDICULOUS THAT MY CAR WAS NOT ISSUED THIS
     EXTENDED WARRANTY.
15
     1 Affected Product
16
     Vehicle
17
18   MAKE                            MODEL                 YEAR
19
20
     TOYOTA                          PRIUS V               2012
21
22
23
24   October 16, 2019 NHTSA ID NUMBER: 11268982
     Components: SERVICE BRAKES
25
     NHTSA ID Number: 11268982
26
     Incident Date October 5, 2019
27
     Consumer Location KAHULUI, HI
28
     Vehicle Identification Number JTDZN3EU1C3****
                                               -87-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 91 of 133 Page ID #:91



 1   Summary of Complaint
 2   CRASHNo
 3   FIRENo
 4
     INJURIES0
 5
     DEATHS0
 6   MY 2012 PRIUS V WITH ONLY 55,000 MILES. ABS LIGHTS CAME ON AND
 7   BUZZING SOUND EVERY 3 SECONDS FROM JUST IN FRONT OF STEERING
     COLUMN. TOYOTA DEALER CHARGED $270 FOR COMPUTER DIAGNOSTIC
 8   THEN GAVE ME A PARTS AND LABOR ESTIMATE FOR REPLACING BRAKE
 9   BOOSTER AND MASTER CYLINDER OF $4400!!! INDEPENDENT MECHANIC
     CAN ORDER PARTS FROM ANOTHER TOYOTA DEALER IN MAINLAND US
10
     FOR $1400 LESS THAN THE $3200 THAT DEALER IN HAWAII QUOTED AND
11   LABOR FOR MUCH LESS. BUT STILL WILL BE COSTING ME ABOUT $2500.
12
     SEARCHED RECALL SITES AND REGULAR 2012 PRIUS MODELS HAD
13   RECALLS FOR EXACTLY THE SAME ISSUE BUT NO RECALL ON 2012 PRIUS
14   V BRAKES?
15   1 Affected Product
     Vehicle
16
17   MAKE                          MODEL                   YEAR
18
19
20   TOYOTA                        PRIUS V                 2012
21
22
23   July 26, 2019 NHTSA ID NUMBER: 11235210
24   Components: SERVICE BRAKES
     NHTSA ID Number: 11235210
25
     Incident Date July 26, 2019
26
27   Consumer Location CLEARWATER, FL

28   Vehicle Identification Number JTDZN3UXC31****

                                             -88-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 92 of 133 Page ID #:92



 1   Summary of Complaint
 2   CRASHNo
 3   FIRENo
 4
     INJURIES0
 5
     DEATHS0
 6   COMPLETE BRAKE FAILURE ON THE FREEWAY!!! ABS, BRAKE AND
 7   TRACTION CONTROL LIGHTS LIT UP. ALMOST CRASHED! CODE C1391-
     ABNORMAL LEAK IN BRAKE ACTUATOR PUMP.
 8
 9   HOW LONG WILL IT TAKE THIS AGENCY TO MAKE TOYOTA FIX THIS?? ITS
     A SAFETY ISSUE!!! STOP PICKING YOUR ASSES AND DO SOMETHING
10
     ABOUT IT!!!!
11
     1 Affected Product
12   Vehicle
13
14
     MAKE                           MODEL                  YEAR

15
16   TOYOTA                         PRIUS V                2012
17
18
19
     April 24, 2019 NHTSA ID NUMBER: 11203591
20
     Components: SERVICE BRAKES
21   NHTSA ID Number: 11203591
22   Incident Date April 24, 2019
23   Consumer Location APOLLO BEACH, FL
24
     Vehicle Identification Number JTDZN3EU2C3****
25
26   Summary of Complaint
27   CRASHNo
28
     FIRENo
                                              -89-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 93 of 133 Page ID #:93



 1   INJURIES0
 2   DEATHS0
 3   CAR EXPERIENCED GREATLY DIMINISHED BRAKING POWER ON
     INTERSTATE 75 PRIOR TO APPROACHING HEAVY TRAFFIC BACKED UP TO
 4
     EXIT. MANY WARNING LIGHTS ILLUMINATED ON THE DASH: BRAKE, ABS,
 5   ETC. TOYOTA HAS ALREADY ISSUED A WARRANTY EXTENSION FOR THIS
 6
     ISSUE FOR THE STANDARD MODEL PRIUS, AND I BELIEVE THIS IS A
     SAFETY HAZARD ON THE PRIUS V WAGON AS WELL.
 7
     1 Affected Product
 8   Vehicle
 9
10   MAKE                          MODEL                   YEAR
11
12
     TOYOTA                        PRIUS V                 2012
13
14
15
16
     September 22, 2018 NHTSA ID NUMBER: 11130742
     Components: SERVICE BRAKES
17   NHTSA ID Number: 11130742
18   Incident Date September 18, 2018
19
     Consumer Location SILVER SPRING, MD
20
     Vehicle Identification Number N/A
21
22   Summary of Complaint
23
     CRASHNo
24
     FIRENo
25
     INJURIES0
26
     DEATHS0
27   ABS BRAKE IS NOT WORKING. WHILE I WAS DRIVING ON A CITY TRAFFIC
28   AND COME TO A COMPLETE STOP AT THE TRAFFIC LIGHT, THE BRAKE

                                             -90-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 94 of 133 Page ID #:94



 1   PEDAL WENT DEEP WHEN I STEP ON IT AND IT TOOK ME MORE TIME TO
 2   STOP THAN I EXPECTED IT. I WENT AND GOT IT RED THE CODE C1391
     ABNORMAL LEAK IN ACCUMULATOR.
 3
     1 Affected Product
 4
     Vehicle
 5
 6   MAKE                          MODEL                   YEAR
 7
 8
     TOYOTA                        PRIUS V                 2012
 9
10
11
12   June 18, 2018 NHTSA ID NUMBER: 11102264
     Components: SERVICE BRAKES
13   NHTSA ID Number: 11102264
14
     Incident Date June 16, 2018
15
     Consumer Location WILMINGTON, NC
16
     Vehicle Identification Number JTDZN3EU2C3****
17
18
     Summary of Complaint
19
     CRASHYes
20
     FIRENo
21
     INJURIES0
22
     DEATHS0
23
     WHILE PULLING INTO A PARKING SPACE (SPEED LESS THAN 5 MPH) AND
24   APPLYING THE BRAKES THE PEDAL WENT TO THE FLOOR AND THE CAR
25   SEEMED TO SPEED UP. THE CAR JUMPED THE CURB AND STRUCK A TREE.
     A GOOD SAMARITAN ASSISTED AND ACTUALLY GOT IN THE CAR AND
26   FOUND THE BRAKE PEDAL WENT TO THE FLOOR. SHORTLY AFTER THE
27   ACCIDENT THE BRAKES RETURNED TO NORMAL OPERATION. THIS IS THE
     SECOND TIME THAT THE CAR HAS EXPERIENCED SIMILAR PROBLEMS. IN
28
     2014 WHILE PULLING INTO THE DRIVEWAY THE BRAKE PEDAL WENT TO
                                             -91-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 95 of 133 Page ID #:95



 1   THE FLOOR AND STRUCK THE HOUSE. SHORTLY AFTER THE BRAKES
 2   RETURNED TO NORMAL OPERATIONS. TOYOTA WAS NOTIFIED AND
     INSPECTED THE CAR'S COMPUTER AND BRAKING SYSTEM PER CASE
 3   NUMBER 1410012557. AFTER THE INSPECTION TOYOTA SAID THAT THERE
 4   WERE NO BRAKE ISSUES FOUND WITH THE CAR AND STATED THAT IT
     WAS SAFE TO DRIVE. OBVIOUSLY THERE IS AN ISSUE WITH THE BRAKING
 5
     SYSTEM IN THESE CARS.
 6
     1 Affected Product
 7   Vehicle
 8
 9
     MAKE                           MODEL                  YEAR

10
11
     TOYOTA                         PRIUS V                2012
12
13
14
     April 25, 2018 NHTSA ID NUMBER: 11090155
15
     Components: SERVICE BRAKES
16   NHTSA ID Number: 11090155
17   Incident Date April 25, 2018
18   Consumer Location SAN JUAN, PR
19
     Vehicle Identification Number JTDZN3EU0C3****
20
21   Summary of Complaint
22   CRASHNo
23
     FIRENo
24
     INJURIES0
25
     DEATHS0
26   BRAKE ACTIVATOR UNIT FAILED AFTER 4 MONTHS OF REPORTING THE
27   ISSUE TO TOYOTA. IT FOLLOWS THE CONDITIONS INDICATED ON
     TOYOTA WEN ZG1. VEHICLE WAS IN MOTION AT HIGHWAY SPEED WHEN
28
     BRAKING MALFUNCTION OCCURRED. VEHICLE WAS CONTROLLABLE
                                              -92-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 96 of 133 Page ID #:96



 1   AND ALLOW FOR SECURE STOP. BRAKE RESPONSE WAS SLUGGISH AND
 2   HARD ON THE FOOT.
 3   1 Affected Product
     Vehicle
 4
 5   MAKE                            MODEL                 YEAR
 6
 7
 8   TOYOTA                          PRIUS V               2012

 9
10
11   February 6, 2018 NHTSA ID NUMBER: 11067249
12   Components: SERVICE BRAKES, ELECTRONIC STABILITY CONTROL
     NHTSA ID Number: 11067249
13
     Incident Date January 3, 2018
14
     Consumer Location MAURICE, LA
15
16   Vehicle Identification Number JTDZN3EU3C3****

17
     Summary of Complaint
18
19
     CRASHNo

20   FIRENo
21   INJURIES0
22   DEATHS0
     ON JAN. 3, 2018 WHILE MOVING AT A MINIMUM SPEED (LESS THAN 15
23
     MPH) I APPLIED THE BRAKES AND SEVERAL WARNING LIGHTS
24   ILLUMINATED (BRAKES, ABS, TRACTION CONTROL) ALONG WITH A
25   WARNING SOUND. THIS WAS ON A CITY STREET, DRIVING IN A STRAIGHT
     LINE. I WAS ABLE TO BRAKE TO A STOP. I THEN ATTEMPTED TO
26   CONTINUE TO DRIVE AT A VERY LOW SPEED BUT SOON LOST ALL
27   ABILITY TO BRAKE THE VEHICLE AND I COASTED TO A STOP. I HAD THE
     VEHICLE TOWED TO A LOCAL TOYOTA DEALER. I WAS TOLD THE BRAKE
28
     ACTUATOR HAD FAILED AND WAS CHARGED $3288 PLUS TAX FOR THE
                                               -93-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 97 of 133 Page ID #:97



 1   REPAIR. I RECEIVED THE CAR ON JAN. 9, 2018 FROM THE DEALER. ON JAN.
 2   12, 2018 THE CAR FAILED ONCE AGAIN IN THE EXACT SAME MANNER.
     THE DEALER KEPT THE CAR UNTIL FEB. 1, 2018 AT WHICH TIME THEY
 3   RETURNED THE CAR TO ME AT NO CHARGE, STATING THEY HAD
 4   CHANGED THE SAME EXACT PART AS BEFORE. THE CAR HAS 84,000
     MILES AND I PURCHASED IT NEW. I UNDERSTAND TOYOTA HAS ISSUED
 5
     RECALLS FOR THIS ISSUE ON OTHER MODELS BUT NOT ON MY VEHICLE. I
 6   HAVE RETAINED MY REPAIR INVOICES BUT AM UNABLE TO UPLOAD
 7   THEM AT THIS TIME.

 8   1 Affected Product
     Vehicle
 9
10   MAKE                         MODEL                    YEAR
11
12
     TOYOTA                       PRIUS V                  2012
13
14
15
16   January 27, 2018 NHTSA ID NUMBER: 11065376
17   Components: SERVICE BRAKES
     NHTSA ID Number: 11065376
18
     Incident Date December 17, 2017
19
     Consumer Location HOMESTEAD, FL
20
21
     Vehicle Identification Number JTDZN3EU3C3****

22
     Summary of Complaint
23
     CRASHNo
24
25
     FIRENo

26   INJURIES0
27   DEATHS0
     ON SUNDAY DECEMBER 17, 2017 AT ABOUT 3:00 PM I WAS DRIVING WITH
28
     MY FAMILY (WIFE AND TWO KIDS) IN SOUTH FLORIDA ON US HIGHWAY
                                            -94-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 98 of 133 Page ID #:98



 1   1. THE WEATHER WAS CLEAR AND I WAS TRAVELING ABOUT 55 MPH.
 2   THEN WITHOUT ANY WARNING A NUMBER OF TROUBLE INDICATOR
     LIGHT ILLUMINATED ON THE DASH. WHEN THE LIGHTS CAME ON I WAS
 3   DRIVING IN A STRAIGHT LINE WITH JUST ENOUGH GAS PEDAL INPUT TO
 4   MAINTAIN MY 55 MPH SPEED. STARTLED BY THE LIGHTS I LIFTED MY
     FOOT OFF THE THROTTLE AND ATTEMPTED TO APPLY THE BRAKES.
 5
     WHEN I ATTEMPTED TO APPLY THE BRAKE PEDAL I HAD LITTLE TO NO
 6   BRAKES AND I HAD TO “STAND ON THE BRAKE PEDAL” (PRESS IT AS
 7   HARD AS I COULD) TO GET THE CAR TO SLOW AND EVENTUALLY STOP
     WHILE PULLING ONTO THE SHOULDER OF THE ROAD. I WAS SCARED AND
 8   SHOCKED AT THE SAME TIME. I TURNED THE CAR OFF AND BACK ON
 9   THINKING IT MIGHT FIX THE PROBLEM. IT DID NOT. I WAS ABLE TO GET
     THE CAR HOME AND THE VERY NEXT MORNING TOOK IT TO SOUTH
10
     DADE TOYOTA. I WAS ABLE TO GET IT HOME AND TO THE DEALER BY
11   DRIVING VERY SLOW KEEPING A VERY LARGE SPACE CUSHION AND
12
     STANDING ON THE BRAKE PEDAL WHEN I NEEDED TO STOP. WHILE I DID
     NOT CRASH UNDERSTANDABLY I WAS SCARED BECAUSE YOU SHOULD
13   NOT JUST LOSE BRAKES OUT OF THE BLUE. AT THE DEALER THEY
14   INFORMED ME THAT THE BRAKE ACTUATOR FAILED AND NEEDED
     REPLACEMENT COSTING $5734.94. I DID RESEARCH AND FOUND THAT
15   TOYOTA ISSUED A WARRANTY EXTENSION ZG1 FOR THIS EXACT
16   PROBLEM BUT WAS TOLD BY THE DEALER THAT MY VIN WAS NOT PART
     OF THE PROGRAM EVEN THOUGH MY VEHICLE EXPERIENCED THE EXACT
17
     PROBLEM. I REACHED OUT TO TOYOTA COOPERATE AND WHILE THEY
18   AGREED THAT YES I HAD THE SAME PROBLEM MY VIN WAS NOT PART OF
19   THE PROGRAM (THEY GAVE ME A CASE # 1712180647). HOWEVER THEY
     DID OFFER $2207.57 AS A GOOD WILL GESTURE TOWARDS THE REPAIR. I
20   PAID $3527.37. TOYOTA KNOWS OF A LIFE SAFETY PROBLEM AND HAS
21   CHOSEN TO LIMIT THE PROGRAM. MY MILEAGE WAS 106,451 AND UNDER
     THE PROGRAM WOULD HAVE BEEN COVERED.
22
     1 Affected Product
23
     Vehicle
24
25   MAKE                        MODEL                     YEAR
26
27
     TOYOTA                      PRIUS V                   2012
28

                                           -95-
     Class Action Complaint
     Case No. 2:20-cv-683
 Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 99 of 133 Page ID #:99



 1
 2
 3   November 7, 2017 NHTSA ID NUMBER: 11044181
     Components: SERVICE BRAKES
 4
     NHTSA ID Number: 11044181
 5
     Incident Date August 1, 2017
 6
     Consumer Location BENSALEM, PA
 7
     Vehicle Identification Number JTDZN3EU2C3****
 8
 9
     Summary of Complaint
10
     CRASHNo
11
     FIRENo
12
     INJURIES0
13
14
     DEATHS0
     SINCE I FIRST BOUGHT THE CAR IN 2012 I NOTICED THAT EVERY NOW
15   AND THEN WHEN I PUSHED DOWN THE BRAKE PEDAL TO SLOW DOWN
16   FOR A STOP, IF THE CAR HIT A SLIGHT BUMP IN THE ROAD, THE CAR
     WOULD MOMENTARILY ACCELERATE INSTEAD OF BRAKING. IT FELT
17   LIKE I WAS LOSING CONTROL OF THE CAR. (NOTE: SINCE I DID NOT
18   RECORD THE DATES, PLEASE NOTE THAT I HAVE CHOSEN AUGUST 1, 2017
     AS A RANDOM DATE JUST SO I COULD CONTINUE ON TO THE NEXT STEP
19
     BUT THIS HAS HAPPENED FROM TIME TO TIME SINCE 2012.)
20
     1 Affected Product
21   Vehicle
22
23   MAKE                           MODEL                  YEAR

24
25
     TOYOTA                         PRIUS V                2012
26
27
28

                                              -96-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 100 of 133 Page ID #:100



 1   November 7, 2017 NHTSA ID NUMBER: 11044156
 2   Components: SERVICE BRAKES
     NHTSA ID Number: 11044156
 3
     Incident Date November 4, 2017
 4
     Consumer Location BENSALEM, PA
 5
 6
     Vehicle Identification Number JTDZN3EU2C3****

 7
     Summary of Complaint
 8
     CRASHYes
 9
10   FIRENo

11   INJURIES0
12   DEATHS0
     NOVEMBER 4, 2017 - CAR WAS PARKED IN OUR DRIVEWAY. PUT THE CAR
13
     IN REVERSE TO BACK OUT OF OUR DRIVEWAY. THE BRAKES FAILED. NO
14   MATTER HOW MANY TIMES THE BRAKE PEDAL WAS REPEATEDLY
15
     PUSHED DOWN, THE CAR JUST WOULD NOT STOP. IT ACTUALLY FELT
     LIKE THE CAR WAS ACCELERATING!
16
17   THE CAR RAN OVER OUR MAILBOX AT THE END OF OUR DRIVEWAY. THE
     MAILBOX GOT DRAGGED UNDER THE CAR AND THE CAR ROLLED OUT
18   ONTO THE STREET. FINALLY, WE PUSHED IN THE POWER BUTTON AND
19   THAT WAS HOW WE WERE ABLE TO GET THE CAR TO STOP.
20
     OUR MAILBOX GOT TOTALED AND DAMAGE WAS DONE TO THE
21   UNDERCARRIAGE OF OUR CAR, AS THERE IS TWISTED METAL HANGING
22   DOWN SCRAPING THE GROUND. THE BRAKES STARTED TO WORK AGAIN
     A FEW MINUTES LATER, AS I WAS ABLE TO PULL IT BACK INTO THE
23   DRIVEWAY OFF OF THE STREET.
24
     ON SEPTEMBER 19, 2017 – CAR WAS PARKED IN A PARKING LOT. WHEN
25
     REVERSING OUT OF THE PARKING SPACE, THE BRAKES DID NOT WORK.
26   AFTER REPEATEDLY PUMPING THE BRAKES, THEY FINALLY ENGAGED
27   JUST BEFORE IT HIT A CAR PARKED BEHIND US. WE THOUGHT THIS WAS
     A FREAK ONE-TYPE EVENT, SO WE DIDN'T REPORT IT.
28
     1 Affected Product
                                          -97-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 101 of 133 Page ID #:101



 1   Vehicle
 2
     MAKE                        MODEL                     YEAR
 3
 4
 5   TOYOTA                      PRIUS V                   2012
 6
 7
 8
     May 2, 2017 NHTSA ID NUMBER: 10983184
 9
     Components: SERVICE BRAKES
10   NHTSA ID Number: 10983184
11   Incident Date May 1, 2017
12   Consumer Location ATLANTA, GA
13   Vehicle Identification Number JTDZN3EU2C3****
14
15   Summary of Complaint
16   CRASHNo
17
     FIRENo
18
     INJURIES0
19
     DEATHS0
20   WHEN DRIVING ON UNEVEN GROUND, LIKE POT HOLES, THE BRAKES
21   FAIL. LITERALLY IF YOU HAVE YOUR FOOT ON BRAKE WHEN DRIVING
     OVER A POT HOLE, YOU CAN FEEL THE BRAKES RELEASE AND THE CAR
22
     WON'T STOP. I'VE HAD SIMILAR ISSUES ON BUMPY GROUND. THE CAR
23   HAS ALWAYS HAD THE PROBLEM SINCE I PURCHASED IT, PROBABLY ON
     A WEEKLY BASIS, AND I'VE WONDERED ABOUT THE SAFETY AND
24
     WHETHER IT'S JUST RELATED TO ABS. I'VE ALSO INQUIRED AT THE
25   DEALERSHIP. LUCKILY, I'VE NEVER BEEN IN AN ACCIDENT BECAUSE OF
26   THE PROBLEM. BUT, THIS WEEKEND MY FRIEND WITH A PRIUS HAD AN
     ACCIDENT BECAUSE OF THE PROBLEM, SO I DECIDED TO REPORT MY
27   COMPLAINT.
28
     1 Affected Product
                                           -98-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 102 of 133 Page ID #:102



 1   Vehicle
 2
     MAKE                             MODEL                YEAR
 3
 4
 5   TOYOTA                           PRIUS V              2012
 6
 7
 8
     April 22, 2015 NHTSA ID NUMBER: 10712312
 9
     Components: SERVICE BRAKES
10   NHTSA ID Number: 10712312
11   Incident Date October 12, 2013
12   Consumer Location Unknown
13   Vehicle Identification Number N/A
14
15   Summary of Complaint
16   CRASHNo
17
     FIRENo
18
     INJURIES0
19
     DEATHS0
20   BRAKES RELEASE AND CAR ACCELERATES WHEN BRAKING OVER
21   POTHOLES OR UNEVEN PAVEMENT AT LOW SPEEDS. *TR
22   1 Affected Product
     Vehicle
23
24   MAKE                             MODEL                YEAR
25
26
27   TOYOTA                           PRIUS V              2012
28

                                                -99-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 103 of 133 Page ID #:103



 1
 2   December 9, 2014 NHTSA ID NUMBER: 10663065
     Components: SERVICE BRAKES, POWER TRAIN
 3   NHTSA ID Number: 10663065
 4
     Incident Date December 5, 2014
 5
     Consumer Location QUINCY, MA
 6
     Vehicle Identification Number JTDZN3EU4C3****
 7
 8
     Summary of Complaint
 9
     CRASHNo
10
     FIRENo
11
     INJURIES0
12
     DEATHS0
13
     I OWNED THIS VEHICLE SINCE BRAND NEW. IT HAD HAPPENED MORE
14   THAN A DOZEN TIMES. WHEN GOING OVER BUMPS OR UNEVEN
15
     SURFACES, WITH THE SAME PRESSURE APPLIED TO THE BREAK, THE 2012
     PRIVUS FAILED TO STOP AND LURCHED SEVERAL FEET BEFORE
16   STOPPING.
17
     WE HAD AN INCIDENT THAT WE ALMOST RAN INTO PEDESTRIAN
18   YESTERDAY WHEN THIS ISSUE OCCURS. THIS IS VERY CONCERNED TO
19   MY FAMILY. WE BOUGHT THIS VEHICAL BACK TO THE DEALER SHIP
     WHERE WE PURCHSED IT.(EXPRESSWAY DORCHESTER TOYOTA IN
20
     MASSCHUSETTES) THEY SAID THEY COULD NOT FIX IT BECAUSE THEY
21   COULD NOT REPRODUCED AT THE DEALSHIP. THE SERVICE OF MANAGER
22   CLAIMED THIS IS WORKING AS DESIGNED FROM THE (TRACKING
     CONTROL). I FEEL THIS IS A FALSE STATEMENT, THIS DOES NOT
23   HAPPENED TO MY OTHER CARS THAT HAS TRACTION CONTROL. TOYOTA
24   SHOULD REALLY STARTING FIXING IT BEFORE SOMEONE GETS KILLED!
     *TR
25
26
     1 Affected Product
     Vehicle
27
28

                                         -100-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 104 of 133 Page ID #:104



 1
     MAKE                         MODEL                    YEAR
 2
 3
 4   TOYOTA                       PRIUS V                  2012
 5
 6
 7
     November 20, 2014 NHTSA ID NUMBER: 10659869
 8
     Components: SERVICE BRAKES
 9   NHTSA ID Number: 10659869
10   Incident Date July 9, 2013
11   Consumer Location SANTA ROSA, CA
12   Vehicle Identification Number JTDZN3EU5C3****
13
14   Summary of Complaint
15   CRASHNo
16   FIRENo
17
     INJURIES0
18
     DEATHS0
19   THERE ARE TWO THINGS THAT OCCUR WITH MY BRAKES. ONE IS A
20   CONSISTENT AND VERY LOUD GROAN WITH BRAKING AFTER ANY
     LENGTH OF TIME SITTING IDLE. THE OTHER IS WHEN THE BRAKES ARE
21   APPLIED AND I MAY BE OVER A BUMP IN THE ROAD OR A POT HOLE OR
22   ROCKS THE CAR LURCHES FORWARD QUICKLY AS IF I HAVE LOST
     CONTROL OF BREAKING. ALMOST LIKE HYDROPLANING WITHOUT
23
     WATER PRESENT. I HAVE TAKING THE CAR TO THE DEAL CONSISTENTLY
24   SINCE THE NOISE BEGAN AND YET TO HAVE A FIX FOR IT. THEY SAY
25
     THERE IS NOTHING WRONG WITH THE BRAKES. HOWEVER I
     SPECIFICALLY HAD SOMEONE SIT IN MY CAR TO HEAR THE GROAN
26   BECAUSE THEY SAID THEY WERE UNABLE TO DUPLICATE IT. THEY
27   HEARD THE NOISE AND AGAIN COULD DO NOTHING TO MAKE IT STOP.
     *TR
28
     1 Affected Product
                                         -101-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 105 of 133 Page ID #:105



 1   Vehicle
 2
     MAKE                            MODEL                 YEAR
 3
 4
 5   TOYOTA                          PRIUS V               2012
 6
 7
 8
     October 2, 2014 NHTSA ID NUMBER: 10640938
 9
     Components: SERVICE BRAKES
10   NHTSA ID Number: 10640938
11   Incident Date October 1, 2012
12   Consumer Location REVERE, MA
13   Vehicle Identification Number JTDZN3EU7C3****
14
15   Summary of Complaint
16   CRASHNo
17
     FIRENo
18
     INJURIES0
19
     DEATHS0
20   ON MULTIPLE OCCASIONS WHEN BRAKING IF I HIT A BUMP IN THE ROAD
21   OR POTHOLE THE CARS SPEEDS FORWARD FOR A FEW FEET. IT FEELS
     LIKE THE BRAKES RELEASE CAUSING THE CAR TO STOP SLOWING DOWN.
22
     THIS IS VERY DISCOMFORTING. SO FAR I HAVE NOT BEEN IN ANY
23   ACCIDENT THOUGH I FEAR THAT THIS COULD CONTRIBUTE TO AN
     ACCIDENT IF I HAD TO STOP SUDDENLY. *TR
24
25   1 Affected Product
     Vehicle
26
27
28

                                           -102-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 106 of 133 Page ID #:106



 1
     MAKE                          MODEL                   YEAR
 2
 3
 4   TOYOTA                        PRIUS V                 2012
 5
 6
 7
     June 19, 2014 NHTSA ID NUMBER: 10604558
 8
     Components: SERVICE BRAKES
 9   NHTSA ID Number: 10604558
10   Incident Date June 22, 2013
11   Consumer Location STATEN ISLAND, NY
12   Vehicle Identification Number JTDZN3EU1C3****
13
14   Summary of Complaint
15   CRASHNo
16   FIRENo
17
     INJURIES0
18
     DEATHS0
19   I STATED TO THE DEALERSHIP ON JUNE24,2013 THAT THE CAR FEELS LIKE
20   IT RUNAWAY WHEN I BRAKE AND HIT A POTHOLE IN THE ROAD. THEY
     ROAD TESTED MY CAR AND COULDN'T DUPLICATE ANY ABNORMAL
21   ISSUES WITH THE BRAKING. THEY VISUALLY INSPECTED THE BRAKES
22   AND THEY FOUND NOTHING. THERE HAVE BEEN INCIDENTS WHERE I
     BRAKE AND HIT A POTHOLE AND JUT FORWARD EITHER ALMOST
23
     PASSING A RED LIGHT OR ALMOST HITTING A CAR IN FRONT OF ME. IT IS
24   A VERY SCARY SITUATION. I WOULD HAVE DONE THIS COMPLAINT
25
     SOONER,BUT I WAS NOT AWARE OF THIS WEBSITE. I JUST HAPPEN TO
     SEARCH TO SEE IF ANYONE ELSE HAS THE SAME ISSUE WITH THEIR 2012
26   PRIUS V. THIS SCARY DANGEROUS SITUATION STILL CONTINUES TILL
27   THIS DAY. *TR
28   1 Affected Product
     Vehicle
                                         -103-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 107 of 133 Page ID #:107



 1
     MAKE                             MODEL                YEAR
 2
 3
 4   TOYOTA                           PRIUS V              2012
 5
 6
 7
     February 24, 2014 NHTSA ID NUMBER: 10565603
 8
     Components: SERVICE BRAKES
 9   NHTSA ID Number: 10565603
10   Incident Date February 1, 2013
11   Consumer Location BROOKLYN, NY
12   Vehicle Identification Number JTDZN3EU5C3****
13
14   Summary of Complaint
15   CRASHNo
16   FIRENo
17
     INJURIES0
18
     DEATHS0
19   I BEGAN EXPERIENCING WHAT I DESCRIBED TO THE DEALER AS A
20   "HICCUP" IN MY BRAKES. I COMPLAINED OF THIS PROBLEM THE TWO
     TIMES I TOOK THE CAR IN FOR ROUTINE MAINTENANCE (FIRST AND
21   NEXT SIX MONTHS), AND EACH TIME THEY FOUND "NO PROBLEM" WITH
22   THE BRAKES. IT WAS NOT UNTIL THIS SNOWY ROUGH WINTER WITH ALL
     THE ATTENDANT POT HOLES IN THE STREET THAT I CORRELATED THIS
23
     BRAKING PROBLEM WITH UNEVEN PAVEMENT. I KNOW THIS HAPPENS
24   WHEN MY RIGHT FRONT TIRE HITS A POT HOLE, AND IT MAY HAPPEN
25
     WHEN ANY TIRE DOES, BUT IF I'M APPLY THE BRAKES - ESPECIALLY
     HITTING THE BRAKES AT THE MOMENT ONE TIRE DIPS INTO THE HOLE -
26   THEY DO NOT ENGAGE AND IN FACT THERE'S A SLIGHT LURCH
27   FORWARD, ALMOST AN ACCELERATION. THE CAR IS GOING TO THE
     SERVICE DEPARTMENT TOMORROW WITH THE HOPES THAT THE
28

                                            -104-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 108 of 133 Page ID #:108



 1   PROBLEM CAN BE LOCATED. THIS TRULY FEELS DANGEROUS TO DRIVE.
 2   *TR
 3   1 Affected Product
     Vehicle
 4
 5   MAKE                         MODEL                    YEAR
 6
 7
 8   TOYOTA                       PRIUS V                  2012

 9
10
11   January 18, 2014 NHTSA ID NUMBER: 10560460
12   Components: VEHICLE SPEED CONTROL, SERVICE BRAKES
     NHTSA ID Number: 10560460
13
     Incident Date December 19, 2013
14
     Consumer Location SANTA MONICA, CA
15
16   Vehicle Identification Number JTDZN3EU3C3****

17
     Summary of Complaint
18
19
     CRASHYes

20   FIRENo
21   INJURIES0
22   DEATHS0
     I BOUGHT PRIUS V IN FEBRUARY 2012. I'VE NOTICED FEW TIMES ISSUES
23
     WITH BRAKES. WHILE DECELERATING WITH MY FOOT ON THE BRAKE
24   PEDAL TO SLOW THE CAR TO A STOP AND IF THE CAR GOES OVER A
25   POTHOLE OR SLIGHT BUMP ON THE ROAD THEN CAR ACCELERATES
     FORWARD BEFORE COMING TO A STOP. THIS IS SAFETY HAZARD SINCE IT
26   ALMOST LED TO HITTING THE OTHER CAR'S REAR BUMPER.
27
     ALSO, I'VE GOTTEN INTO AN ACCIDENT IN DECEMBER 2013 WHERE
28
     THERE WAS ANOTHER BRAKE ISSUE. I STOPPED MY CAR IN THE INCLINE
                                         -105-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 109 of 133 Page ID #:109



 1   ROAD BY PUTTING MY FOOT ON THE BRAKE PEDAL. THEN, I CHANGED
 2   THE GEAR SHIFT TO REAR AND SLOWLY TOOK MY FOOT OFF THE BRAKE
     PEDAL SO THAT I CAN BACK INTO THE STREET PARKING WHICH WAS
 3   ONLY ABOUT 4 TO 5 FEET AWAY. SUDDENLY, CAR SPED DOWN THE ROAD
 4   GOING REAR DIRECTION TO THE DIRECTLY OPPOSITE STREET AND HIT
     TWO PARKED CARS. I HAD PUT THE FOOT DOWN ON THE BRAKE PEDAL
 5
     WHEN I NOTICED THE CAR GOING REAR FAST BUT IT WOULD NOT STOP
 6   THE CAR FROM GOING DOWN THE ROAD. I HAD NO CONTROL OVER THE
 7   CAR OR THE SPEED. THIS IS MAJOR SAFETY HAZARD SINCE SOMEONE
     COULD HAVE BEEN SERIOUSLY INJURED WITH LOSING CONTROL OF THE
 8   BRAKE AND ACCELERATION. I'VE OWNED OTHER TOYOTA CAR (CAMRY)
 9   BEFORE BUT NEVER HAD THIS ISSUE UNTIL THIS PRIUS V. MY CAR HAS
     BEEN IN BODY SHOP FOR OVER A MONTH WITH REPAIRS. I PLAN TO TAKE
10
     THE CAR TO THE TOYOTA DEALER TO CHECK OUT THIS BRAKE ISSUE.
11   *TR
12   1 Affected Product
13   Vehicle

14
     MAKE                             MODEL                YEAR
15
16
17   TOYOTA                           PRIUS V              2012
18
19
20
     October 13, 2013 NHTSA ID NUMBER: 10547779
21   Components: SERVICE BRAKES
22   NHTSA ID Number: 10547779

23   Incident Date October 13, 2013
24   Consumer Location DYER, IN
25   Vehicle Identification Number JTDZN3EU9C****
26
27   Summary of Complaint
28   CRASHNo

                                            -106-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 110 of 133 Page ID #:110



 1   FIRENo
 2   INJURIES0
 3   DEATHS0
 4   I WAS IN STOP-AND-GO TRAFFIC. I HAD ACCELERATED TO ABOUT 25 MPH
     WHEN I NEEDED TO SLOW DOWN, I STEPPED ON THE BRAKE AND AT
 5
     ABOUT THE SAME TIME HIT A BUMP IN THE ROAD. THE CAR NOT ONLY
 6   WAS NOT BRAKING (I WAS STEPPING ON THE BRAKE AT THE TIME) BUT
 7   INDEED SEEMED TO ACCELERATE BRIEFLY BEFORE THE BRAKES RE-
     ENGAGED (I HAD MY FOOT ON THE BRAKE--DEPRESSING IT--THE ENTIRE
 8   TIME). THIS HAS HAPPENED FROM TIME TO TIME WITH MY VEHICLE--IT
 9   HAS HAPPENED WHEN BACKING OUT OF MY GARAGE, AND ALSO WHEN
     BREAKING WHILE DRIVING OVER ROAD BUMPS OR POTHOLES. THIS IS A
10
     SAFETY HAZARD THAT NEEDS TO BE ADDRESSED. *TR
11
     1 Affected Product
12   Vehicle
13
     MAKE                            MODEL                 YEAR
14
15
16   TOYOTA                          PRIUS V               2012
17
18
19
     June 19, 2013 NHTSA ID NUMBER: 10520707
20
     Components: SERVICE BRAKES
21   NHTSA ID Number: 10520707
22   Incident Date August 29, 2012
23   Consumer Location SAN DIEGO, CA
24   Vehicle Identification Number JTDZN3EU3C3****
25
26   Summary of Complaint
27   CRASHNo
28
     FIRENo
                                           -107-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 111 of 133 Page ID #:111



 1   INJURIES0
 2   DEATHS0
 3   BRAKE NOISE WHEN PULLING FORWARD IN AM . DEALER SAID FIX IS
     COMING FOR MONTHS, SERVICE BULLETIN NEVER CAME OUT. WORRIED
 4
     THAT MAY LEAD TO BRAKE FAILURE. *TR
 5
     1 Affected Product
 6   Vehicle
 7
     MAKE                         MODEL                    YEAR
 8
 9
10   TOYOTA                       PRIUS V                  2012
11
12
13
     April 24, 2013 NHTSA ID NUMBER: 10509497
14
     Components: ENGINE, SERVICE BRAKES, VEHICLE SPEED CONTROL
15   NHTSA ID Number: 10509497
16   Incident Date December 2, 2011
17   Consumer Location CHICAGO, IL
18   Vehicle Identification Number JTDZN3EU4C3****
19
20   Summary of Complaint
21   CRASHNo
22
     FIRENo
23
     INJURIES0
24
     DEATHS0
25   MY CAR HAS AN ISSUE I FIRST NOTICED SOON AFTER I BOUGHT IT, AND
26   THAT NOW HAPPENS AT LEAST TWICE A WEEK. THE DATE I'VE ENTERED
     IS THE APPROXIMATE FIRST DATE I NOTICED THE PROBLEM OCCUR. I
27   DESCRIBE BELOW A MORE RECENT INSTANCE OF THE SAME BEHAVIOR,
28   THE TIME WHEN IT FELT THE LEAST SAFE. /// THE RECURRING BEHAVIOR

                                         -108-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 112 of 133 Page ID #:112



 1   IS THAT WHILE DECELERATING WITH MY FOOT ON THE BRAKE PEDAL, IF
 2   THE CAR GOES OVER AN OBSTRUCTION LIKE A ROCK, A ROUGH PATCH
     OF ROAD, OR A POTHOLE, IT SOMETIMES LURCHES FORWARD BEFORE
 3   RESUMING DECELERATION. THE SENSATION IS OF ACCELERATING, BUT
 4   EVEN IF IT'S ONLY THAT THE CAR MOMENTARILY STOPS DECELERATING
     IT'S DISCONCERTING AND IN A FEW INSTANCES HAS GOTTEN ME CLOSE
 5
     TO AN ACCIDENT. /// THE TIME IT CAME CLOSEST TO CAUSING AN
 6   ACCIDENT WAS ON 3/21/13, WHEN I FEARED THE CAR WAS GOING TO
 7   ROLL INTO A CROSSWALK AS PEOPLE CROSSED. WITH MY FOOT ON THE
     BRAKE, COMING TO A STOP AT A STOP SIGN, WE WENT OVER UNEVEN
 8   PAVEMENT AND THE CAR LURCHED FORWARD WHILE ONLY A FEW FEET
 9   FROM THE CROSSWALK. SEVERAL PEOPLE WAITED CLOSE TO THE EDGE
     OF THE SIDEWALK AT A BUS STOP. ONE OF THEM SEEMED READY TO
10
     STEP OUT TO CROSS THE STREET, AND I BRACED FOR THE WORST. ///
11   ULTIMATELY I STOPPED A FEW FEET BEFORE THE CROSSWALK, BUT THE
12
     SITUATION FELT COMPLETELY UNSAFE SINCE IT INVOLVED LOSING
     STOPPING POWER WHILE COMING TO A STOP SIGN WITH PEDESTRIANS
13   PRESENT. *TR
14   1 Affected Product
15   Vehicle
16
     MAKE                           MODEL                  YEAR
17
18
19   TOYOTA                         PRIUS V                2012
20
21
22
     April 2, 2013 NHTSA ID NUMBER: 10505322
23   Components: SERVICE BRAKES
24   NHTSA ID Number: 10505322
25   Incident Date March 30, 2013
26   Consumer Location HUDSON, FL
27   Vehicle Identification Number JTDZN3EU6C3****
28

                                          -109-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 113 of 133 Page ID #:113



 1   Summary of Complaint
 2   CRASHYes
 3   FIRENo
 4
     INJURIES0
 5
     DEATHS0
 6   SLOWED FOR RED LIGHT THAT WAS VISIBLE FOR A GREAT DISTANCE SO
 7   COASTING AND APPLIED BRAKES AND THEY WEREN'T THERE....I HIT THE
     CAR IN FRONT OF ME, HE HIT THE CAR IN FRONT OF HIM....MOSTLY
 8   DINGS IN FENDERS....MY HOOD WAS UP ON ONE SIDE, AND FRONT PANEL
 9   MOVED....NOBODY WAS HURT
10
     POLICE CAME AND SAT IN THE CAR AND APPLIED BRAKE AND IT WENT
11   TO THE FLOOR. HE SAID "YOU HAVE NO BRAKES; DO NOT DRIVE THE
12   CAR, HAVE IT TOWED". *TR

13   1 Affected Product
     Vehicle
14
15   MAKE                               MODEL                         YEAR
16
17
     TOYOTA                             PRIUS V                       2012
18
19
20
           57.    Toyota has long-standing and material knowledge of the Toyota Brake
21
     Defect. Upon information and belief, Toyota through (1) its own records of customers’
22
     complaints, (2) dealership repair records, (3) records from the National Highway Traffic
23
     Safety Administration (“NHTSA”), (4) warranty and post-warranty claims, (5) pre-sale
24
     durability testing and part sales, and (6) its earlier investigation of Prius automobile
25
     braking problems, was aware of the Toyota Brake Defect. In his NHTSA Petition, Mr.
26
     Hogan also reports having notified Toyota of the Toyota Brake Defect.
27
           58.    Toyota routinely monitors the internet for complaints similar in substance to
28
     those quoted below. Its customer relations department routinely monitors the internet for
                                                 -110-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 114 of 133 Page ID #:114



 1   customer complaints, and it retains the services of third parties to do the same. Further,
 2   Toyota’s customer relations division regularly receives and responds to customer calls
 3   concerning, inter alia, product defects. Through these sources, Toyota knew about the
 4   defect. The NHTSA complaints also indicate Toyota’s knowledge of the defect and the
 5   potential danger it poses to passengers and the general public.
 6         59.    Moreover, Toyota should have known about the Toyota Brake Defect
 7   because its customer relations department, which interacts with Toyota-authorized
 8   service technicians in order to identify potentially widespread vehicle problems and assist
 9   in diagnosing vehicle issues, has received numerous reports that the Toyota Brake Defect
10   causes a sudden loss of braking power. Toyota’s customer relations department also
11   collects and analyzes field data including, but not limited to, repair requests made at
12   dealerships and service centers, technical reports prepared by engineers that have
13   reviewed vehicles for which warranty coverage is requested, parts sales reports, and
14   warranty claims data.
15         60.    Toyota’s warranty department similarly reviews and analyzes warranty data
16   submitted by its dealerships and authorized technicians in order to identify defect trends
17   in its vehicles. Toyota dictates that when a repair is made under warranty (or warranty
18   coverage is requested), service centers must provide Toyota with detailed documentation.
19   Toyota also requires service centers to save the broken parts in case Toyota audits the
20   dealership, or otherwise acts to verify the warranty repair. For their part, service centers
21   are meticulous about providing this detailed information about in-warranty repairs
22   because Toyota withholds payment for the repair if the complaint, cause, and correction
23   are not sufficiently described.
24         61.    Mr. Hogan further explains that “Toyota gets real-time transmissions of
25   DTCs and freeze frame data from hybrids with failed brakes through the Techstream tool
26   at its franchise dealerships.” Toyota is well-aware of the scope of the problem, which is
27   why it has refused to commence the necessary safety recall as it did in other, similar
28   circumstances.
                                                 -111-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 115 of 133 Page ID #:115



 1         62.    Toyota’s knowledge can also be inferred because several NHTSA
 2   complaints reference that the manufacturer—Toyota—has been notified of consumers’
 3   concerns regarding the brake systems in the Class Vehicles.
 4         63.    Toyota’s acts and omissions have unnecessarily put the safety of Class
 5   Members and the public in jeopardy. An operative brake system is a necessary
 6   prerequisite to safely operating the Class Vehicles.
 7         64.    Further, because of Toyota’s unfair, deceptive, and/or fraudulent business
 8   practices, owners, and/or lessees of the Class Vehicles, including Plaintiffs, have suffered
 9   an ascertainable loss of money and/or property and/or loss in value. Toyota undertook
10   these unfair and deceptive trade practices in a manner giving rise to substantial
11   aggravating circumstances.
12         65.    Had Plaintiffs known of the Toyota Brake Defect at the time of purchase or
13   lease, they would not have bought the Vehicles, or they would have paid substantially
14   less for the Vehicles.
15         66.    As a result of the Toyota Brake Defect and the monetary costs associated
16   with attempting to repair it, Plaintiffs and the other Class members have suffered injury
17   in fact, incurred damages, and have otherwise been harmed by Toyota’s conduct.
18   Accordingly, Plaintiffs bring this action to redress Toyota’s violations of the consumer
19   protection statutes of California, and also seek recovery for Toyota’s breach of express
20   warranty, breach of implied warranty, breach of the duty of good faith and fair dealing,
21   and fraudulent concealment.
22         3.     Toyota’s Warranty-Related Practices
23         67.    Toyota issued a Limited New Vehicle Warranty with each Class Vehicle.
24         68.    Under the Limited New Vehicle Warranty, Toyota agreed to repair reported
25   defects within the earlier of 3 years or 36,000 miles. The warranty manual provides that:
26                Basic Warranty
27                This warranty covers repairs and adjustments needed to correct
                  defects in materials or workmanship of any part supplied by
28                Toyota, subject to the exceptions indicated under “What Is Not
                  Covered” on pages 14-15.
                                                -112-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 116 of 133 Page ID #:116



 1                  Coverage is for 36 months or 36,000 miles, whichever occurs
                    first, with the exception of wheel alignment and wheel
 2                  balancing, which are covered for 12 months or 20,000 miles,
                    whichever occurs first.
 3
           69.      Toyota instructs vehicle owners and lessees to bring their vehicles to a
 4
     certified dealership for the warranty repairs. Many owners and lessees have presented
 5
     Class Vehicles to Toyota-certified dealerships with complaints related to the Toyota
 6
     Brake Defect.
 7
           70.      Toyota has evaded its warranty obligations by (1) failing to tell consumers
 8
     that the Class Vehicles are defective and (2) refusing to perform repairs to correct the
 9
     Brake Defect unless and until the Class vehicle has actually registered a Diagnostic
10
     Trouble Code indicating a failure caused by the Toyota Brake Defect.
11
           71.      Indeed, Toyota acknowledged the Toyota Brake Defect when, on August 9,
12
     2018, Toyota initiated Customer Support Program ZJB, covering 2010-2015 Toyota Prius
13
     and Prius HPV vehicles. Under this program, Toyota instructed its dealers to replace the
14
     brake booster and brake booster pump assemblies at no charge to the customer, regardless
15
     of age or mileage through November 30, 2019 (for 2010 Prius and Prius HPV vehicles)
16
     and through August 31, 2021 (for 2011-2015 Prius and 2012-2015 Prius HPV vehicles),
17
     and thereafter until 10 years from the date of first use or 150,000 miles, whichever occurs
18
     first, BUT ONLY IF one of four specific Diagnostic Trouble Codes was stored in the
19
     vehicle’s memory, i.e. the brake system had experienced a malfunction during operation.
20
           72.      Remarkably, even though this Customer Support Program and the associated
21
     Technical Service Bulletin instructed dealers to replace the brake booster assembly with
22
     master cylinder and the brake booster pump assembly with new parts designated with
23
     new and different part numbers than the parts being replaced, Toyota explicitly instructed
24
     its dealers that if Toyota Prius owners had not experienced a brake system malfunction
25
     resulting from the Toyota Brake Defect, they were not to replace these parts. Instead,
26
     they were to instruct the customer to return for the repairs after they experienced a
27
     malfunction.
28

                                                  -113-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 117 of 133 Page ID #:117



 1         73.    Toyota even provided its dealers with a list of “Frequently Asked Questions”
 2   together with suggested answers, such as the following:
 3                Q6: What if an owner HAS NOT experienced this condition but
                  would like to have the repair completed?
 4
                  A7: This Customer Support Program only applies to vehicles
 5                that have exhibited the condition described above. If an owner
                  has not experienced the condition, he/she is asked to place the
 6                notification tear off slip in the Owners Manual for future
                  reference.
 7
           74.    More than a year later, Toyota initiated a second similar Customer Support
 8
     Program ZKK, which expanded the brake booster and brake booster pump assembly
 9
     repairs to 2012-2014 Toyota Camry Hybrid and 2013-2015 Toyota Avalon Hybrid
10
     vehicles. Just as with Customer Support Program ZJB, Toyota instructed its dealers to
11
     only replace the brake system parts if the vehicle had already experienced a malfunction
12
     of the brake system as indicated by the presence of one of the four Diagnostic Trouble
13
     Codes stored in the vehicle’s memory.
14
           75.    Even more troubling, Toyota instructed its dealers to inform owners they
15
     must contact a local authorized Toyota dealer for appropriate diagnosis and repair, but
16
     also make the owners aware that “if the condition is not covered by this Customer
17
     Support Program, the customer may be responsible for the initial diagnostic fees.”
18
     Toyota even included this warning in the Customer Support Program Notification it sent
19
     to all owners, stating, “Please be aware that, if the condition is not covered by this
20
     Customer Support Program, you may be responsible for the initial diagnostic fees and
21
     any other repairs you may decide to have performed. Any authorized Toyota Dealership
22
     can determine if a condition is covered by this Customer Support Program.”
23
           76.    Finally, Toyota expressly warned its authorized dealers that they were not to
24
     directly market these customer support programs, stating in its notice to dealers that
25
     “Direct marketing of this Customer Support Program is strictly prohibited pursuant to the
26
     Toyota Warranty Policy 5.21, ‘Warranty Solicitation.’ Non-compliance of this policy
27
     may result in a claim debit.”
28

                                                 -114-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 118 of 133 Page ID #:118



 1         77.      According to Toyota’s own documents there are 1,120,400 vehicles with
 2   brake boosters and brake booster assemblies covered by these two Customer Support
 3   Programs. That is 1,120,400 vehicle owners and lessees that must wait to experience an
 4   on-road malfunction of their brake system before Toyota will agree to replace the
 5   defective parts. And that number does not include the owners of Prius vehicles, such as
 6   the Prius V, that are, based on information and belief, excluded from the Customer
 7   Support Program.
 8                      V     TOLLING OF STATUTES OF LIMITATIONS
 9         78.      Toyota’s knowing and active concealment and denial of the facts alleged
10   herein act to toll any applicable statute(s) of limitations. Plaintiffs and other Class
11   members could not have reasonably discovered the true, latent nature of the Toyota Brake
12   Defect until shortly before commencing this class-action litigation.
13         79.      In addition, even after Plaintiffs and other Class members contacted Toyota
14   and/or its authorized dealers to repair the Toyota Brake Defect, Toyota and/or its dealers
15   repeatedly and consistently told them the Class Vehicles were not defective.
16         80.      Toyota has had, and continues to have, a duty to disclose to Plaintiffs and
17   the other Class members the true character, quality, and nature of the Class Vehicles,
18   including the facts that the Class Vehicles require costly repairs, pose safety concerns,
19   and have a diminished resale value. As a result of Toyota’s active concealment, any and
20   all applicable statutes of limitations otherwise applicable to the allegations herein have
21   been tolled.
22                                  VI    CLASS ALLEGATIONS
23         81.      Plaintiffs bring this action on their own behalf, and on behalf of a
24   nationwide class pursuant to Federal Rules of Civil Procedure, Rules 23(a), 23(b)(2),
25   and/or 23(b)(3).
26
27
28

                                                  -115-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 119 of 133 Page ID #:119



 1                  Nationwide Class:
 2                  All persons or entities in the United States who are current or
 3                  former owners and/or lessees of a Class Vehicle.
 4         82.      In the alternative to the Nationwide Class, and pursuant to Federal Rules of
 5   Civil Procedure, Rule 23(c)(5), Plaintiffs seek to represent the following class of
 6   California consumers:
 7                  California Class:
 8                  All persons or entities in the state of California who purchased
 9                  or leased a Class Vehicle.
10         83.      Together, the Nationwide Class and the California Class shall be collectively
11   referred to herein as the “Class.” Excluded from the Class are Toyota, its affiliates,
12   employees, officers and directors, persons or entities that purchased the Class Vehicles
13   for resale, and the Judge(s) assigned to this case. Plaintiffs reserve the right to modify,
14   change, or expand the Class definitions based on discovery and further investigation.
15         84.      Numerosity: Upon information and belief, the Class is so numerous that
16   joinder of all members is impracticable. While the exact number and identities of
17   individual members of the Class are unknown at this time, such information being in the
18   Toyota’s sole possession and obtainable by Plaintiffs only through the discovery process,
19   Plaintiffs believe, and on that basis allege, that hundreds of thousands of Class Vehicles
20   have been sold and leased in states that are the subject of the Class.
21         85.      Existence and Predominance of Common Questions of Fact and Law:
22   Common questions of law and fact exist as to all members of the Class. These questions
23   predominate over the questions affecting individual Class members. These common legal
24   and factual questions include, but are not limited to, whether:
25            a) The Class Vehicles were sold with defects;
26               b) Toyota knew about the Defect but failed to disclose it and its
                    consequences to its customers;
27
                 c) A reasonable consumer would consider the Defect or its consequences
28                  to be material;

                                                  -116-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 120 of 133 Page ID #:120



 1               d) Toyota should be required to disclose the Defect’s existence and its
                    consequences; and
 2
                 e) Toyota’s conduct violates the California Legal Remedies Act,
 3                  California Unfair Competition Law, and the other statutes asserted
                    herein.
 4
           86.      Typicality: All of Plaintiffs, claims are typical of the claims of the Class
 5
     because Plaintiffs purchased the Vehicles with the same brake system defect and
 6
     defective vehicle design as other Class members. Furthermore, Plaintiffs and all members
 7
     of the Class sustained monetary and economic injuries including, but not limited to,
 8
     ascertainable losses arising out of Toyota’s wrongful conduct. Plaintiffs advance the
 9
     same claims and legal theories on behalf of themselves and all absent Class Members.
10
           87.      Adequacy: Plaintiffs adequately represent the Class because their interests
11
     do not conflict with the interests of the Class they seeks to represent, they have retained
12
     counsel who are competent and highly experienced in complex class action litigation, and
13
     Plaintiffs intend to prosecute this action vigorously. Plaintiffs and their counsel are well-
14
     suited to fairly and adequately protect the interests of the Class.
15
           88.      Superiority: A class action is superior to all other available means of fairly
16
     and efficiently adjudicating the claims brought by Plaintiffs and the Class. The injury
17
     suffered by each individual Class member is relatively small in comparison to the burden
18
     and expense of individual prosecution of the complex and extensive litigation
19
     necessitated by Toyota’s conduct. It would be virtually impossible for Class members on
20
     an individual basis to effectively redress the wrongs done to them. Even if Class
21
     members could afford such individual litigation, the courts cannot. Individualized
22
     litigation presents a potential for inconsistent or contradictory judgments. Individualized
23
     litigation increases the delay and expense to all parties and to the court system,
24
     particularly where the subject matter of the case may be technically complex. By
25
     contrast, the class action device presents far fewer management difficulties, and provides
26
     the benefits of single adjudication, an economy of scale, and comprehensive supervision
27
     by a single court. Upon information and belief, individual Class members can be readily
28

                                                  -117-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 121 of 133 Page ID #:121



 1   identified and notified based on, inter alia, Toyota’s vehicle identification numbers,
 2   warranty claims, registration records, and database of complaints.
 3         89.      Toyota has acted, and/or refused to act, on grounds generally applicable to
 4   the Class, thereby making appropriate final equitable relief with respect to the Class as a
 5   whole.
 6                                  VII    CAUSES OF ACTION
 7         Claims Brought on Behalf of the Nationwide Class
 8                                             COUNT I
 9             VIOLATIONS OF THE MAGNUSON-MOSS WARRANTY ACT
10                                     (15 U.S.C. § 2301, et seq.)
11         (On behalf of the Nationwide Class, or alternatively, the California Class)
12         90.      Plaintiffs and the Class incorporate by reference each preceding and
13   succeeding paragraph as though fully set forth at length herein.
14         91.      Plaintiffs bring this claim on behalf of themselves and on behalf of the
15   Nationwide Class or, alternatively, on behalf of the California Class.
16         92.      Plaintiffs and the Class members are “consumers” within the meaning of the
17   Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).
18         93.      Toyota is a supplier and warrantor within the meaning of 15 U.S.C.
19   §§ 2301(4)-(5).
20         94.      The Class Vehicles, including Plaintiffs’ vehicles, are “consumer products”
21   within the meaning of 15 U.S.C. § 2301(1).
22         95.      Toyota’s 3 year/36,000 mile limited warranty is a “written warranty” within
23   the meaning of 15 U.S.C. § 2301(6).
24         96.      Toyota breached its express warranties by:
25               f) Selling and leasing Class Vehicles with a braking system that was
                    defective in materials and/or workmanship, requiring repair or
26                  replacement within the warranty period; and
27               g) Refusing and/or failing to honor the express warranties by repairing or
                    replacing, free of charge, the brake booster pump assembly and/or
28                  other parts causing failure of the brake system in the Class Vehicles.
                                                  -118-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 122 of 133 Page ID #:122



 1         97.    Plaintiffs and the other Class members relied on the existence and length of
 2   the express warranties in deciding whether to purchase or lease the Class Vehicles.
 3         98.    Toyota’s breach of the express warranties has deprived Plaintiffs and the
 4   other Class Members of the benefit of their bargain.
 5         99.    The amount in controversy of each Plaintiff’s individual claim meets or
 6   exceeds the sum or value of $25.00. In addition, the amount in controversy meets or
 7   exceeds the sum or value of $50,000 (exclusive of interests and costs) computed on the
 8   basis of all claims to be determined in this suit.
 9         100. Toyota has been given reasonable opportunity to cure its breach of the
10   written warranties. Alternatively, Plaintiffs and the other Class members are not required
11   to do so because affording Toyota a reasonable opportunity to cure its breach of written
12   warranties was, and is, futile. Toyota has long been on notice of the alleged defect from
13   the complaints and service requests it received from Class members, as well as from their
14   own warranty claims, customer complaint data, and/or parts sales data, and has made
15   clear from its actions it has no intention of resolving the defect
16         101. As a direct and proximate cause of Toyota’s breach of the written
17   warranties, Plaintiffs and the other Class members sustained damages and other losses in
18   an amount to be determined at trial. Toyota’s conduct damaged Plaintiffs and the other
19   Class Members, who are entitled to recover actual damages, consequential damages,
20   specific performance, diminution in value, costs, including statutory attorney fees and/or
21   other relief as deemed appropriate.
22         Claims Brought on Behalf of the California Class
23                                            COUNT II
24       VIOLATIONS OF THE CONSUMER LEGAL REMEDIES ACT (“CLRA”)
25                                 (Cal. Civ. Code § 1750, et seq.)
26         102. Plaintiffs and the Class incorporate by reference each preceding and
27   succeeding paragraph as though fully set forth at length herein.
28

                                                  -119-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 123 of 133 Page ID #:123



 1         103. Toyota is a “person” as that term is defined in California Civil Code
 2   § 1761(c).
 3         104. Plaintiffs and the Class members are “consumers” as that term is defined in
 4   California Civil Code § 1761(d).
 5         105. Toyota engaged in unfair and deceptive acts in violation of the CLRA by the
 6   practices described above, and by knowingly and intentionally concealing from Plaintiffs
 7   and Class members that the Class Vehicles suffer from a defect(s) (and the costs, risks,
 8   and diminished value of the vehicles as a result of this problem). These acts and practices
 9   violate, at a minimum, the following sections of the CLRA:
10             • (a)(5) Representing that goods or services have sponsorships,
11                characteristics, uses, benefits or quantities which they do not
12                have, or that a person has a sponsorship, approval, status,
13                affiliation or connection which he or she does not have;
14             • (a)(7) Representing that goods or services are of a particular
15                standard, quality, or grade, or that goods are of a particular style
16                or model, if they are of another; and
17             • (a)(9) Advertising goods and services with the intent not to sell
18                them as advertised.
19         106. Toyota’s unfair or deceptive acts or practices occurred repeatedly in its trade
20   or business, were capable of deceiving a substantial portion of the purchasing public, and
21   imposed a serious safety risk on the public.
22         107. Toyota knew that the Class Vehicles’ brake systems were defectively
23   designed or manufactured, would fail prematurely, and were not suitable for their
24   intended use.
25         108. Toyota had the duty to Plaintiffs and the Class members to disclose the
26   Defect and the defective nature of the Class Vehicles because:
27                a)     Toyota was in a superior position to know the true state of facts about
28                       the Defect and associated repair costs in the Class Vehicles;
                                                 -120-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 124 of 133 Page ID #:124



 1                b)     Plaintiffs and the Class members could not reasonably have been
 2                       expected to learn or discover that the Class Vehicles had dangerous
 3                       defects until manifestation of the defects;
 4                c)     Toyota knew that Plaintiffs and the Class members could not
 5                       reasonably have been expected to learn about or discover the Defect
 6                       and its associated repair costs; and
 7                d)     Toyota actively concealed the Defect, its causes, and resulting effects,
 8                       by asserting to Plaintiffs and Class members that their brake systems
 9                       failed for reasons other than the Defect.
10         109. In failing to disclose the Toyota Brake Defect and the associated safety risks
11   and repair costs resulting from it, Toyota has knowingly and intentionally concealed
12   material facts and breached its duty to disclose.
13         110. The facts Toyota concealed or did not disclose to Plaintiffs and the Class
14   members are material in that a reasonable consumer would have considered them to be
15   important in deciding whether to purchase the Class Vehicles or pay a lesser price. Had
16   Plaintiffs and the Class known the Class Vehicles were defective, they would not have
17   purchased the Class Vehicles or would have paid less for them.
18         111. Plaintiffs provided Toyota with notice of its CLRA violations pursuant to
19   California Civil Code § 1782(a) on January 22, 2020, and currently seek injunctive relief.
20   After the 30-day notice period expires, Plaintiffs will amend this complaint to seek
21   monetary damages under the CLRA.
22         112. Toyota’s fraudulent and deceptive business practices proximately caused
23   injuries to Plaintiffs and the other Class members.
24         113. Therefore, Plaintiffs and the other Class members seek equitable relief under
25   the CLRA.
26
27
28

                                                 -121-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 125 of 133 Page ID #:125



 1                                          COUNT III
 2         VIOLATIONS OF THE CALIFORNIA UNFAIR COMPETITION LAW
 3                                (Cal. Bus. & Prof. Code § 17200)
 4         114. Plaintiffs and the Class incorporate by reference each preceding and
 5   succeeding paragraph as though fully set forth at length herein.
 6         115. The California Unfair Competition Law (“UCL”) prohibits acts of “unfair
 7   competition,” including any “unlawful, unfair or fraudulent business act or practice” and
 8   “unfair, deceptive, untrue or misleading advertising.” Cal. Bus. & Prof. Code § 17200.
 9         116. Toyota has engaged in unfair competition and unfair, unlawful, or fraudulent
10   business practices by the conduct, statements, and omissions described above, and by
11   knowingly and intentionally concealing from Plaintiffs and other Class members that the
12   Class Vehicles suffer from the Defect (and the costs, safety risks, and diminished value of
13   the vehicles as a result of these problems). Toyota should have disclosed this information
14   because it was in a superior position to know the true facts related to the Toyota Brake
15   Defect, and Plaintiffs and Class members could not have been reasonably expected to
16   learn or discover these true facts.
17         117. The Toyota Brake Defect constitutes a safety issue triggering Toyota’s duty
18   to disclose.
19         118. By its acts and practices, Toyota has deceived Plaintiffs and is likely to have
20   deceived the public. In failing to disclose the Toyota Brake Defect and suppressing other
21   material facts from Plaintiffs and other Class members, Toyota breached its duty to
22   disclose these facts, violated the UCL, and caused injuries to Plaintiffs and the Class
23   members. Toyota’s omissions and acts of concealment pertained to information material
24   to Plaintiffs and other Class members, as it would have been to all reasonable consumers.
25         119. The injuries Plaintiffs and the Class members suffered greatly outweigh any
26   potential countervailing benefit to consumers or to competition, and they are not injuries
27   that Plaintiffs and the Class members could or should have reasonably avoided.
28

                                                -122-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 126 of 133 Page ID #:126



 1          120. Toyota’s acts and practices are unlawful because they violate California
 2   Civil Code §§ 1668, 1709, 1710, and 1750 et seq., and California Commercial Code
 3   § 2313.
 4          121. Plaintiffs seek to enjoin Toyota from further unlawful, unfair, and/or
 5   fraudulent acts or practices, to obtain restitutionary disgorgement of all monies and
 6   revenues Toyota has generated as a result of such practices, and all other relief allowed
 7   under California Business & Professions Code § 17200.
 8                                             COUNT IV
 9              VIOLATION OF CALIFORNIA FALSE ADVERTISING LAW
10                            (Cal. Bus. & Prof. Code § 17500, et seq.)
11          122. Plaintiffs and the Class incorporate by reference each preceding and
12   succeeding paragraph as though fully set forth at length herein.
13          123. California Business & Professions Code § 17500 states: “It is unlawful for
14   any . . . corporation . . . with intent directly or indirectly to dispose of real or personal
15   property . . . to induce the public to enter into any obligation relating thereto, to make or
16   disseminate or cause to be made or disseminated . . . from this state before the public in
17   any state, in any newspaper or other publication, or any advertising device, . . . or in any
18   other manner or means whatever, including over the Internet, any statement . . . which is
19   untrue or misleading, and which is known, or which by the exercise of reasonable care
20   should be known, to be untrue or misleading.
21          124. Toyota caused to be made or disseminated through California and the United
22   States, through advertising, marketing, and other publications, statements that were
23   untrue or misleading, and which were known, or which by the exercise of reasonable care
24   Toyota should have known to be untrue and misleading to consumers, including Plaintiffs
25   and other Class members.
26          125. Toyota has violated section 17500 because its misrepresentations and
27   omissions regarding the safety, reliability, and functionality of the Class Vehicles were
28   material and likely to deceive a reasonable consumer.
                                                   -123-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 127 of 133 Page ID #:127



 1         126. Plaintiffs and the other Class members have suffered injuries in fact,
 2   including the loss of money or property, resulting from Toyota’s unfair, unlawful, and/or
 3   deceptive practices. In purchasing or leasing their Class Vehicles, Plaintiffs and the other
 4   Class members relied on Toyota’s misrepresentations and/or omissions with respect to
 5   the Class Vehicles’ safety and reliability. Toyota’s representations were untrue because it
 6   distributed the Class Vehicles with the Defect. Had Plaintiffs and the other Class
 7   members known this, they would not have purchased or leased the Class Vehicles, or
 8   would not have paid as much for them. Accordingly, Plaintiffs and the other Class
 9   members did not receive the benefit of their bargain.
10         127. All of the wrongful conduct alleged herein occurred, and continues to occur,
11   in the conduct of Toyota’s business. Toyota’s wrongful conduct is part of a pattern or
12   generalized course of conduct that is still perpetuated and repeated, both in the state of
13   California and nationwide.
14         128. Plaintiffs, individually and on behalf of the other Class members, request
15   that the Court enter such orders or judgments as may be necessary to enjoin Toyota from
16   continuing its unfair, unlawful, and/or deceptive practices, and restore to Plaintiffs and
17   the other Class members any money Toyota acquired by unfair competition, including
18   restitution and/or restitutionary disgorgement, and for such other relief set forth below.
19                                           COUNT V
20                            BREACH OF EXPRESS WARRANTY
21                                   (Based on California Law)
22         129. Plaintiffs and the Class incorporate by reference each preceding and
23   succeeding paragraph as though fully set forth at length herein.
24         130. Toyota provided all purchasers and lessees of the Class Vehicles with the
25   express warranties described herein, which became part of the basis of the parties’
26   bargain. Accordingly, Toyota’s warranties are express warranties under state law.
27
28

                                                 -124-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 128 of 133 Page ID #:128



 1         131. Toyota distributed the defective parts causing the Toyota Brake Defect in the
 2   Class Vehicles, and said parts are covered by Toyota’s warranties granted to all Class
 3   Vehicle purchasers and lessors.
 4         132. Toyota breached these warranties by selling and leasing Class Vehicles with
 5   the Toyota Brake Defect, requiring repair or replacement within the applicable warranty
 6   periods, and refusing to honor the warranties by providing free repairs or replacements
 7   during the applicable warranty periods.
 8         133. Plaintiffs notified Toyota of its breach within a reasonable time, and/or were
 9   not required to do so because affording Toyota a reasonable opportunity to cure its
10   breaches would have been futile. Toyota also knew about the Toyota Brake Defect, but
11   chose instead to conceal it as a means of avoiding compliance with its warranty
12   obligations.
13         134. As a direct and proximate cause of Toyota’s breach, Plaintiffs and the other
14   Class members bought or leased Class Vehicles they otherwise would not have, overpaid
15   for their vehicles, did not receive the benefit of their bargain, and their Class Vehicles
16   suffered a diminution in value. Plaintiffs and the Class members have incurred and will
17   continue to incur costs related to the Toyota Brake Defect’s diagnosis and repair.
18         135. Any attempt to disclaim or limit these express warranties vis-à-vis
19   consumers is unconscionable and unenforceable under the circumstances here.
20   Specifically, Toyota’s warranty limitations are unenforceable because it knowingly sold a
21   defective product without giving notice to Plaintiffs or Class Members.
22         136. The time limits contained in Toyota’s warranty period were also
23   unconscionable and inadequate to protect Plaintiffs and Class members. Among other
24   things, Plaintiffs and Class members had no meaningful choice in determining these time
25   limitations, the terms of which unreasonably favored Toyota. A gross disparity in
26   bargaining power existed between Toyota and the Class members because Toyota knew
27   or should have known that the Class Vehicles were defective at the time of sale and
28   would fail well before their useful lives.
                                                  -125-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 129 of 133 Page ID #:129



 1          137. Plaintiffs and Class members have complied with all obligations under the
 2   warranty, or otherwise have been excused from performance of said obligations as a
 3   result of Toyota’s conduct.
 4                                           COUNT VI
 5                            BREACH OF IMPLIED WARRANTY
 6                                   (Based on California Law)
 7          138. Plaintiffs and the Class incorporate by reference each preceding and
 8   succeeding paragraph as though fully set forth at length herein.
 9          139. Toyota was at all relevant times the manufacturer, distributor, warrantor,
10   and/or seller of the Class Vehicles. Toyota knew or had reason to know of the specific
11   use for which the Class Vehicles were purchased.
12          140. Toyota provided Plaintiffs and Class members with an implied warranty that
13   the Class Vehicles and any parts thereof are merchantable and fit for the ordinary
14   purposes for which they were sold. However, the Class Vehicles are not fit for their
15   ordinary purpose of providing reasonably reliable and safe transportation at the time of
16   sale or thereafter because, inter alia, the Class Vehicles suffered from a Defect in the
17   brake system at the time of sale. Therefore, the Class Vehicles are not fit for their
18   particular purpose of providing safe and reliable transportation.
19          141. Toyota impliedly warranted that the Class Vehicles were of merchantable
20   quality and fit for such use. This implied warranty included, among other things: (i) a
21   warranty that the Class Vehicles and their brake systems manufactured, supplied,
22   distributed, and/or sold by Toyota were safe and reliable for the purpose for which they
23   were installed; and (ii) a warranty that the Class Vehicles would be fit for their intended
24   use.
25          142. Contrary to the applicable implied warranties, the Class Vehicles at the time
26   of sale and thereafter were not fit for their ordinary and intended purpose of providing
27   Plaintiffs and the other Class members with reliable, durable, and safe transportation.
28

                                                 -126-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 130 of 133 Page ID #:130



 1   Instead, the Class Vehicles suffer from a defective design(s) and/or manufacturing
 2   defect(s).
 3          143. Toyota’s actions, as complained of herein, breached the implied warranty
 4   that the Class Vehicles were of merchantable quality and fit for such use.
 5                                          COUNT VII
 6                    COMMON LAW FRAUDULENT CONCEALMENT
 7                                   (Based on California Law)
 8          144. Plaintiffs and the Class incorporate by reference each preceding and
 9   succeeding paragraph as though fully set forth at length herein.
10          145. Toyota made material omissions concerning a presently existing or past fact.
11   For example, Toyota did not fully and truthfully disclose to its customers the true nature
12   of the Toyota Brake Defect, which was not readily discoverable to them until years later.
13   As a result, Plaintiffs and the other Class members were fraudulently induced to lease
14   and/or purchase the Class Vehicles with the said Defect and all problems resulting from
15   it.
16          146. Toyota made these statements with knowledge of their falsity, intending that
17   Plaintiffs and the Class members rely on them.
18          147. As a result of these omissions and concealments, Plaintiffs and the Class
19   members incurred damages including loss of intrinsic value and out-of-pocket costs
20   related to repair of the systems.
21          148. Plaintiffs and the Class members reasonably relied on these omissions and
22   suffered damages as a result.
23                                         COUNT VIII
24         VIOLATIONS OF THE SONG-BEVERLY ACT – BREACH OF IMPLIED
25                                         WARRANTY
26                            (Cal. Civ. Code §§ 1792, 1791.1, et seq.)
27          149. Plaintiffs and the Class incorporate by reference each preceding and
28   succeeding paragraph as though fully set forth at length herein.
                                                -127-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 131 of 133 Page ID #:131



 1         150. At all relevant times hereto, Toyota was the manufacturer, distributor,
 2   warrantor, and/or seller of the Class Vehicles. Toyota knew or should have known of the
 3   specific use for which the Class Vehicles were purchased.
 4         151. Toyota provided Plaintiffs and the Class members with an implied warranty
 5   that the Class Vehicles, and any parts thereof, are merchantable and fit for the ordinary
 6   purposes for which they were sold. The Class Vehicles, however, are not fit for their
 7   ordinary purpose because, inter alia, the Class Vehicles suffered from an inherent defect
 8   at the time of sale.
 9         152. The Class Vehicles are not fit for the purpose of providing safe and reliable
10   transportation because of the Toyota Brake Defect.
11         153. Toyota impliedly warranted that the Class Vehicles were of merchantable
12   quality and fit for such use. This implied warranty included, inter alia, the following: (i) a
13   warranty that the Class Vehicles were manufactured, supplied, distributed, and/or sold by
14   Toyota were safe and reliable for providing transportation; and (ii) a warranty that the
15   Class Vehicles would be fit for their intended use – providing safe and reliable
16   transportation – while the Class Vehicles were being operated.
17         154. Contrary to the applicable implied warranties, the Class Vehicles were not
18   fit for their ordinary and intended purpose. Instead, the Class Vehicles are defective,
19   including, but not limited to, the Toyota Brake Defect.
20         155. Toyota’s actions, as complained of herein, breached the implied warranty
21   that the Class Vehicles were of merchantable quality and fit for such use in violation of
22   California Civil Code §§ 1792 and 1791.1.
23                                 VIII PRAYER FOR RELIEF
24         WHEREFORE, Plaintiff, on behalf of himself and members of the Class,
25   respectfully request that this Court:
26         a.     determine that the claims alleged herein may be maintained as a class action
27                under Rule 23 of the Federal Rules of Civil Procedure, and issue an order
28                certifying the Class as defined above;
                                                 -128-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 132 of 133 Page ID #:132



 1         b.     appoint Plaintiffs as the representatives of the Class and their counsel as
 2                Class counsel;
 3         c.     award all actual, general, special, incidental, statutory, punitive, and
 4                consequential damages and restitution to which Plaintiffs and members of
 5                the Class are entitled under Counts I and III through VIII, but award only
 6                restitution and injunctive relief, pursuant to Count II, under California Civil
 7                Code § 1780, at this time;
 8         d.     award pre-judgment and post-judgment interest on any monetary relief;
 9         e.     grant appropriate injunctive and/or declaratory relief, including, without
10                limitation, an order that requires Toyota to repair, recall, and/or replace the
11                Class vehicles and to extend the applicable warranties to a reasonable period
12                of time, or, at a minimum, to provide Plaintiffs and Class Members with
13                appropriate curative notice regarding the existence and cause of the Defect.
14         f.     award reasonable attorneys’ fees and costs; and
15         g.     grant such further relief that this Court deems appropriate.
16
17   Dated: January 22, 2020                 Respectfully submitted,
18
19                                           By:     /s/ David C. Wright
                                                   David C. Wright
20                                                 Richard D. McCune
                                                   Steven A. Haskins
21                                                 Mark I. Richards
                                                   MCCUNE WRIGHT AREVALO, LLP
22                                                 3281 E. Guasti, Road, Suite 100
                                                   Ontario, California 91761
23                                                 Telephone: (909) 557-1250
                                                   Facsimile: (909) 557-1275
24
25
                                                   Attorneys for Plaintiffs and the Putative Class

26
27
28

                                                   -129-
     Class Action Complaint
     Case No. 2:20-cv-683
Case 2:20-cv-00683-RGK-MAA Document 1 Filed 01/22/20 Page 133 of 133 Page ID #:133



 1                                        JURY DEMAND
 2          Plaintiff, on behalf of himself and the putative Class, demand a trial by jury on all
 3   issues so triable.
 4   Dated: January 22, 2020                 Respectfully submitted,
 5
 6                                           By:     /s/ David C. Wright
                                                   David C. Wright
 7                                                 Richard D. McCune
                                                   Steven A. Haskins
 8                                                 Mark I. Richards
                                                   MCCUNE WRIGHT AREVALO, LLP
 9                                                 3281 E. Guasti, Road, Suite 100
                                                   Ontario, California 91761
10                                                 Telephone: (909) 557-1250
                                                   Facsimile: (909) 557-1275
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -130-
     Class Action Complaint
     Case No. 2:20-cv-683
